Case 18-30264-sgj11 Doc 757 Filed 12/05/18     Entered 12/05/18 23:54:23            Page 1 of 165



  Jeff P. Prostok – State Bar No. 16352500     Rakhee V. Patel – State Bar No. 00797213
  J. Robert Forshey – State Bar No. 07264200   Phillip Lamberson – State Bar No. 00794134
  Suzanne K. Rosen – State Bar No. 00798518    Joe Wielebinski – State Bar No. 21432400
  Laurie Dahl Rea – State Bar No. 00796150     Annmarie Chiarello – State Bar No. 24097496
  FORSHEY & PROSTOK LLP                        WINSTEAD PC
  777 Main St., Suite 1290
                                               500 Winstead Building
  Ft. Worth, TX 76102
  Telephone: (817) 877-8855                    2728 N. Harwood Street
  Facsimile: (817) 877-4151                    Dallas, Texas 75201
  jprostok@forsheyprostok.com                  Telephone: (214) 745-5400
  bforshey@forsheyprostok.com                  Facsimile: (214) 745-5390
  srosen@forsheyprostok.com                    rpatel@winstead.com
  lrea@forsheyprostok.com                      plamberson@winstead.com
                                               jwielebinski@winstead.com
  COUNSEL FOR ROBIN PHELAN,                    achiarello@winstead.com
  CHAPTER 11 TRUSTEE
                                               SPECIAL COUNSEL FOR
                                               ROBIN PHELAN, CHAPTER 11 TRUSTEE

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


  IN RE:                                        §            Case No. 18-30264-SGJ-11
                                                §            Case No. 18-30265-SGJ-11
  ACIS CAPITAL MANAGEMENT, L.P.,                §
  ACIS CAPITAL MANAGEMENT GP, LLC,              §            (Jointly Administered Under Case
                                                §            No. 18-30264-SGJ-11)
                  DEBTORS.                      §
                                                §            Chapter 11

 RESPONSE OF ROBIN PHELAN, CHAPTER 11 TRUSTEE, TO THE JOINT OBJECTION OF
    HIGHLAND CAPITAL MANAGEMENT, L.P. AND HIGHLAND CLO FUNDING, LTD. TO
 FINAL APPROVAL OF THE DISCLOSURE STATEMENT AND TO CONFIRMATION OF THE
        THIRD AMENDED JOINT PLAN FOR ACIS CAPITAL MANAGEMENT, L.P.
                   AND ACIS CAPITAL MANAGEMENT GP, LLC




 December 5, 2018.
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                              Entered 12/05/18 23:54:23                      Page 2 of 165



                                                  TABLE OF CONTENTS

 TABLE OF CONTENTS ............................................................................................................... i

 TABLE OF AUTHORITIES ......................................................................................................... iv

 I.        EXECUTIVE SUMMARY ................................................................................................. 1

 II.       PROCEDURAL HISTORY ............................................................................................... 4

 III.      ARGUMENTS AND AUTHORITIES ................................................................................ 8

           A.        THE COURT HAS JURISDICTION TO APPROVE THE PLAN INJUNCTION ..... 8

                     1.        Stern Does Not Affect the Court’s Jurisdiction to Issue the Plan
                               Injunction under Section 105(a) ................................................................ 9

                     2.        The Court Has Authority Under Sections 105(a), 1123(a)(5) and
                               1123(b)(6) to Enter the Plan Injunction ................................................... 10

                     3.        The Court Has Statutory Jurisdiction Over the Highland Adversary ........ 15

                     4.        The Court Has Constitutional Authority to Enter a Final Order
                               under Stern v. Marshall .......................................................................... 16

                               (a)       This Court Has Constitutional Authority to Enter a Final
                                         Order on the Fraudulent-Transfer Actions Because They
                                         Will Need to Be Resolved to Liquidate HCM’s Claim................... 16

                               (b)       The Highlands Have Consented to the Court’s Authority to
                                         Enter a Final Order ..................................................................... 18

                     5.        The Highland’s Remaining Arguments Regarding Jurisdiction
                               and the Plan Injunction Lack Merit .......................................................... 20

                               (a)       The Plan Injunction Does Not Amend the Indentures .................. 20

                               (b)       The Plan Injunction Is Not an Unconstitutional Taking of
                                         Highland Funding’s Property ....................................................... 21

                               (c)       The Reorganized Acis Will Not Need to Enforce Anything
                                         in Guernsey – but, Specific Performance Is Available If It
                                         Does ........................................................................................... 23

                               (d)       The Appeal of the Order for Relief Did Not Divest the Court of
                                         Jurisdiction to Confirm the Plan .................................................. 24

                               (e)       The ALF PMA Is Not a Personal Services Contract .................... 25

           B.        THE PLAN INJUNCTION IS WARRANTED UNDER THE
                     FED. R. CIV. P. 65 REQUIREMENTS ............................................................... 26


                                                                    i
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                       Entered 12/05/18 23:54:23                      Page 3 of 165



             1.        The Trustee Has a Substantial Likelihood of Success
                       on the Merits of His Avoidance Claims ................................................... 27

                       (a)        The Trustee Has Already Demonstrated a Likelihood of
                                  Success on the Merits on the Estate’s Claims Relating to
                                  the ALF PMA Rights ................................................................... 27

                       (b)        The Avoidance Claims Provide a Basis for the Plan Injunction ... 28

                       (c)        The ALF PMA Unequivocally Gives Acis LP the Ability to
                                  Determine the Timing of an Optional Redemption ....................... 29

                                  (i)        The ALF PMA Unambiguously Delegates the Right to
                                             Request an Optional Redemption to Acis as the
                                             Portfolio Manager ............................................................ 30

                                  (ii)       The Exercise of Acis LP’s Rights Under the ALF PMA
                                             to Improve the Position of the Acis CLOs Would Not
                                             Be a Breach of Acis LP’s Fiduciary Duties ....................... 35

                                  (iii)      The Termination of the ALF PMA was a Transfer ............ 37

                                  (iv)       Termination of the ALF PMA was a Transfer of
                                             Valuable Intangible Property Rights ................................ 40

             2.        The Estate Will Suffer Irreparable Harm In the Absence of a Plan
                       Injunction ................................................................................................ 42

             3.        The Highlands Are Not Being Irreparably Harmed .................................. 45

             4.        Balancing the Equities Favors Maintaining Injunctive Relief ................... 47

             5.        Public Policy Favors Continued Injunctive Relief ................................... 49

       C.    THE PLAN AND THE TRUSTEE ARE IN COMPLIANCE WITH SECTION
             1129(A) AND (B) ................................................................................................ 50

             1.        The Plan Complies With Section 1129(a)(1) and (3) ............................... 50

                       (a)        The Plan Does Not Impermissibly Control Non-Estate
                                  Property or Alter Non-Debtor Contracts ...................................... 50

                       (b)        The Plan Does Not Violate the Investment Advisers Act
                                  of 1940........................................................................................ 51

                       (c)        The Vesting and Compromise Language in the Plan Does
                                  Not Have the Effect that the Highlands Say It Does .................... 51

                       (d)        The Plan Was Proposed in Good Faith ....................................... 52

             2.        The Plan Complies with Section 1129(a)(5) ............................................ 53


                                                            ii
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                Entered 12/05/18 23:54:23                 Page 4 of 165




             3.     The Plan Complies with Section 1129(a)(7) ............................................ 57

             4.     The Plan Complies With Section 1129(a)(8), (a)(10), and (b) ................. 58

                    (a)     Terry’s Class is Impaired ............................................................ 59

                    (b)     Terry is Not an Insider................................................................. 60

                    (c)     The Plan’s Classification of Claims Meets the Requirements
                            of the Bankruptcy Code .............................................................. 60

                    (d)     The Plan Satisfies Section 1129(b) ............................................. 64

             5.     The Plan Complies With Section 1129(a)(11) ......................................... 65




                                                    iii
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                              Entered 12/05/18 23:54:23                    Page 5 of 165



                                                 TABLE OF AUTHORITIES

 Cases

 Animale Group v. Sunny’s Perfume, Inc., 256 F. App’x 707 (5th Cir. 2007)............................... 28

 Anstine v. Carl Zeiss Meditec AG (In re U.S. Medical, Inc.), 531 F.3d 1272
        (10th Cir. 2008) ............................................................................................................. 56

 Asarco LLC v. Ams. Mining Corp., 404 B.R. 150 (S.D. Tex. 2009) ............................................ 45

 Bank of Am. Nat’l Trust & Sav. Ass’n v. 203 N. LaSalle St. P’ship, 526 U.S. 434 (1999) ........... 57

 Bank of Saipan v. CNG Fin. Corp., 380 F.3d 836 (5th Cir. 2004) .............................................. 48

 Brandt v. KLC Fin., Inc. (In re Equip. Acquisition Res., Inc.), 481 B.R. 422
        (Bankr. N.D. Ill. 2012) .................................................................................................... 41

 Browning Interests v. Allison (In re Holloway), 955 F.2d 1008 (5th Cir. 1992) ........................... 56

 Byrum v. Landreth, 566 F.3d 442 (5th Cir. 2009) ...................................................................... 27

 Caesars Entm't Operating Co. v. BOKF, N.A. (In re Caesars Entm't Operating Co.),
       808 F.3d 1186 (7th Cir. 2015) .....................................................................................9-10

 Chiasson v. J. Louis Matherne & Assocs. (In re Oxford Mgmt.), 4 F.3d 1329
       (5th Cir. 1993) ..........................................................................................................14-15

 Coker v. Coker, 650 S.W.2d 391 (Tex. 1983) ............................................................................ 31

 Comptroller of Public Accounts v. Transtexas Gas Corp. (In re Transtexas Gas Corp.),
       303 F.3d 571 (5th Cir. 2002) .......................................................................................... 49

 Crane v. Napolitano, 2013 U.S. Dist. LEXIS 193120 (N.D. Tex. Mar. 15, 2013) ........................ 49

 Dong v. Miller, 2018 U.S. Dist. LEXIS 48506 (E.D.N.Y. Mar. 23, 2018) ..................................... 29

 Dropbox, Inc. v. Thru, Inc. (In re Thru, Inc.), 2018 U.S. Dist. LEXIS 179769
       (N.D. Tex. Oct. 19, 2018) .................................................................................. 62, 63, 66

 EBC I, Inc. v. Am. Online, Inc. (In re EBC I, Inc.), 356 B.R. 631 (Bankr. Del. 2006) .................. 39

 Ebert v. DeVries Family Farm, LLC (In re Devries), 2014 Bankr. LEXIS 3621
        (Bankr. N.D. Tex. 2014) ................................................................................................. 45

 Feld v. Zale Corp. (In re Zale Corp.), 62 F.3d 746 (5th Cir. 1995) ............................................. 14

 Financial Sec. Assur. v. T-H New Orleans Ltd. P'ship (In re T-H New
        Orleans Ltd. P'ship), 116 F.3d 790 (5th Cir. 1997) ................................................... 52, 66

 Frazin v. Haynes & Boone, LLP (In re Frazin), 2017 Bankr. LEXIS 4378
        (Bankr. N.D. Tex. Dec. 22, 2017)................................................................................... 19


                                                                   iv
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                           Entered 12/05/18 23:54:23                  Page 6 of 165



 Hawkins v. Lister (In re Lister), 2011 Bankr. LEXIS 5579 (Bankr. E.D. Ca. 2011) ..................... 41

 Heartland Fed. Sav. & Loan Assoc. v. Briscoe Enters. Ltd., II
        (In re Briscoe Enters. Ltd., II), 994 F.2d 1160 (5th Cir. 1993) ....................................61-63

 Hoover v. Morales, 164 F.3d 221 (5th Cir. 1998)....................................................................... 27

 Iantosca v. Step Plan Servs., 604 F.3d 24 (1st Cir. 2010) ......................................................... 29

 IBT Int’l, Inc. v. Northern (In re Int’l Admin. Servs.), 408 F.3d 689 (11th Cir. 2005) ................... 20

 In In re Allegheny International, Inc., 118 B.R. 282 (Bankr. W.D. Pa. 1990) .............................. 56

 In re Couture Hotel Corp., 536 B.R. 712 (Bankr. N.D. Tex. 2015) ............................ 58, 62-63, 66

 In re Direct Media Power, Inc., 582 B.R. 739 (Bankr. N.D. Ill. 2018).......................................... 10

 In re Friedman, 126 B.R. 63 (B.A.P. 9th Cir. 1991) ................................................................... 56

 In re General Homes Corp., 134 B.R. 853 (Bankr. S.D. Tex. 1991)........................................... 63

 In re G-I Holdings Inc., 420 B.R. 216 (Bankr. D.N.J. 2009) ....................................................... 13

 In re Grove Rich Realty Corp., 200 B.R. 502 (Bankr. E.D.N.Y. 1996) ........................................ 25

 In re Hallwood Energy, Ltd. P'ship, 2009 Bankr. LEXIS 5099
        (Bankr. N.D. Tex. Oct. 16, 2009) ..................................................................................... 9

 In re Ingersoll, Inc., 562 F.3d 856 (7th Cir. 2009) ........................................................... 11-14, 21

 In re Jermoo’s, Inc., 38 B.R. 197 (Bankr. W.D. Wis. 1984) ........................................................ 38

 In re LightSquared Inc., 513 B.R. 56 (Bankr. S.D.N.Y. 2014) .................................................... 63

 In re McCommas LFG Processing Partners, 2007 Bankr. LEXIS 4053
        (Bankr. N.D. Tex. Nov. 29, 2007)................................................................................... 63

 In re Mirant, 2007 Bankr. LEXIS 4951 (citing Phoenix Mut. Life Ins. Co. v. Greystone III
         Joint Venture (In re Greystone III Joint Venture), 995 F.2d 1274 (5th Cir. 1991)) .......... 61

 In re Nartron Corp., 330 B.R. 573 (Bankr. W.D. Mich. 2005) ..................................................... 54

 In re Ontario Locomotive & Indus. Ry. Supplies, Inc., 126 B.R. 146
        (Bankr. W.D.N.Y. 1990) ................................................................................................. 25

 In re Premiere Network Servs., 2005 Bankr. LEXIS 2298
         (Bankr. N.D. Tex. Jul. 1, 2005) ........................................................................... 53-54, 63

 In re Rexford Properties, LLC, 557 B.R. 788 (Bankr. C.D. Cal. 2016) ....................................... 57

 In re Rosenberger, 400 B.R. 569 (Bankr. W.D. Mich. 2008) ...................................................... 15



                                                                 v
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                            Entered 12/05/18 23:54:23                   Page 7 of 165



 In re Scrub Island Dev. Group Ltd., 523 B.R. 862 (Bankr. M.D. Fla. 2015) ..................... 12-13, 15

 In re Seatco, Inc., 259 B.R. 279 (Bankr. N.D. Tex. 2001) .......................................................... 15

 In re South Beach Securities, Inc., 376 B.R. 881 (Bankr. N.D. Ill. 2007) .................................... 56

 In re Sun Country Dev., Inc., 764 F.2d 406 (5th Cir. 1985) ........................................................ 52

 In re Thru, Inc., 2017 Bankr. LEXIS 1902 (Bankr. N.D. Tex. Jul. 10, 2017) ................... 61, 63, 66

 In re TrueStar Barnett, LLC, 2008 Bankr. LEXIS 3310 (Bankr. N.D.Tx, Oct. 3, 2008)................ 31

 Janvey v Alguire, 647 F.3d 585 (5th Cir. 2011) ................................................................... 29, 44

 Lee v. Bickell, 292 U.S. 415, 54 S. Ct. 727 (L. Ed. 1337 (1934)) ............................................... 44

 Lloyd McKee Motors v. Chrysler Corp. (In re Lloyd McKee Motors), 166 B.R. 725
        (Bankr. D. N. Mex. 1993) ............................................................................................... 39

 Lynch v. Winslow (In re Winslow), 473 B.R. 94 (E.D.N.C. 2012) ............................................... 55

 Maas v. Northstar Educ. Fin., Inc. (In re Maas), 497 B.R. 863
       (Bankr. W.D. Mich. 2013) ................................................................................................ 9

 Mabey v. Southwestern Elec. Power Co. (In re Cajun Elec. Power Co-op., Inc.),
       150 F.3d 503 (5th Cir. 1998) .......................................................................................... 52

 MCA Fin. Grp. v. Hewlett-Packard (In re Fourthstage Techs.), 355 B.R. 155
       (Bankr. D. Ariz. 2006) .................................................................................................... 56

 Metro Water & Coffee Servs. v. Rochester Community Baseball
       (In re Metro Water & Coffee Servs.), 157 B.R. 742 (Bankr. W.D.N.Y. 1993) .............39-40

 Milbank v. Sharpshooter II, Inc. (In re Worldwide Diamond Ventures, LP),
        559 B.R. 143 (Bankr. N.D. Tex. 2016) ................................................................ 15-16, 19

 Omni Mfg. v. Smith (In re Smith), 21 F.3d 660 (5th Cir. 1994) ................................................... 15

 Phoenix Mut. Life Ins. v. Greystone III Joint Venture (In re Greystone III
       Joint Venture), 995 F.2d 1274 (5th Cir. 1991) ...........................................................62-64

 Rentas v. Olavarria (In re Editorial Flash, Inc.), 2016 Bankr. LEXIS 2435
       (Bankr. D. P.R. June 29, 2016) ...................................................................................... 41

 Rodriguez v. Drive Fin. Servs. L.P. (In re Trout), 609 F.3d 1106 (10th Cir. 2010)...................... 45

 Sargeant v. Al Saleh, 512 S.W.3d 399 (Tex. App. – Corpus Christi 2016, no pet.) .................... 29

 Save Our Springs (SOS) Alliance v. WSI (II)-COS, L.L.C. (In re Save
       Our Springs (SOS) Alliance), 632 F.3d 168 (5th Cir. 2011)............................................ 63




                                                                 vi
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                                Entered 12/05/18 23:54:23                    Page 8 of 165



 Seidel v. Warner (In re Atlas Fin. Mortg., Inc.), 2014 Bankr. LEXIS 140
        (Bankr. N.D. Tex. Jan. 14, 2014) ..............................................................................28-29

 Silverman v. General Ry. Signal Co. (In re LECO Enters.), 144 B.R. 244 (S.D.N.Y. 1992) ....... 15

 Stern v. Marshall, 564 U.S. 462 (2011) ............................................................. 3, 8-10, 16, 18-19

 Think3 Litig. Tr. v. Zuccarello (In re Think3, Inc.), 529 B.R. 147 (Bankr. W.D. Tex. 2015) ......... 55

 U.S. Bank N.A. v. Verizon Communs., Inc., 761 F.3d 409 (5th Cir. 2014) ................................. 17

 U.S. Bank N.A. v. Village at Lakeridge, LLC (In re Village at Lakeridge, LLC),
        814 F.3d 993 (9th Cir. 2015), aff’d, 138 S. Ct. 960 (2018) ........................................55-56

 United States ex rel. Rahman v. Oncology Assocs., 198 F.3d 489 (4th Cir. 1999) .................... 28

 United States v. Energy Res. Co., 495 U.S. 545 (1990) .......................................................12-13

 United States v. Reorganized CF&I Fabricators, Inc., 518 U.S. 213 (1996)............................... 58

 United States v. Sutton, 786 F.2d 1305 (5th Cir. 1986) ........................................................14-15

 Wellness Int’l Network, Ltd. v. Sharif, 135 S. Ct. 1932 (2015) ................................................... 18

 Wentzell v. JPMorgan Chase Bank, N.A., 627 Fed. Appx. 314 (5th Cir. 2015) .......................... 48

 Western Real Estate Equities, L.L.C. v. Vill. At Camp Bowie I, L.P.
       (In re Vill. At Camp Bowie I, L.P.), 710 F.3d 239 (5th Cir. 2013) ......................... 52, 59-61

 Women’s Med. Ctr. v. Bell, 248 F.3d 411 (5th Cir. 2001) .......................................................... 27

 Statutes

 11 U.S.C. § 101(31) .............................................................................................................54-55

 11 U.S.C. § 101(54)(D) ............................................................................................................. 37

 11 U.S.C. § 105(a) ............................................................................................................. 3, 8-15

 11 U.S.C. § 362(a)(3) .................................................................................................................. 6

 11 U.S.C. § 365(c)(1) ................................................................................................................ 25

 11 U.S.C. § 502(d) .................................................................................................................... 17

 11 U.S.C. § 503(b) .................................................................................................................... 60

 11 U.S.C. § 507(a)(8) ................................................................................................................ 60

 11 U.S.C. § 524(e) .................................................................................................................... 13

 11 U.S.C. § 544 .................................................................................................................... 7, 15


                                                                    vii
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                                 Entered 12/05/18 23:54:23                    Page 9 of 165



 11 U.S.C. § 547 ........................................................................................................................ 40

 11 U.S.C. § 548 ......................................................................................................... 7, 15, 37-40

 11 U.S.C. § 548(a)(1)(A) ........................................................................................................... 41

 11 U.S.C. § 548(a)(2) ................................................................................................................ 38

 11 U.S.C. § 550 ........................................................................................................ 7, 15, 20, 44

 11 U.S.C. § 550(a) .............................................................................................................. 19, 45

 11 U.S.C. § 1122 ................................................................................................................ 60, 63

 11 U.S.C. § 1122(a) .............................................................................................................60-63

 11 U.S.C. § 1123 ...................................................................................................................... 63

 11 U.S.C. § 1123(a)(1) .........................................................................................................60-61

 11 U.S.C. § 1123(a)(5) ................................................................................................3, 10-13-15

 11 U.S.C. § 1123(b)(6) ..................................................................................................... 3, 10-15

 11 U.S.C. § 1129 ...................................................................................................................... 13

 11 U.S.C. § 1129(a) .................................................................................................................. 50

 11 U.S.C. § 1129(a)(1) .............................................................................................................. 50

 11 U.S.C. § 1129(a)(3) .........................................................................................................50-53

 11 U.S.C. § 1129(a)(5) ................................................................................................... 10, 52-54

 11 U.S.C. § 1129(a)(5)(A) ......................................................................................................... 53

 11 U.S.C. § 1129(a)(5)(A)(i) ...................................................................................................... 53

 11 U.S.C. § 1129(a)(5)(A)(ii) ..................................................................................................... 53

 11 U.S.C. § 1129(a)(5)(B) ......................................................................................................... 53

 11 U.S.C. § 1129(a)(7) .........................................................................................................57-58

 11 U.S.C. § 1129(a)(8) ........................................................................................................ 59, 64

 11 U.S.C. § 1129(a)(10) .......................................................................................................59-60

 11 U.S.C. § 1129(a)(11) .......................................................................................................65-66

 11 U.S.C. § 1129(b) ................................................................................................. 50, 60, 63-64




                                                                    viii
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                                Entered 12/05/18 23:54:23                    Page 10 of 165



  11 U.S.C. § 1129(b)(1) .............................................................................................................. 64

  15 U.S.C. § 80b-15 ................................................................................................................... 51

  22 U.S.C. § 157(b) ................................................................................................................ 3, 16

  22 U.S.C. § 157(b)(2)(H) ........................................................................................................... 16

  22 U.S.C. § 157(b)(2)(L) ..........................................................................................................8-9

  22 U.S.C. § 1334 .................................................................................................................15-16

  22 U.S.C. § 1334(b) .......................................................................................................... 3, 8, 15

  Tex. Bus. & Comm. Code § 24.001 ............................................................................................. 7

  Tex. Bus. & Comm. Code § 24.002(12)..................................................................................... 38

  Tex. Bus. & Comm. Code §24.008 ........................................................................................ 7, 29

  RULES

  FED. R. CIV. P. 12(b)(2) ........................................................................................................... 23

  FED. R. CIV. P. 65 .................................................................................................................... 26

  SECONDARY SOURCES

  COLLIER ON BANKRUPTCY ¶ 1124.03 (16th ed. rev. 2012) .......................................................... 61




                                                                     ix
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                       Entered 12/05/18 23:54:23                Page 11 of 165



  TO THE HONORABLE STACEY G.C. JERNIGAN, UNITED STATES BANKRUPTCY JUDGE:

             Robin Phelan (the “Trustee”), Chapter 11 Trustee of Acis Capital Management, L.P.

  (“Acis LP”) and Acis Capital Management GP, LLC (“Acis GP”) (collectively, the “Debtors” or

  “Acis”) in these cases, files this Response (the “Response”) to the Joint Objection of Highland

  Capital Management, L.P. and Highland CLO Funding, Ltd. to Final Approval of Disclosure

  Statement and to Confirmation of the Third Amended Joint Plan for Acis Capital Management,

  L.P. and Acis Capital Management GP, LLC (the “Objection”) [Docket No. 722]. In support of

  this Response, the Trustee would respectfully show the Court as follows:

                                            I. EXECUTIVE SUMMARY

             1.       Highland Capital Management, L.P. (“HCM”), Highland CLO Funding, Ltd.

  (“HCLOF”), and their respective affiliates (collectively, the “Highlands”) object to confirmation of

  the Plan,1 which includes a Plan Injunction2 necessary to preserve the status quo (e.g., it would

  allow the Reorganized Acis to continue serving as the portfolio manager to the Acis CLOs3

  pending resolution of the Estate’s avoidance and other claims) because it prevents them from

  completing the last step in their coordinated scheme to appropriate the going concern business

  of Acis, strip Acis LP of all of its valuable assets and fraudulently transfer those assets (i.e., Acis

  LP’s business) to the Highlands. Consistent with the Highlands’ long-cultivated and well-

  deserved reputation for litigious behavior and outspending their opponents until they capitulate,

  the Highlands seek to destroy the ongoing business of Acis LP, cut off its cash flow, and ensure

  that the estate will not have sufficient resources to pay creditors and pursue legitimate causes of



  1
    Trustee’s Third Amended Joint Plan for Acis Capital Management, L.P. and Acis Capital Management GP, LLC
  [Docket No. 660], as the same may be modified, supplemented, or amended (the “Plan”). Any capitalized terms not
  otherwise defined herein have the meanings ascribed to such terms in the Plan.
  2   See Section 14.03 of the Plan.
  3The term “Acis CLOs” originally included Acis CLO-1, Ltd. (“CLO-1”), Acis CLO 2014-3, Ltd. (“CLO-3”), Acis CLO
  2014-4, Ltd. (“CLO-4”), Acis CLO 2014-5, Ltd. (“CLO-5”), and Acis CLO 2015-6, Ltd. (“CLO-6”) However, the
  Bankruptcy Court entered orders on October 15, 2018 granting relief from the automatic stay and modifying a
  preliminary injunction to permit the trading, sale or other disposition of the collateral of CLO-1. Consequently, in the
  Plan and used herein, the term Acis CLOs refers to CLO-3, CLO-4, CLO-5, and CLO-6.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                                   Page 1
Case 18-30264-sgj11 Doc 757 Filed 12/05/18            Entered 12/05/18 23:54:23         Page 12 of 165



  action against the Highlands, all based on rights the Highlands fraudulently stole from

  Acis.

          2.     The Highlands’ constant refrain that avoiding and returning the ALF PMA rights

  to Acis would result in an untenable “forced marriage” between HCLOF and Acis is flat wrong.

  There was a legal marriage between HCLOF and Acis LP pursuant to which HCLOF voluntarily

  agreed for Acis LP to serve as its portfolio manager and delegated to Acis LP broad rights to

  exercise all incidents of ownership over the Subordinated Notes, including the right to vote to

  reset or redeem the Acis CLOs to Acis. What the Highlands are really unhappy about is that the

  Court will not recognize their illegal divorce. There is nothing at all untenable about holding

  HCLOF to the terms of a contract with Acis into which it voluntarily entered. The fact that

  HCLOF is merely a puppet for HCM, willing to incur millions in losses to further HCM and Jim

  Dondero’s agenda, is not a basis for the Court to deny a Plan Injunction mirroring relief already

  granted in the Highland Adversary aimed at maintaining the status quo until the Trustee’s

  avoidance and other claims relating to the ALF PMA rights have been resolved.

          3.     The Highlands’ contention that the Debtors and Brigade are somehow

  mismanaging the Acis CLOs is pure sophistry. The Trustee’s evidence at trial will show that

  Brigade has substantially improved the economic position of the Acis CLOs, and that any loss in

  value to the Acis CLOs was a direct result of the build up in cash caused by the Highlands in an

  attempted stealth liquidation. Likewise, the Highlands’ hyperbole that the Plan Injunction is

  improper and unprecedented also falls flat. Federal courts have the authority and routinely

  issue injunctions to preserve the status quo in avoidance actions so that the equitable relief

  requested will be available at the time of judgment.

          4.     Unable to overcome this well-settled authority, the Highlands confect an array of

  jurisdictional arguments hoping to obfuscate the issues and convince the Court that it cannot

  grant continued injunctive relief through the Plan Injunction. Specifically, the Highlands contend

  that the Court cannot issue the Plan Injunction because it lacks jurisdiction to enter a final order

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                               Page 2
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                      Entered 12/05/18 23:54:23   Page 13 of 165



  in the Highland Adversary. The Highlands arguments are unavailing. The Court has subject

  matter jurisdiction to confirm the Plan, and Stern4 does not affect the Court’s jurisdiction to issue

  the Plan Injunction under section 105(a). Further, the Court has broad authority under sections

  105(a), 1123(a)(5), and 1123(b)(6) to confirm a plan to fit the exigencies of a particular

  circumstance, so long as the plan does not violate any other sections of the Bankruptcy Code.

  The fact that HCLOF is not a creditor is irrelevant. Here, the Plan Injunction is necessary to

  implement the Plan and it does not violate any other provisions of the Bankruptcy Code.

             5.       Moreover, although it is not particularly relevant to confirmation, the Court has

  subject matter jurisdiction and statutory authority to issue a final order on the Trustee’s

  avoidance and other claims under 28 U.S.C. §§ 157(b) and 1334(b). Finally, the Court has

  constitutional authority to enter a final order on the Trustee’s avoidance and other claims under

  Stern because such claims will need to be resolved in order to liquidate HCM’s claim. In any

  event, the Highlands consented to the Court’s authority to enter a final order granting injunctive

  relief by failing to raise the Stern issue before the Court entered the Preliminary Injunction and

  by dismissing their appeal of same. Consequently, contrary to the Highlands’ suggestion, the

  only thing unprecedented about this case is the lengths to which the Highlands have gone (and

  the amount of money they have been willing to lose – and spend) to avoid paying approximately

  $8 million to Mr. Terry and a handful of other creditors.

             6.       Further, as to the merits of the Plan Injunction, the Court has already decided in

  connection with the prior confirmation hearing that continued injunctive relief is appropriate. The

  Court’s decision includes certain miscellaneous rulings to be used “for any future proposed

  plans,”5 including a ruling that “there is a basis for keeping the preliminary injunction in place




  4   Stern v. Marshall, 564 U.S. 462 (2011).
  5   See Prior Confirmation Ruling [Docket No. 549] at p. 4.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                   Page 3
Case 18-30264-sgj11 Doc 757 Filed 12/05/18               Entered 12/05/18 23:54:23       Page 14 of 165



  pending determination of the Acis Trustee’s fraudulent transfer lawsuits,”6 Completely ignoring

  the Court’s prior ruling, the Highlands seek another bite at the apple on their failed argument

  that injunctive relief is not appropriate in this case. The Highlands do not (and cannot) dispute

  that Acis LP’s rights under the ALF PMA were fraudulently transferred to Highland HCF to

  hinder, defraud or delay creditors. Instead, they argue that the ALF PMA rights will not permit

  the Reorganized Acis, as the portfolio manager of HCLOF, to control the timing of the reset or

  redemption of the Acis CLOs notwithstanding the ALF PMAs broad and unambiguous

  delegation of authority to Acis to vote HCLOF’s financial instruments and exercise all other

  incidents of ownership over the Subordinated Notes. The Highlands also continue to argue that

  HCLOF is suffering irreparable harm but, as the Court has already found, any harm suffered by

  HCLOF is self-inflicted and could be avoided by electing to do a reset under the Plan, selling its

  interests in the Subordinated Notes in the market, or proposing its own plan. Finally, and

  unbelievably, the Highlands argue that injunctive relief is not necessary because the Trustee’s

  “concern for dissipation of assets by Highland and HCLOF is unfounded and baseless.”7 Under

  the circumstances of this case, including the concerted efforts of the Highlands to strip Acis LP

  of its business and valuable assets to avoid paying an $8 million judgment, the Trustee’s

  concern that the Highlands will continue to act in a similar fashion is completely justified.

               7.     Finally, the Highlands raise certain technical arguments regarding the Plan’s

  alleged non-compliance with the confirmation standards. Such arguments likewise fail for the

  reasons set forth below.

                                       II. PROCEDURAL HISTORY

               8.     On May 25, 2018, the Trustee filed a request for status conference [Docket No.

  239] to, inter alia, advise the Bankruptcy Court of a request for an optional redemption made by



  6   Id. at p. 6.
  7   See Objection, ¶ 76.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                 Page 4
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                Entered 12/05/18 23:54:23        Page 15 of 165



  HCLOF. At the May 31, 2018 status conference, the Court issued a sua sponte temporary

  restraining order (the “First TRO”) [Docket No. 256], which restrained and enjoined the

  Highlands from taking any action to effectuate the optional redemption requested by HCLOF or

  otherwise liquidate the Acis CLOs.

             9.        The day after the expiration of the First TRO, on June 15, 2018, HCLOF issued a

  second round of optional redemption notices. In response, on June 21, 2018, the Trustee filed

  Adversary Case No. 18-03212-sgj (the “Trustee Adversary”) seeking the entry of an ex parte

  temporary restraining order and preliminary injunction to prevent HCLOF from liquidating the

  Acis CLOs. The Court entered an ex parte temporary restraining order (the “Second TRO”) on

  June 21, 2018 [Trustee Adv. Docket No. 3], which likewise enjoined the Highlands from taking

  any action to call for an optional redemption or otherwise liquidate the Acis CLOs.

             10.       Following a full evidentiary hearing on July 6, 2018, the Court entered a

  Preliminary Injunction Order (the “Preliminary Injunction”) [Trustee Adv. Docket No. 21], which

  enjoins the Highlands and certain other “Enjoined Parties” from: (i) taking any action in

  furtherance of an optional redemption or any other attempts to liquidate the Acis CLOs, (ii)

  trading any collateral of the Acis CLOs without the express written authorization of the Trustee,

  and (iii) sending any notice to the holders of the Acis CLOs in connection with the effectuation of

  any optional redemption, call or other liquidation of the Acis CLOs. The Preliminary Injunction is

  based on a number of preliminary fact findings and conclusions of law, including the following:

             (a)       [P]ersons connected with Highland began implementing transactions that
                       changed the Acis LP “CLO ecosystem” and impaired Acis LP’s contractual rights,
                       almost immediately after October 20, 2017 – the date that an individual named
                       Joshua Terry obtained a multi-million arbitration award against Acis LP;8

             (b)       Prior to October 27, 2017, Acis LP – not ALF – had authority to direct and
                       effectuate an optional redemption under the PMAs. Acis LP had this authority
                       pursuant to another Portfolio Management Agreement between Acis LP and




  8   Preliminary Injunction, ¶ 2,


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                  Page 5
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                       Entered 12/05/18 23:54:23   Page 16 of 165



                       ALF,9 dated December 22, 2016 (the “ALF PMA”);10

              (c)      Significantly, on October 27, 2017, just seven days after Joshua Terry’s
                       arbitration award, Acis LP effectively terminated its own portfolio
                       management rights under the ALF PMA and transferred its authority and
                       those valuable portfolio management rights – for no apparent value – to
                       Highland HCF Advisors, Ltd. (“Highland HCF”);11

              (d)      Finally, HCLOF is using rights that appear to have been fraudulently transferred
                       from Acis LP (i.e., rights under the ALF PMA) to attempt to effectuate the
                       Optional Redemptions;12

              (e)      The losses that would result in the event an injunction is not issued cannot be
                       presently measured by any certain pecuniary standard, are not reasonably
                       quantifiable, and cannot be adequately compensated with monetary damages;
                       thus, creditors and interested third parties otherwise would have not adequate
                       remedy at law. The Optional Redemption would eliminate any chance of
                       confirmation of a plan of reorganization based on the Oaktree Transaction, or a
                       similar plan;13

              (f)      If the Optional Redemption or other liquidation of the assets in the Acis CLOs is
                       permitted to go forward, it would render the PMAs valueless. Consequently, the
                       Optional Redemption and any other attempts by HCLOF to liquidate the assets of
                       the Acis CLOs would violate Section 362(a)(3) because such actions involve
                       exercising control over property of the estate (the PMAs). Thus, because the
                       liquidation of the CLOs represents an ‘act to obtain possession of property of the
                       estate,’ – namely, Acis LP’s intangible property rights in the PMAs – such actions
                       constitute a violation of Section 362(a)(3);14 and,

              (g)      Any alleged harm to Defendants is illusory and specious because, among other
                       things, the Defendants have options available that immediately mitigate any
                       purported damage. Namely, Defendants could (1) authorize a “refinance” or
                       “reset” transaction or (2) sell their equity to a third party in an amount that
                       exceeds what they would receive in an Optional Redemption . . .. HCLOF’s
                       claimed harm is exaggerated.15

  The Preliminary Injunction provides that it expires upon confirmation of any plan of

  reorganization or conversion, unless further extended by the Court or by agreement, or until



  9   Highland CLO Funding, Ltd. f/k/a Acis Loan Funding, Ltd.
  10   Preliminary Injunction, ¶ 3.
  11   Preliminary Injunction, ¶ 5 (emphasis in original).
  12   Preliminary Injunction, ¶ 10.
  13   Preliminary Injunction, ¶ 14.
  14   Preliminary Injunction, ¶ 13.
  15   Preliminary Injunction, ¶ 15.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                   Page 6
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                    Entered 12/05/18 23:54:23        Page 17 of 165



  such time as it may be dissolved, or the Highlands obtain relief from the automatic stay.

             11.     Meanwhile, in Adversary No. 18-03078-sgj (the “Highland Adversary”), the

  Trustee also filed his Defendant’s Amended Answer, Counterclaims (Including Claim

  Objections) and Third-Party Claims (the “Counterclaims”) [Highland Adv. Docket No. 84], in

  which he seeks, e.g., to avoid the transfer of Acis LP’s rights under the ALF PMA to Highland

  HCF as an intentionally and constructively fraudulent transfer under sections 544 and 548 of the

  Bankruptcy Code and the Texas Uniform Fraudulent Conveyance Act (“TUFTA”), Tex. Bus. &

  Comm. Code § 24.001 et seq., and recover such rights under section 550 of the Bankruptcy

  Code and/or section 24.008 of TUFTA.16

             12.     On September 9, 2018, the Court entered its ruling denying confirmation on the

  Trustee’s prior plan (the “Plan Ruling”) [Docket No. 549]. The Plan Ruling provides as follows:

             Miscellaneous Rulings

             The court rules on a few miscellaneous matters that were contested, although it is
             denying confirmation. This may be useful for any future appeals or for any future
             proposed plans.

                                                        ...

             Preliminary Injunction

             The preliminary injunction in place preventing HCLOF from pursuing optional
             redemptions will remain in place for now … There is also a basis for keeping the
             preliminary injunction in place pending determination of the Acis Trustee’s
             fraudulent transfer lawsuits. The evidence thus far has been compelling that
             numerous transfers after the Josh Terry judgment denuded Acis of value—
             perhaps even the ability to control its own destiny when the ALF PMA was
             essentially terminated without cause and Acis was made to sell its shares in
             ALF/HCLOF back to ALF/HCLOF. In the face of these facts, the court will be
             reluctant to terminate the preliminary injunction until this litigation is fully resolved.

  See Plan Ruling, p. 4-6 (emphasis added).




  16   Counterclaims, ¶¶ 55-64, 117-134, and 194-200.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                         Page 7
Case 18-30264-sgj11 Doc 757 Filed 12/05/18             Entered 12/05/18 23:54:23         Page 18 of 165



         13.     On October 25, 2018, the Trustee filed the current Plan, which includes the Plan

  Injunction. The Plan provides for HCLOF to obtain a “reset” of the Acis CLOs, which everyone

  agrees would improve the economics of the Acis CLOs, with the Reorganized Acis and Brigade

  Capital Management, L.P. (“Brigade”), as its sub-advisor. Except as necessary to effectuate a

  reset under the Plan, the Plan Injunction would likewise enjoin the Highlands from, e.g.,

  attempting to redeem or liquidate the Acis CLOs until the earlier of: (w) the entry of a final order

  resolving the Estate’s avoidance claims relating to Acis LP’s rights under the ALF PMA, (x) the

  date upon which all allowed claims have been paid, (y) the entry of an order by the Bankruptcy

  Court finding that a material default has occurred under the Plan, or (z) the entry of a

  subsequent order by the Bankruptcy Court providing otherwise with respect to one or more of

  the Acis CLOs.

                               III. ARGUMENTS AND AUTHORITIES

  A.     THE COURT HAS JURISDICTION TO APPROVE THE PLAN INJUNCTION.

         14.     The Highlands argue that the Court has no authority to approve the Plan

  Injunction because the Court lacks the power to enter a final order in the Highland Adversary as

  to the Trustee’s counterclaims for avoidance and recovery of fraudulent transfers because of the

  Supreme Court’s holding in Stern v. Marshall, 564 U.S. 462 (2011). The Highlands are

  mistaken. First, the only relevant jurisdiction is the Court’s jurisdiction to confirm the Plan and

  approve the Plan Injunction. Those are core matters under 28 U.S.C. §§ 1334(b) and

  157(b)(2)(L) and 11 U.S.C. § 105(a). Second, if jurisdiction of the Highland Adversary is

  relevant, the Court has statutory jurisdiction to hear and finally determine all the causes of

  action in the Highland Adversary. Third, Stern does not divest the Court of jurisdiction because

  liquidation of HCM’s claim will necessarily require that the Court resolve the Trustee’s

  fraudulent-transfer counterclaims. Fourth, even if Stern would otherwise deprive the Court of

  final-order authority, the Highlands consented to this Court’s exercising such authority in the

  Trustee’s Adversary and therefore cannot complain now that the Court has no power to issue

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                  Page 8
Case 18-30264-sgj11 Doc 757 Filed 12/05/18             Entered 12/05/18 23:54:23        Page 19 of 165



  the Plan Injunction as a final order.

         15.     The Highlands’ remaining arguments regarding jurisdiction and the Plan

  Injunction likewise fail. As the Court has already determined, the Plan Injunction does not

  amend the CLO Indentures or the PMAs, nor is it an unconstitutional taking of HCLOF’s

  property. Further, the Highlands’ arguments pertaining to Guernsey law are a red herring

  because (i) the Reorganized Acis would not need to obtain specific performance in Guernsey,

  and (ii) even if it did, such remedy is available. Finally, as the Court previously found in relation

  to the CLO PMAs, the ALF PMA is not a personal services contract.

         1.      Stern Does Not Affect the Court’s Jurisdiction to Issue the Plan Injunction
                 under Section 105(a)

         16.     The Highlands aim at the wrong target when they attack the Court’s jurisdiction

  and/or constitutional power over the causes of action in the Highland Adversary because they

  are not relevant to the Court’s authority to confirm the Plan or to approve the Plan Injunction.

  The Court clearly has final-order authority to confirm the Plan as a core proceeding under 28

  U.S.C. § 157(b)(2)(L). In re Hallwood Energy, Ltd. P'ship, No. 09-31253, 2009 Bankr. LEXIS

  5099 at *3 (Bankr. N.D. Tex. Oct. 16, 2009). See Maas v. Northstar Educ. Fin., Inc. (In re

  Maas), 497 B.R. 863, 864 (Bankr. W.D. Mich. 2013) (Stern’s narrow holding does not apply to

  an order confirming a chapter 11 plan). Accordingly, there can be no doubt that this Court has

  jurisdiction and the power to enter a final order confirming the Plan.

         17.     The fact that the Plan includes the Plan Injunction does not affect the Court’s

  jurisdiction to confirm the Plan. The Court has authority to issue the Plan Injunction under

  section 105(a) of the Bankruptcy Code. That provision states as follows:

         The court may issue any order, process, or judgment that is necessary or
         appropriate to carry out the provisions of this title.

  Section 105(a) is essentially an all-writs act that "grants the extensive equitable powers that

  bankruptcy courts need in order to be able to perform their statutory duties.” Caesars Entm't

  Operating Co. v. BOKF, N.A. (In re Caesars Entm't Operating Co.), 808 F.3d 1186, 1188 (7th

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                Page 9
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                Entered 12/05/18 23:54:23       Page 20 of 165



  Cir. 2015). It is a creature of bankruptcy law, and therefore the Stern analysis does not apply. In

  re Direct Media Power, Inc., 582 B.R. 739, 742 (Bankr. N.D. Ill. 2018) (“The court's section

  105 powers arise only in bankruptcy and are essential to the administration of bankruptcy

  matters. . . . As such, the exercise of those powers is squarely within the court's constitutional

  authority”). In any event, the Plan Injunction is a temporary injunction, not a final dispositive

  judgment. For these reasons, the Court has constitutional authority and statutory jurisdiction to

  issue a final order confirming the Plan and approving the Plan Injunction.

             2.       The Court Has Authority Under Sections 105(a), 1123(a)(5) and 1123(b)(6) to
                      Enter the Plan Injunction

             18.      The Highlands also contend that the Court cannot enjoin a non-creditor from

  taking actions with respect to its own property.17 As an initial matter, although it is not a creditor,

  HCLOF is hardly a stranger to the Court and these bankruptcy proceedings. It is a defendant in

  the Trustee Adversary and a Plaintiff in the Highland Adversary. In fact, it has participated in

  this case since before the entry of the order for relief. Moreover, the Trustee asserts that

  HCLOF and Highland HCF are alter egos of HCM, which is a creditor in this case. (See

  Counterclaims, ¶¶ 242-248). Indeed, in its Plan Ruling, the Court noted that:

             While HCLOF is not itself a creditor (and while “the Highlands” entity
             separateness is not being challenged, and is not being disregarded by either the
             Acis Trustee, the court, or anyone else at this juncture), the court notes that
             HCLOF, Highland, and other Highland-related parties seem to work in
             tandem. Highland asserts a claim against Acis. Actions taken by HCLOF
             could be construed to be actions of Highland, an actual creditor.

  See Plan Ruling, p. 6 (emphasis added). Thus, the Court has already seen that on multiple

  occasions that HCLOF is acting to further HCM’s agenda, even where such actions cause

  substantial losses to HCLOF.

             19.      Further, and significantly, the Highlands contend that the Court lacks the




  17   See Objection, ¶ 32.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                  Page 10
Case 18-30264-sgj11 Doc 757 Filed 12/05/18               Entered 12/05/18 23:54:23         Page 21 of 165



  authority to enjoin HCLOF from taking actions “with respect to its own property.”18 The fallacy

  with the Highlands’ position is that the Trustee is not asking the Court to enjoin HCLOF, a non-

  creditor, from taking actions with respect to its own property. The actions the Highlands want to

  take stem from property rights that were fraudulently stolen from Acis – namely, Acis LP’s rights

  to “exercise all incidents of ownership” over the subordinated notes, including the right to vote

  the financial instruments for the purpose of effectuating a reset or refinancing transaction. Here,

  it is HCLOF’s status as an adversary defendant and alleged alter ego to HCM, acting in respect

  to valuable property rights fraudulently stolen from Acis, that provide the basis for the injunction.

  The fact that HCLOF is not a creditor is irrelevant.

             20.   Moreover, the fact that HCLOF is not a creditor of the Debtors does not limit this

  Court’s authority to approve the Plan Injunction. In In re Ingersoll, Inc., 562 F.3d 856 (7th Cir.

  2009), the Seventh Circuit upheld the bankruptcy court’s confirmation of a plan that released a

  non-creditor’s claims against non-debtors, where the release was enforced through a

  section 105(a) injunction. Id. at 865. The court noted that the complaining party’s status as a

  non-creditor made the case “one step removed” from the more common scenario where a

  creditor is enjoined from proceeding against a non-debtor. Id. That fact, however, did not affect

  the analysis. While cautioning that such a release and injunction are not “always – or even

  normally -- valid,” under the circumstances of the case – where the release was “narrowly

  tailored and critical to the plan as a whole” and where the affected non-creditor had fair notice

  and an opportunity to object, the bankruptcy court acted within its authority. Id. “And there is

  nothing in the Bankruptcy Code that tells us otherwise.” Id.

             21.   Ingersoll is consistent with a line of cases which observe that Congress intended

  to give a chapter 11 plan proponent a high degree of flexibility in crafting a plan of




  18   Id.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                Page 11
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23         Page 22 of 165



  reorganization that meets the exigencies of the particular case.

          Each chapter 11 case is unique. Chapter 11 cases—whether individual or
          corporate—run the gamut from simple to exceedingly complex. It would be
          impossible for Congress to anticipate every possible tool a debtor would need to
          restructure its business. To be sure, when Congress passed the Bankruptcy
          Reform Act of 1978, it created a single chapter for reorganizing all types of
          businesses. But it was designed to provide debtors with as much flexibility as
          possible to formulate a plan. As one former bankruptcy judge observed, "the
          extraordinary flexibility of chapter 11 has proven itself in handling a wide panoply
          of business enterprises—and business problems."

  In re Scrub Island Dev. Group Ltd., 523 B.R. 862, 874 (Bankr. M.D. Fla. 2015) (quoting Hon.

  Leif M. Clark, Chapter 11 – Does One Size Fit All?, 4 Am. Bankr. Inst. L. Rev. 167, 167-68

  (Spring 1996)); see also id. at 865 (“The Bankruptcy Code provides a chapter 11 debtor with

  great flexibility to formulate a plan—limited only by the debtor's creativity and the prohibition in

  § 1123(b)(6) that the plan provisions not be in ‘inconsistent’ with the Bankruptcy Code”).

          22.     The Bankruptcy Code requires that a plan “provide adequate means for the

  plan’s implementation,” and then offers a non-exhaustive list of elements by which a plan might

  be implemented. 11 U.S.C. § 1123(a)(5). Additionally, a plan may “include any other appropriate

  provision not inconsistent with the applicable provisions of this title.” Id. § 1123(b)(6). The latter

  statute, in particular, gives bankruptcy courts “residual authority” to confirm a chapter 11 plan

  that includes creative solutions to the specific challenges of the case, so long as no other

  provision of the Bankruptcy Code is violated. United States v. Energy Res. Co., 495 U.S. 545,

  549 (1990); Ingersoll, 562 F.3d at 864. A bankruptcy court may effectuate its “residual authority”

  through section 105(a), which empowers the court to “issue any order, process, or judgment

  that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a);

  Ingersoll, 562 F.3d at 864.

          23.     In Energy Resources, the Supreme Court upheld confirmation of a chapter 11

  plan that forced the IRS to apply payments to the debtor’s trust-fund tax liability first, then to its

  non-trust-fund tax obligation. Id. at 551. The IRS had objected to confirmation on the grounds

  that, outside of bankruptcy, a taxpayer in the debtor’s position could not compel the IRS to apply

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                 Page 12
Case 18-30264-sgj11 Doc 757 Filed 12/05/18             Entered 12/05/18 23:54:23         Page 23 of 165



  these payments in this way. However, the Court reviewed Bankruptcy Code sections 105(a),

  1123(b)(6), and 1129 and found them “consistent with the traditional understanding that

  bankruptcy courts, as courts of equity, have broad authority to modify creditor-debtor

  relationships.” Id. at 549. Because the IRS could not point to a specific statute that was being

  violated, the bankruptcy court properly confirmed the plan. Id. at 551.

         24.     In In re Scrub Island Development Group Ltd., 523 B.R. 862 (Bankr. M.D. Fla.

  2015), the court used section 105(a) to approve a plan injunction that restrained a bank creditor

  from suing non-debtors so long as the debtor was not in default on its payment obligations

  under the plan. Id. at 876. The injunction was appropriate as a provision of the plan under

  section 1123(a)(5) and (b)(6), and the court had authority to approve the injunction under

  section 105(a) as the injunction did not violate any provision of the Bankruptcy Code. Id. at 875.

         25.     In In re G-I Holdings Inc., 420 B.R. 216 (Bankr. D.N.J. 2009), the court confirmed

  a plan that incorporated a pre-confirmation tolling agreement between the debtors, their

  affiliates, and the IRS which limited the IRS’s right to pursue the non-debtor affiliates for tax

  liability. The IRS objected to the plan’s incorporation of the tolling agreement on several

  grounds, including that the plan effectively discharged non-debtors in violation of section 524(e).

  The court held that incorporation of the tolling agreement in the plan was permissible under

  section 1123(b)(6) as it did not violate any other part of the Bankruptcy Code. Id. at 278. Going

  further, the court stated that it would have had authority to approve the incorporation of the

  tolling agreement in the plan as an injunction: “[S]ections 105(a) and 1123(b)(6) of the

  Bankruptcy Code provide this Court with authority to issue orders ‘necessary to the success of a

  reorganization plan,’ even when that authority is not specifically designated by the Bankruptcy

  Code.” Id. at 279 (citing Energy Resources, 495 U.S. at 549). Finding that the IRS’s compliance

  with the tolling agreement was critical to the debtors’ reorganization efforts, the court concluded

  that an injunction under section 105(a) would be appropriate. Id.



  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                Page 13
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23          Page 24 of 165



          26.     Ingersoll is part of the line of cases reading together sections 1123(a)(5),

  1123(b)(6), and 105(a). They teach that a bankruptcy court has wide latitude to confirm a

  chapter 11 plan that has provisions narrowly tailored and necessary to meet the unique

  challenges of the particular case and that do not violate another provision of the Bankruptcy

  Code. The fact that such a plan provision affects the rights of a non-creditor is not a valid basis

  for an objection. Ingersoll, 562 F.3d at 865. In this case, the Plan Injunction is just such a

  provision. It is temporary and necessary to protect and preserve valuable property rights stolen

  from Acis, and approval of it will not transgress any other provision in the Bankruptcy Code.

  HCLOF’s status as a non-creditor does not affect the analysis in any way. Indeed, significantly,

  the Highlands have not identified any provision of the Bankruptcy Code which is violated by the

  proposed Plan Injunction.

          27.     As discussed, this Court is statutorily empowered to “issue any order, process, or

  judgment that is necessary or appropriate to carry out the provisions” of title 11. 11 U.S.C. §

  105(a). Issuance of the Plan Injunction is “necessary [and] appropriate to carry out the

  provisions” of the Bankruptcy Code. The bankruptcy court’s power under section 105(a) is not

  open-ended. Only such orders as are “necessary to further the substantive provisions of the

  Bankruptcy Code” are appropriate. Chiasson v. J. Louis Matherne & Assocs. (In re Oxford

  Mgmt.), 4 F.3d 1329, 1333 (5th Cir. 1993). Section 105(a) “does not authorize the bankruptcy

  courts to create substantive rights that are otherwise unavailable under applicable law, or

  constitute a roving commission to do equity.” United States v. Sutton, 786 F.2d 1305, 1308 (5th

  Cir. 1986) (footnote and citations omitted); see also Feld v. Zale Corp. (In re Zale Corp.), 62

  F.3d 746, 760 (5th Cir. 1995) (“Although we interpret § 105 liberally, . . . a § 105 injunction must

  be consistent with the rest of the Bankruptcy Code”) (citations omitted).

          28.     The Plan Injunction is consistent with Fifth Circuit precedent. The Plan Injunction

  would not affect the liability of any entity, or the liability of any property. The injunction would

  only temporarily prohibit the Highlands from exercising one form of economic recourse, thereby

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                  Page 14
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23          Page 25 of 165



  preserving the status quo while the Trustee has a fair opportunity to prosecute the avoidance

  claims relating to the ALF PMA Transfer. See In re Seatco, Inc., 259 B.R. 279, 283-84 (Bankr.

  N.D. Tex. 2001) (approving temporary injunction of suit against nondebtor on guaranty of debt

  treated in plan). Likewise, the proposed injunction does not contravene any other provision of

  the Bankruptcy Code or the Bankruptcy Rules. Compare Omni Mfg. v. Smith (In re Smith), 21

  F.3d 660, 666-67 (5th Cir. 1994) (disapproving injunction extending time to file proof of claim

  beyond limits set in Bankruptcy Rules 3003(c)(3) and 9006(b)(1)); Oxford Management, 4 F.3d

  at 1334 (disapproving injunction ordering payment that altered distribution scheme set forth in §

  726(b)); Sutton, 786 F.2d at 1308 (disapproving injunction ordering spousal support payments

  contrary to § 523(a)(5)). The Plan Injunction is appropriate as a plan provision under section

  1123(a)(5) and (b)(6), and as an exercise of the Court’s judicial power under section 105(a).

          3.      The Court Has Statutory Jurisdiction Over the Highland Adversary

          29.     Even if the Court’s subject-matter jurisdiction over the Highland Adversary is

  relevant to the Court’s power to issue the Plan Injunction, the Court has that jurisdiction under

  the applicable federal statutes. The district courts of the United States are granted “original but

  not exclusive jurisdiction of all civil proceedings arising under title 11, or arising in or related to

  cases under title 11.” 28 U.S.C. § 1334(b). A proceeding to avoid and recover a fraudulent

  transfer in a bankruptcy case is a proceeding “arising under” title 11. See In re Rosenberger,

  400 B.R. 569, 572 (Bankr. W.D. Mich. 2008) (“Bankruptcy avoidance actions . . . have

  consistently been held to be proceedings which ‘arise under’ the Bankruptcy Code”). The

  Trustee’s counterclaims include causes of action for avoidance and recovery of fraudulent

  transfers pursuant to sections 544, 548, and 550 of the Bankruptcy Code. See Counterclaims

  at pp. 32-59. Adjudication of these causes will “depend upon the application or construction of

  bankruptcy law as expressed in title 11," which is the defining characteristic of “arising under”

  jurisdiction. Silverman v. General Ry. Signal Co. (In re LECO Enters.), 144 B.R. 244, 248

  (S.D.N.Y. 1992); see also Milbank v. Sharpshooter II, Inc. (In re Worldwide Diamond Ventures,

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                   Page 15
Case 18-30264-sgj11 Doc 757 Filed 12/05/18             Entered 12/05/18 23:54:23         Page 26 of 165



  LP), 559 B.R. 143, 145-46 (Bankr. N.D. Tex. 2016) (court had jurisdiction under § 1334 over

  fraudulent-transfer action). Therefore, the Court clearly has subject-matter jurisdiction over the

  Trustee’s counterclaims in the Highland Adversary under section 1334.

         30.     Once statutory jurisdiction is established, the bankruptcy courts are granted

  authority to “hear and determine . . . all core proceedings arising under title 11, or arising in a

  case under title 11 . . . and may enter appropriate orders and judgments . . . .” 28 U.S.C.

  § 157(b). “Core proceedings” include “proceedings to determine, avoid, or recover fraudulent

  conveyances.” Id. § 157(b)(2)(H). Given the multitude of causes of action, including alter ego

  and conspiracy, contained in the Highland Adversary, the Court has subject-matter jurisdiction

  of, and statutory authority to issue a final order on, the Trustee’s counterclaims for avoidance

  and recovery of fraudulent transfers.

         4.      The Court Has Constitutional Authority to Enter a Final Order under
                 Stern v. Marshall

         31.     Even though title 28 clearly provides statutory jurisdiction for the Court to enter a

  final order on the Trustee’s counterclaims in the Highland Adversary, the Highlands maintain

  that such jurisdiction would be unconstitutional under the Supreme Court’s opinion in Stern v.

  Marshall, 564 U.S. 462 (2011). However, the Stern case does not require or even support the

  result the Highlands seek. This is true for two reasons. First, Stern does not deprive this Court

  of constitutional authority and the Court may enter a final order on the fraudulent-transfer

  actions because the Trustee’s counterclaims must be resolved in order to adjudicate HCM’s

  claim. Second, even if the holding in Stern would otherwise divest this Court of final-order

  authority to issue the Plan Injunction, the Highlands have waived any right to raise the objection.

                 (a)     This Court Has Constitutional Authority to Enter a Final Order on the
                         Fraudulent-Transfer Actions Because They Will Need to Be
                         Resolved to Liquidate HCM’s Claim.

         32.     Even if Stern can be read as applying to a fraudulent-transfer action brought by

  an estate representative, the test for final-order authority is met because the Trustee’s


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                Page 16
Case 18-30264-sgj11 Doc 757 Filed 12/05/18             Entered 12/05/18 23:54:23         Page 27 of 165



  fraudulent-transfer counterclaims will need to be decided in order to establish the validity and

  extent (if any) of HCM’s claim in these cases. On August 1, 2018, HCM filed a proof of claim,

  Claim No. 27, in Acis LP’s case. In the Defendant’s Amended Answer, Counterclaims (Including

  Claim Objections) and Third-Party Claims [Docket No. 84 in the Highland Adversary] (the

  “Amended Counterclaims”), filed by the Trustee on November 13, 2018, the Trustee objected to

  HCM’s claim on several grounds, including under section 502(d) of the Bankruptcy Code, which

  provides that the claim of a recipient of an avoidable transfer must be disallowed unless and

  until the recipient repays the money or returns the subject property to the estate. 11 U.S.C.

  § 502(d). For this reason, liquidation of HCM’s claim cannot occur until the fraudulent-transfer

  actions are resolved. Cf. U.S. Bank N.A. v. Verizon Communs., Inc., 761 F.3d 409, 425 (5th Cir.

  2014) (no right to jury trial in fraudulent-transfer action where trustee objected to creditor’s claim

  under § 502(d); resolution of claim will necessarily require resolution of fraudulent-transfer

  action), cert. denied, 135 S. Ct. 1430 (2015).

         33.     In the Highland Adversary, the Trustee has asserted alter ego, conspiracy to

  appropriate the business of Acis and other remedies and causes of action which, if successful,

  would result in the Highlands, including Highland HCF Advisor, Ltd., Highland CLO

  Management, Ltd., and Highland CLO Holdings, Ltd. each being liable for damages to the same

  extent as each of the other entities. The Trustee’s entitlement to these remedies has not yet

  come before the Court. However, the Trustee has alleged and will show at the appropriate time

  that, for example, HCM is liable to the Trustee for recovery of the fraudulent transfer of the ALF

  PMA to the same extent as if it were the initial transferee of the ALF PMA.

         34.     The Trustee is confident that he will prevail on his alter ego and other theories of

  vicarious liability. At minimum, the Trustee would urge the Court to defer any determination that

  it lacks authority to enter a final order until it becomes apparent whether resolution of HCM’s

  claim will require adjudication of the fraudulent-transfer actions.



  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                Page 17
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                     Entered 12/05/18 23:54:23             Page 28 of 165



                      (b)     The Highlands Have Consented to the Court’s Authority to Enter a
                              Final Order

             35.      Last, even if the holding in Stern would otherwise divest this Court of final-order

  authority to issue the Plan Injunction, the Highlands have waived any right to raise the objection.

  A Stern objection is effectively waived if a litigant knowingly and voluntarily consents to the

  bankruptcy court’s exercising final-order authority in a matter that would otherwise be outside

  the court’s judicial power under Stern. Wellness Int’l Network, Ltd. v. Sharif, 135 S. Ct. 1932,

  1949 (2015). Consent may be express or implied. Id. Here, the Highlands have consented to

  this Court’s final-order authority in these cases.

             36.      On June 21, 2018, the Trustee commenced the Trustee’s Adversary by filing his

  Complaint along with a Motion for an Ex Parte Temporary Restraining Order [Docket No. 2 in

  the Trustee’s Adversary] (the “TRO Motion”). Both the Complaint and the TRO Motion sought

  injunctive relief against the Highlands and related parties that is considerably broader in scope

  than the Plan Injunction. On the same day, the Court entered an Ex Parte Temporary

  Restraining Order [Docket No. 310 in the main case] (the “Second TRO”)19 granting the

  injunctive relief that the Trustee requested.

             37.      The Highlands did not object to the Court’s authority to enter the Second TRO.

  On the contrary, the Highlands agreed to an extension of the injunction through July 9, 2018.

  See Agreed Extension of Temporary Restraining Order, June 29, 2018, at pp. 6-7 [Docket No.

  14 in the Trustee’s Adversary].

             38.      On July 10, 2018, the Court entered its Preliminary Injunction Order [Docket

  No. 21 in the Trustee’s Adversary], effectively continuing the injunctive relief granted in the

  Second TRO until confirmation of a plan, conversion of the cases, the defendants’ obtaining

  relief from the automatic stay, or as provided by further order of the Court. The Highlands filed a




  19   The “first TRO” was entered on the Court’s own motion on June 6, 2018. See Docket No. 256 in the main case.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                             Page 18
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                       Entered 12/05/18 23:54:23               Page 29 of 165



  Notice of Appeal [Docket No. 22 in the Trustee’s Adversary] of the Preliminary Injunction Order

  and two other orders: the Court’s order denying the Highlands’ request for a preliminary

  injunction in the Highlands’ Adversary, and the Court’s order granting certain relief in respect of

  Oaktree Capital Management, L.P. In conjunction with their appeal, the Highlands filed a

  Statement of Issues, which included the Court’s subject-matter jurisdiction as an issue on

  appeal. See Docket No. 30 in the Trustee’s Adversary.

           39.      However, on November 1, 2018, the Highlands moved to dismiss their appeal.

  See Unopposed Motion to Dismiss Appeal [Docket No. 30 in U.S. Dist. Cause No. 3:18-cv-

  01810-D]. Accordingly, at this time, the Highlands have no extant objection or appeal

  concerning the Court’s jurisdiction or judicial power in these cases.

           40.      The Highlands’ active participation in these cases and adversary proceedings;

  their agreement, without reservation, to extend the Second TRO; and their dismissal of the

  appeal premised in part on the issue of the Court’s subject-matter jurisdiction constitute knowing

  and voluntary consent to this Court’s judicial power to enter final orders in these cases. In fact,

  certain of the Highlands are plaintiffs in the Highlands Adversary. Indeed, by failing to raise its

  Stern objection before the Court entered the Preliminary Injunction Order, the Highlands

  consented to the Court’s final-order authority. See Frazin v. Haynes & Boone, LLP (In re

  Frazin), Nos. 02-32351-bjh-13, 08-3021-bjh, 2017 Bankr. LEXIS 4378 at *45 (Bankr. N.D. Tex.

  Dec. 22, 2017). By appealing the Preliminary Injunction Order on the issue (among others) of

  subject-matter jurisdiction and then dismissing the appeal, the Highlands’ consent to this Court’s

  judicial power was made even more clear. See Milbank v. Sharpshooter II, Inc. (In re Worldwide

  Diamond Ventures, LP), 559 B.R. 143, 146 (Bankr. N.D. Tex. 2016) (consent was effective

  when litigant withdrew prior request for jury trial).20




  20 Moreover, the fact that the Highlands have consented to this Court’s adjudication by final order means that the
  Court has full judicial power with respect all of the Trustee’s fraudulent-transfer actions, even those that concern
  transfers as to which HCM or HCLOF was not the initial transferee. See 11 U.S.C. § 550(a) (recovery for an

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                                 Page 19
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                     Entered 12/05/18 23:54:23               Page 30 of 165



             5.       The Highland’s Remaining Arguments Regarding Jurisdiction and the Plan
                      Injunction Lack Merit.

                      (a)      The Plan Injunction Does Not Amend the Indentures

             41.      The Highland’s assert that the Plan Injunction is a prohibited attempt by the

  Trustee to amend the CLO indentures. However, there are obvious legal and practical

  distinctions between amending the indentures and temporarily enjoining the Highlands from

  exercising rights under the indentures. A contractual amendment would permanently modify the

  rights of the parties to the indentures. The Plan Injunction, by contrast, does not permanently

  amend the indentures; instead, it merely maintains the status quo by temporarily enjoining the

  Highlands from liquidating the collateral in the Acis CLOs until the earlier of: (i) the entry of a

  final order on the Trustee’s avoidance claims relating to the ALF PMA Transfer, (ii) the payment

  in full of creditors, (iii) the entry of an order finding that a material default under the Plan has

  occurred, or (iv) the entry of an order by the Bankruptcy Court providing otherwise. 21 Indeed,

  the Plan Injunction does not permanently modify the rights of any parties under the indentures.

  Consequently, as the Court correctly observed at the hearing to consider conditional approval of

  the disclosure statement:

             I know it’s not an amendment to an indenture anymore. And I know it is not only
             not an amendment of indentures anymore, but it’s just directed to litigation
             parties, people who have already -- parties who have already been sued or I
             guess are on the list to be sued based on the pre-petition transfers of rights and
             assets.22

  Consequently, based on the changes to the Plan Injunction incorporated into the Plan, the

  Highland’s contention that the Plan Injunction impermissibly modifies the indentures is




  avoidable transfer may be obtained from an “entity for whose benefit such transfer was made”); IBT Int’l, Inc. v.
  Northern (In re Int’l Admin. Servs.), 408 F.3d 689, 703 (11th Cir. 2005) (estate does not have to seek recovery from
  initial transferee before proceeding against other parties liable under § 550).
  21   See Plan, § 14.03.
  22   Transcript, October 24, 2018 at 116:16-21.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                               Page 20
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                      Entered 12/05/18 23:54:23               Page 31 of 165



  inapposite.23

                       (b)      The Plan Injunction Is Not an Unconstitutional Taking of HCLOF’s
                                Property

             42.       HCLOF’s assertion that the Plan Injunction would somehow constitute an

  unconstitutional taking of HCLOF’s property without its consent similarly fails. The Plan

  Injunction does not involve any taking of HCLOF’s property whatsoever. As a practical matter,

  HCLOF is complaining because the Preliminary Injunction temporarily enjoins the Highlands

  from exercising rights they stole from Acis LP before the Debtors’ estate has an opportunity to

  recover those rights in the Highland Adversary. Under the circumstances, maintaining the

  status quo through the Plan Injunction to ensure that Acis LP’s rights under the ALF PMA (and,

  in turn, in the CLO PMAs) are not rendered valueless through the liquidation of the collateral in

  the Acis CLOs is permissible under both the applicable caselaw and the statutory language of

  TUFTA. Further, as discussed above, the fact that the Court previously found that HCLOF is

  not a creditor of the Debtors is irrelevant to its ability to bind it through the Plan Injunction.24 The

  Court’s ability to maintain injunctive relief through the Plan Injunction is premised on the fact that

  the rights the Highlands are seeking to exercise through an optional redemption were

  fraudulently transferred out of Acis LP for no consideration to avoid payment of Acis LP’s

  legitimate creditors and has nothing to do with whether or not HCLOF is a creditor.

             43.       Next, the Highlands’ contention that Acis has no business to reorganize is also

  untrue (and belied by the Highlands’ repeated attempts to steal it from Acis). Specifically, Acis

  is the portfolio manager to the Acis CLOs, for which it receives portfolio management fees in an

  amount capable of paying creditors in full within two years under the Plan regardless of whether




  23The Highlands also contend that the fact that the Indentures are on the list of executory contracts to be assumed
  supports their contention that the Trustee seeks to amend the indentures. However, because the Debtors are not
  parties to the indentures, they will not be on the final list of contracts to be assumed attached to the confirmation
  order.
  24   Ingersoll, 562 F.3d at 865.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                                Page 21
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                      Entered 12/05/18 23:54:23                Page 32 of 165



  HCLOF decides to request a reset of the Acis CLOs. Indeed, the only unsecured claims at risk

  of not receiving payment in full if a reset is not requested are class 4 insider claims (i.e., HCM’s

  claims), which the Trustee believe will be either offset entirely or equitably subordinated.

  However, in the unlikely event HCM does end up with an allowable claim, the Highlands can

  elect a reset under the Plan and ensure that the claim is paid in full. If the Highlands decide to

  act against their own economic best interest, and do not request a reset of the Acis CLOs, the

  only parties that will be harmed by that decision are the Highlands themselves.

             44.      In addition, Mr. Terry intends to generate new business for Acis. As Mr. Dondero

  previously acknowledged in his deposition during the involuntary case, “there’s always the

  ability for an RIA [registered investment advisor] to resurrect its reputation, and if it’s got a

  unique and differentiated product offering, you can raise money for new investors.”25 Thus, in

  addition to potentially being able to reset the Acis CLOs after the ALF PMA rights have been

  restored, Mr. Terry (who was primarily responsible for raising the initial Acis CLOs) is perfectly

  capable of marketing the Acis brand, developing new portfolio management business, and

  raising new CLOs.

             45.      There is also no basis for the Highlands’ contention that the reset option under

  section 6.08 of the Plan, which would be performed by the Reorganized Acis and its sub-

  advisor, Brigade, is not possible or that the terms of any proposed reset would be unfavorable to

  HCLOF because no one will want to work with the Reorganized Acis. The Highlands’ argument

  fails because it rests on the faulty premise that HCLOF would be compelled to do a reset

  against its will. Instead, the Plan contemplates a consensual reset requested by HCLOF.

  Alternatively, a reset of the Acis CLOs would not be performed until the Reorganized Acis has

  recovered the ALF PMA rights, including the right to vote the sub-notes and effectuate an




  25   Deposition testimony of J. Dondero, March 19, 2018, p. 109:6-11 (except attached as Exhibit E).


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                              Page 22
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                     Entered 12/05/18 23:54:23            Page 33 of 165



  optional redemption. The testimony at the prior confirmation hearing already established that

  the Reorganized Acis will be able to perform a reset of the Acis CLOs.26 The sad fact is that

  any reluctance by the market to do a reset, or any unfavorable pricing of a reset, will be due to

  the market’s resistance to become involved with the Highlands, which have not sponsored a

  new CLO in more than a year, and not because industry participants would have any issue

  performing a reset at the request of the Reorganized Acis and Brigade.

             46.      Finally, the statement in the Objection that HCLOF “never bargained for

  investment into CLOs managed by Brigade, Josh Terry, or anyone other than Highland when it

  invested in the equity notes” (see Objection, ¶ 98) is completely baseless. The fact is that Acis

  LP and Mr. Terry were managing the Acis CLOs when HCLOF acquired its subordinated notes,

  and the Reorganized Acis and Brigade are perfectly capable of managing them today. If

  HCLOF wanted to ensure that only HCM would be able to manage or sub-advise the Acis CLOs

  it could have made that a condition of its original investment. It did not do so and cannot now

  insist upon requiring HCM as the portfolio manager of the Acis CLOs.

                      (c)     The Reorganized Acis Will Not Need to Enforce Anything in
                              Guernsey – but, Specific Performance Is Available If It Does

             47.      Although the Court has already found that it has personal jurisdiction over

  HCLOF,27 the Highlands contend that any equitable relief granted avoiding the termination of

  the ALF PMA would not be enforceable in Guernsey. In other words, HCLOF apparently

  contends that it does not intend to honor an order from this Court avoiding the termination of the

  ALF PMA. However, and importantly, the Highlands never explain why enforcement of an

  avoidance judgment in Guernsey would be necessary.

             48.      Here, the Estate’s intangible rights under the ALF PMA are subject to Texas



  26   See Transcript, August 28, 2018 (AM) at pp. 53:20-54:4 and 57:17-58:16.
  27See Order on Highland CLO Funding, Ltd.’s Motion to Dismiss [Highland Adversary, Dkt. No. 80] (“The portion of
  the HCLOF MTD dealing with lack of personal jurisdiction over HCLOF {pursuant to F.R.C.P. 12(b)(2)) is denied for
  the reasons stated on the record at the Hearing.”).


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                            Page 23
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                  Entered 12/05/18 23:54:23            Page 34 of 165



  law.28 Further, even if the Highlands ignored a judgment from this Court avoiding the fraudulent

  transfer of Acis LP’s rights under the ALF PMA, Acis LP is also the portfolio manager of the Acis

  CLOs and, therefore, would not be obliged to take instructions from Highland HCF or any other

  Highland affiliate purporting to act for HCLOF in violation of this Court’s judgment. Likewise, the

  Indentures are subject to New York law and the Indenture Trustee, U.S. Bank, would also be

  subject to any rulings by the Court. Consequently, neither the Trustee nor the Reorganized Acis

  would have any need to go to Guernsey to enforce an avoidance judgment.

             49.     Moreover, any dispute between HCLOF and the Reorganized Acis pursuant to

  the ALF PMA will be subject to arbitration in Dallas, Texas.29 Consequently, there would be no

  reason to go to Guernsey at all when HCLOF has already consented to binding arbitration in

  Dallas, Texas to resolve any disputes arising under the ALF PMA. Regardless, even if

  enforcement of an avoidance judgment in Guernsey is necessary, the Trustee will present

  evidence at the confirmation hearing that specific performance of a judgment granting equitable

  relief in a fraudulent transfer case by a United States Bankruptcy Court would be subject to

  enforcement through specific performance under Guernsey law.30

                     (d)       The Appeal of the Order for Relief Did Not Divest the Court of
                               Jurisdiction to Confirm the Plan

             50.     In paragraph 21 of the Objection, the Highlands incorporate by reference the

  objection to the Plan filed by Neutra, which asserts that the pending appeal of the Orders for

  Relief divested the Court of subject matters jurisdiction to confirm the Plan. The Trustee has

  filed a separate response to the Neutra objection, which is incorporated herein by reference as

  though set forth at length herein.




  28   See ALF PMA, § 15(e).
  29   See ALF PMA § 15(f).
  30See Expert Report of Advocate Todd McGuffin on Issues of Guernsey Law, a copy of which is attached hereto as
  Exhibit B.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                         Page 24
Case 18-30264-sgj11 Doc 757 Filed 12/05/18            Entered 12/05/18 23:54:23        Page 35 of 165



                 (e)     The ALF PMA Is Not a Personal Services Contract

         51.     The Highlands argue that Acis LP cannot assume the ALF PMA, because the

  ALF PMA (like the CLO PMAs) is a non-assignable personal service contract. Section 365(c)(1)

  of the Bankruptcy Code limits a trustee’s right to assume or assign a contract if the other party

  to the contract is excused by “applicable law” from accepting performance from or rendering

  performance to “an entity other than the debtor or the debtor in possession.” The exception

  under section 365(c)(1) “to the general rule of the assignability of contracts was intended by

  Congress to be applied narrowly and to such circumstances as contracts for the performance of

  nondelegable duties.” In re Grove Rich Realty Corp., 200 B.R. 502, 506 (Bankr. E.D.N.Y. 1996).

  “The genesis of this ‘applicable law which excuses a party . . . from accepting performance from

  or rendering performance to’ one other than the contracting party . . . is rooted in the long

  standing rule that courts of equity will not order specific performance of personal service

  contracts.’ In re Ontario Locomotive & Indus. Ry. Supplies, Inc., 126 B.R. 146, 148 (Bankr.

  W.D.N.Y. 1990).

         52.     The Highlands argue that HCLOF is excused by Texas law from accepting

  performance from Reorganized Acis because the ALF PMA is a personal services contract

  entered into by HCLOF/ALF in reliance on the skill and expertise of Highland and related

  persons, such as Jim Dondero, Mark Okada, Trey Parker or Hunter Covitz. HCLOF’s belief is

  not the controlling factor in determining whether the ALF PMA is a personal services contract.

         53.     The ALF PMA is not a personal services contract. The Highlands made the

  same argument in connection with the Trustee’s prior plan as to the CLO PMAs. In the Plan

  Ruling, the Court determined the CLO PMAs were not personal services contracts. The ALF

  PMA is not a personal service contract based on the same reasoning. Instead of restating the

  analysis, the Trustee incorporates by reference the Plan Ruling at pages 4-6. Because the ALF

  PMA is not a personal services contract, it is assignable; thus, it is certainly assumable under

  the Plan.

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                 Page 25
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                      Entered 12/05/18 23:54:23    Page 36 of 165



  B.         THE PLAN INJUNCTION IS WARRANTED UNDER THE FED. R. CIV. P. 65
             REQUIREMENTS

             54.      The Court has already ruled, on numerous occasions, that the Trustee is entitled

  to injunctive relief pending the resolution of his avoidance claims against the Highlands. Indeed,

  in the Court’s ruling following the prior confirmation hearing, the Court made a miscellaneous

  ruling, for the purposes of “any future proposed plans,” that “[t]here is also a basis for keeping

  the preliminary injunction in place pending determination of the Acis Trustee’s

  fraudulent transfer lawsuits.”31 The circumstances providing the basis for injunctive relief

  granted to the Trustee on multiple occasions has not changed.

             55.      Although the Court has already determined that continued injunctive relief is

  appropriate, the Trustee will nevertheless address the Rule 65 factors. First, the Debtors and

  their creditors will be irreparably harmed if the Preliminary Injunction is dissolved. The

  destruction of the going concern value of Acis LP is a classic example of irreparable harm. Acis

  LP’s valuable rights under the ALF PMA, as well as all value under the PMAs with the Acis

  CLOs, would be destroyed if the Acis CLOs are liquidated. Further, because the preferred

  remedy in an avoidance action is the return of the property itself (here, the ALF PMA rights), the

  Court and not the Highlands gets to determine the remedy for the Trustee’s avoidance claims.

  Consequently, the Plan Injunction is necessary to preserve the value of Acis LP’s rights under

  the ALF PMA until the merits of the Trustee’s claims relating to the ALF PMA have been

  adjudicated.

             56.      In addition, the harm alleged by the Highlands is either self-inflicted or illusory

  and specious because (i) HCLOF can sell its equity positions on the open market at any time or

  could have sold at a premium to Oaktree, (ii) HCLOF can obtain a reset of the Acis CLOs under

  the Plan, (iii) HCLOF has no contractual right under the indentures to dictate who the portfolio




  31   See Plan Ruling [Docket No. 549], at pp., 4 and 6 (emphasis added).


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                    Page 26
Case 18-30264-sgj11 Doc 757 Filed 12/05/18               Entered 12/05/18 23:54:23          Page 37 of 165



  manager or sub-advisor of any reset CLOs will be, and (iv) the Highlands at any time could have

  proposed an alternative plan which pays creditors in full. Finally, the balance of the equities and

  public policy also strongly favor confirming the plan, including the Plan Injunction. Among other

  things, the Highlands are not entitled to any equitable consideration or relief because they come

  to Court with unclean hands.

           57.    Through their actions both pre-petition and throughout the course of this case,

  the Highlands have made it abundantly clear that they will stop at nothing to appropriate the

  going concern value of the Acis business, destroy what would remain of Acis’ business, and

  prevent it from being able to pay legitimate creditors’ claims. In order to do this, however, they

  must exercise rights fraudulently stolen from Acis – i.e., Acis LP’s rights under the ALF PMA.

  The Trustee has asserted a number of avoidance claims against the Highlands, including claims

  to avoid and recover Acis LP’s rights under the ALF PMA. In order to preserve the status quo

  until such time as the avoidance claims against the Highlands have been determined, the Plan

  seeks to continue the injunctive relief granted in the Preliminary Injunction. To be entitled to

  continued injunctive relief, the Trustee must show: (a) a substantial likelihood of success on the

  merits; (b) substantial threat that the plaintiff will suffer irreparable injury; (c) the threatened

  injury outweighs any harm the injunction might cause the defendant; and (d) the injunction is in

  the public interest. Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir. 2009); Women’s Med. Ctr. v.

  Bell, 248 F.3d 411, 419 n.15 (5th Cir. 2001); Hoover v. Morales, 164 F.3d 221, 224 (5th Cir.

  1998).

           1.     The Trustee Has a Substantial Likelihood of Success on the Merits on His
                  Avoidance Claims

                  (a)     The Trustee Has Already Demonstrated a Likelihood of Success on
                          the Merits on the Estate’s Claims Relating to the ALF PMA Rights

           58.    The Plan Injunction is appropriate in this case because the Court has already

  found that the Trustee has demonstrated a likelihood of success on his claim that the rights the

  Highlands seek to exercise are rights that were stolen from Acis LP and fraudulently transferred

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                   Page 27
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23         Page 38 of 165



  to Highland HCF so that the Highlands could direct the liquidation of the Acis CLOs and render

  Acis LP unable to pay its creditors. As is set forth in the procedural history above, the Court has

  made these findings on several occasions in connection with its ruling on the following matters:

  (i) the Orders for Relief, (ii) the sua sponte TRO, (iii) the Preliminary Injunction, and (iv) the

  Trustee’s prior plan in the Plan Ruling. The Trustee incorporates the Court’s prior rulings herein

  by reference. Because the factual predicate for continued injunctive relief has already been

  determined there is no need to retread this ground at either the confirmation hearing or herein.

                  (b)     The Avoidance Claims Provide a Basis for the Plan Injunction

          59.     The Trustee’s claims to avoid and recover Acis LP’s rights under the ALF PMA

  provide a quintessential basis for the Plan Injunction because injunctive relief is necessary to

  preserve the status quo so that Acis LP’s rights under the ALF PMA and the CLO PMAs are not

  rendered valueless through the liquidation of the Acis CLOs before the adjudication of the

  Trustee’s claims:

          [W]hen a plaintiff asserts a cognizable claim to specific assets of the defendant
          or seeks an equitable remedy involving those assets, a court may issue
          injunctive relief to preserve the status quo pending judgment where the legal
          remedy might prove inadequate and the preliminary relief furthers the court’s
          ability to grant the final relief requested.

  Seidel v. Warner (In re Atlas Fin. Mortg., Inc.), No. 13-32683-bjh-7, 2014 Bankr. LEXIS 140, at

  *10 (Bankr. N.D. Tex. Jan. 14, 2014) (citing United States ex rel. Rahman v. Oncology Assocs.,

  198 F.3d 489, 496 (4th Cir. 1999)). The Fifth Circuit, in an unpublished opinion, has also

  recognized the propriety of an injunction to preserve the status quo in cases where equitable

  relief is sought. See Animale Group v. Sunny’s Perfume, Inc., 256 F. App’x 707, 709 (5th Cir.

  2007) (“Because Defendants seek equitable relief, the district court was authorized to preserve

  the status quo by entering a limited asset freeze.”).

          60.     The Trustee’s Counterclaims in the Highland Adversary to avoid fraudulent

  transfers, and particularly Acis LP’s rights under the ALF PMA, seek equitable relief. See

  Rahman, 198 F.3d at 498 (“The complaint’s request to void transfers as fraudulent – a form of

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                 Page 28
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23          Page 39 of 165



  rescission – is also an equitable remedy.”); Dong v. Miller, No. 16-CV-5836 (NGG) (JO), 2018

  U.S. Dist. LEXIS 48506, at *30-31 (E.D.N.Y. Mar. 23, 2018) (“The setting-aside of a fraudulent

  conveyance is a form of equitable relief.”). Furthermore, the Trustee’s avoidance claims seek to

  avoid and recover a specific asset, viz., Acis LP’s rights under the ALF PMA. It is therefore

  beyond peradventure that awarding injunctive relief in the form of the Plan Injunction – which

  serves to maintain the status quo until the Trustee’s avoidance claims relating to the ALF PMA

  are adjudicated – is warranted. See Iantosca v. Step Plan Servs., 604 F.3d 24, 33 (1st Cir.

  2010) (affirming preliminary injunction where creditors had a “colorable claim that appellants’

  own supposed interest under the settlement rests upon a fraudulent conveyance”); Rahman,

  198 F.3d at 498-99; Atlas Fin., 2014 Bankr. LEXIS 140 at *10 (granting preliminary injunction

  where complaint sought avoidance of fraudulent transfers under the Bankruptcy Code and the

  Texas Uniform Fraudulent Conveyance Act).

          61.     The Trustee’s avoidance claim relating to the ALF PMA Transfer under TUFTA

  also provides a statutory basis for injunctive relief. Tex. Bus. & Comm. Code § 24.008

  (providing a creditor may obtain “an injunction against further disposition by the debtor or the

  transferee, or both, of the asset transferred or of other property . . . [or] any other relief the

  circumstances may require.”). TUFTA’s injunction provision is construed broadly and courts

  have found that “[a] claim for fraudulent transfer under Texas law contemplates the issuance of

  a preliminary injunction.” Sargeant v. Al Saleh, 512 S.W.3d 399, 413 (Tex. App. – Corpus

  Christi 2016, no pet.); accord, Janvey v Alguire, 647 F.3d 585, 602-03 (5th Cir. 2011).

                  (c)     The ALF PMA Unequivocally Gives Acis LP the Ability
                          to Determine the Timing of an Optional Redemption

          62.     Unable to overcome the existing Preliminary Injunction and well-settled authority

  supporting the Court’s ability to grant injunctive relief, the Highlands instead argue about the

  rights Acis LP will have under the ALF PMA after they are recovered. Specifically, the

  Highlands erroneously contend that, even if the Trustee succeeds in getting Acis LP’s intangible


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                  Page 29
Case 18-30264-sgj11 Doc 757 Filed 12/05/18               Entered 12/05/18 23:54:23        Page 40 of 165



  property rights under the ALF PMA back, such rights do not authorize Acis LP to determine

  when and whether to effectuate an optional redemption. (See Objection, ¶ 58-61). Essentially,

  the Highlands are asking the Court to believe that two tax haven Guernsey directors each

  serving on multiple other boards and with no investment management experience retained

  ultimate control over all decisions relating to the subordinated notes in the Acis CLOs, and thus

  control over the $2 billion in the Acis CLOs, including whether to request an optional redemption

  of the Acis CLOs. The Highlands position defies credulity, is contrary to well-established

  canons of contract construction, and is contrary to the record from the prior confirmation

  hearing, including the testimony of HCLOF’s own expert.

                             (i)     The ALF PMA Unambiguously Delegates the Right to Request
                                     an Optional Redemption to Acis as the Portfolio Manager

             63.      The ALF PMA, a copy of which is attached as Exhibit A, delegates broad

  authority to Acis as the portfolio manager for ALF/HCLOF, including the right to sell the

  subordinated notes of HCLOF and the to “exercise all rights, powers, privileges and other

  incidents of ownership or possession with respect to Financial Instruments,”32 including the right

  to “vote Financial Instruments.”33

             64.      Despite the broad and specific grant of authority to Acis LP in paragraph 5 of the

  ALF PMA, the Highlands contend that the expansive delegation of authority to Acis LP is

  essentially nullified by the single sentence in paragraph 6 of the ALF PMA, which provides that

  the “activities engaged in by the Portfolio Manager shall be subject to the policies and control of

  the Company, including (without limitation) the Investment Policy.”34 The Highlands’ argument

  is centered on its contention that Acis could not have been given unfettered discretion under the

  ALF PMA because it was subject to HCLOF’s Investment Policy, which they erroneously



  32   ALF PMA, ¶ 5(g).
  33   ALF PMA, ¶ 5(q)
  34   ALF PMA ¶ 6.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                 Page 30
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                Entered 12/05/18 23:54:23        Page 41 of 165



  contend “was set by HCLOF, and not Acis.” (See Objection, ¶ 59).

             65.      As an initial matter, the Trustee is not contending that Acis has “unfettered

  discretion,” but rather the discretion to exercise all incidents of ownership relating to the

  Subordinated Notes, including the right to vote such instruments, as permitted under section 5

  of the ALF PMA. Further, the Highlands’ contention that HCLOF sets its own investment policy

  is simply incorrect. The plain language of the ALF PMA makes it clear that the ALF PMA grants

  Acis (not HCLOF) the authority to: “direct the formulation of investment policies and strategies

  for the Company.”35 In other words, although the PMA says Acis is subject to the HCLOF’s

  “investment policy,” it is Acis as the portfolio manager which has the authority to formulate such

  policies in the name of HCLOF.

             66.      Under Texas law, when dealing with an unambiguous contract, the Court need

  not look outside of the four corners of the document. In re TrueStar Barnett, LLC, 2008 Bankr.

  LEXIS 3310, *6-9 (Bankr. N.D.Tex. Oct. 3, 2008). A contract is not ambiguous only because the

  parties have conflicting interpretations, but only when those conflicting interpretations are both

  reasonable. Id. at *8. Where the contract is only susceptible to one reasonable meaning, it is

  not ambiguous. The Trustee contends, and the Highlands admit (see Objection, ¶ 61), the ALF

  PMA is not ambiguous. Accordingly, the Court must determine the intentions of the parties as

  expressed in the ALF PMA by considering the entire document, giving effect and meaning to

  each provision, and harmonizing all of its provisions. Id. at *6 (citing Coker v. Coker, 650 S.W.2d

  391, 393 (Tex. 1983). The Court must give each of the terms in the ALF PMA their ordinary and

  generally accepted meanings. Id. at *9. In giving effect to each provision of the ALF PMA, the

  Court must be guided by Texas black letter law that more specific provisions control over a

  contract’s general provisions. Id.




  35   See Exhibit A, ALF PMA, section 5(c).


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                     Page 31
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                   Entered 12/05/18 23:54:23        Page 42 of 165



              67.        Here, the language of the ALF PMA is unambiguous. Section 5(c) grants Acis

  the ability to “direct the formulation of investment policies for the Company.”36 Section 5(g)

  allows Acis, as HCLOF’s portfolio manager, to “exercise all rights, powers, privileges and other

  incidents of ownership or possession with respect to Financial Instruments and other property or

  funds held or owned by the Company.”37 Section 5(g) grants Acis the power to “vote Financial

  Instruments.”38 In section 6, HCLOF appoints Acis as its “attorney-in-fact, with full power and

  authority to act in the Company’s name and on its behalf with respect to the matters set forth in

  Section 5.”39 Finally, sections 14(a) and (b) provide that Acis may only be removed for cause,

  which does not include “a willful and intentional breach [of the ALF PMA] that results from a

  good faith dispute regarding reasonable alternative courses of action,”40 or any “violations or

  breaches that have not had, or could not, either individually or in the aggregate, reasonably be

  expected to have, a material adverse effect on the Company.”41

              68.        As applied, the foregoing means that HCLOF delegated its rights to effectuate an

  optional redemption to Acis LP. Specifically, the Trustee’s expert, Zachary Alpern, testified that,

  based on the broad authority delegated to Acis LP under the ALF PMA, including the ability to

  vote ALF’s financial instruments, Acis LP had the authority to determine when and whether to

  request an optional redemption:

              Q.         And Mr. Alpern, when a portfolio manager votes financial instruments,
                         what does that mean?

              A.         That means whenever there’s a – a question on the underlying financial
                         instrument, the portfolio manager makes the decision and then so
                         instructs whoever is on the other side there. If it’s a loan amendment, it
                         might be delivering instruction to the administrative agent on that loan. Or


  36   See ALF PMA, § 5(c),
  37   Id. at § 5(g).
  38   Id. at § 5(q).
  39   Id. at § 6.
  40   Id. at § 14(a).
  41   Id. at § 14(b).


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                       Page 32
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                        Entered 12/05/18 23:54:23    Page 43 of 165



                      if – if it’s a notes investment, it might be delivering a notice of option or
                      [sic] redemption on behalf of the fund.

             Q.       So in connection with Highland CLO Funding, who has the right to effect
                      an optional redemption on its behalf?

             A.       The advisor to ALF or HCLOF would be the – the – the party delivering
                      and – and signing for the fund.42

  Further, when asked specifically about the “control” language in paragraph 6, Mr. Alpern

  testified that because the ALF PMA gave Acis LP the “authority for and in the name of the

  company to vote financial instruments,” Acis LP had the right to exercise an optional

  redemption.43

             69.      Perhaps most tellingly, when asked by the Court who the actual humans would

  be that would make the decision for HCLOF as to whether to request an optional redemption,

  HCLOF’s own expert, Daniel Castro, testified that the people acting for HCLOF would be Jim

  Dondero (75% owner of HCM), Mark Okada (25% owner of HCM), and Hunter Covitz, the actual

  person acting for Highland HCF as the portfolio manager of HCLOF -- and not William Scott or

  Heather Bestwick, the two tax haven directors of HCLOF.44

             70.      Finally, to the extent the Court needs any additional evidence on this point, the

  Trustee will present expert testimony from Mark Froeba, an attorney and former ratings analyst

  at Moody’s, that under the terms of the ALF PMA, Acis LP has authority to exercise control over

  the Subordinated Notes, including over any election by the Subordinated Notes under Article 9

  of the Indentures to redeem or refinance the Acis CLOs, and the any form of control retained by

  ALF/HCLOF’s Guernsey directors is essentially nominal.45 Further, and significantly, CLO

  investors make investment decisions based on the reputation and experience of the portfolio




  42   See, e.g., Transcript, Aug. 23, 2018 (AM) at 84:3-20 (overruled objection omitted).
  43   Transcript, August 23, 2018 (PM) at 75:19-76:2.
  44   Transcript, August 28, 2018 (PM) at 61:10-63:7.
  45   See Froeba Report, Exhibit C, ¶¶ 37-53.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                     Page 33
Case 18-30264-sgj11 Doc 757 Filed 12/05/18             Entered 12/05/18 23:54:23        Page 44 of 165



  manager and would not have recognized the need to conduct an analysis of the abilities and

  experience of Guernsey directors as part of their investment decision. In other words, the

  construction of the ALF PMA endorsed by the Highlands would undermine key investor

  expectations made at the time of their original investment decisions.

            71.     Against the broad and specific delegation of authority to Acis in paragraphs 5, 6

  and 14 of the ALF PMA, the Highlands focus their construction of the ALF PMA as requiring

  Acis to act only upon the direction of HCLOF’s two tax haven Guernsey directors on the general

  language at the beginning of section 6 that says, “The activities engaged in by the Portfolio

  Manager shall be subject to the policies and control of the Company, including (without

  limitation) the Investment Policy.”46 As discussed above, however, the reference to HCLOF’s

  investment policy is meaningless because Acis, as portfolio manager, has the power to direct

  the formulation of HCLOF’s investment policy under section 5(c). Consequently, the only

  portion of the entire agreement that supports the Highlands’ construction that the two Guernsey

  directors retained the authority to determine the timing of any optional redemption of the Acis

  CLOs, is the single word “control” in paragraph 6. However, this general reference to control in

  section 6 does not nullify the very specific grants of authority to Acis as the portfolio manager.

  In contract interpretation, specific provisions control over general provisions. Instead,

  construing the ALF PMA as a whole, it is clear that the only “control” retained by the Guernsey

  directors was the ability to perform ministerial functions and terminate Acis for “cause” which, as

  outlined above, could be done only if Acis takes actions in bad faith that have a material

  adverse effect on HCLOF.

            72.     Finally, despite their admission that the ALF PMA is unambiguous, the Highlands

  go on in paragraphs 62 through 65 to explain the parties’ intent and course of dealing with




  46   See ALF PMA, § 6.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                              Page 34
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                Entered 12/05/18 23:54:23       Page 45 of 165



  respect to the ALF PMA in an effort to convince the Court that their interpretation of the interplay

  between sections 5 and 6 of the ALF PMA is proper. But, the intent and actions of the parties is

  not relevant to the Court’s interpretation of an unambiguous contract. Consequently, both

  longstanding authority and the record in this case support the Court’s preliminary finding in the

  Preliminary Injunction that, but for the ALF PMA Transfer, HCLOF “could not have attempted to

  direct or effectuate an optional redemption, which it is now attempting to do.”47

                                 (ii)   The Exercise of Acis LP’s Rights Under the ALF PMA to
                                        Improve the Position of the Acis CLOs Would Not Be a
                                        Breach of Acis LP’s Fiduciary Duties

              73.      The Highlands also contend that, even if the estate does recover Acis LP’s rights

  under the ALF PMA, a refusal by Acis LP to follow a directive from HCLOF would be a breach of

  Acis LP’s fiduciary duties. This contention places the cart before the horse because the Trustee

  has not yet recovered Acis LP’s rights under the ALF PMA, and the Highlands have not

  voluntarily agreed to give them back. Indeed, the refusal of the Highlands to return the ALF

  PMA rights to Acis seriously undercuts their position that the ALF PMA does not provide Acis LP

  with the right to determine the timing of an optional redemption. Regardless, the exercise of

  contractual rights expressly delegated to Acis LP under the ALF PMA, including the right to

  reset the Acis CLOs, would not be a breach of Acis LP’s fiduciary duties. As a point of fact,

  under the express terms of the ALF PMA as described above, HCLOF ceded the right to

  “exercise all rights, powers, and privileges and other incidents of ownership” over the

  Subordinated Notes, including all voting rights, to Acis.48 Consequently, once the ALF PMA

  rights have been restored, it is not clear upon which authority HCLOF will rely to instruct the

  Reorganized Acis to do anything. Moreover, the ALF PMA itself expressly contemplates that

  Acis LP may potentially pursue a course of action with which the directors of HCLOF may



  47   Preliminary Injunction, ¶ 7.
  48   ALF PMA, §§ 5(g) and (q).


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                Page 35
Case 18-30264-sgj11 Doc 757 Filed 12/05/18             Entered 12/05/18 23:54:23      Page 46 of 165



  disagree and provides that, so long as a good faith dispute exists regarding reasonable

  alternative courses of action and/or the action does not have a material adverse effect on

  HCLOF, such action does not constitute cause to terminate Acis LP as HCLOF’s portfolio

  manager.49 Finally, it is always possible that the HCLOF directors, or their replacements,

  consistent with their own fiduciary duties, will accept the recommendations of Acis LP and

  Brigade that are in the economic best interests of the fund. But, even if they do not, any issue

  regarding the Reorganized Acis’ performance will be subject to determination through arbitration

  in Dallas, Texas and will not be resolved in Guernsey.

             74.     Regardless, any contention that the Trustee and Brigade have in any way

  mismanaged the Acis CLOs (or any feigned concern that the Reorganized Acis and Brigade

  would mismanage the Acis CLOs) is disingenuous. Here, every action the Trustee has taken in

  this case has been to try to improve the economic position of HCLOF. First, HCLOF demanded

  liquidation of the Acis CLOs, which would have resulted in the cash out of the subordinated

  notes. Accordingly, the Trustee proposed a plan which would have cashed out HCLOF at a

  premium. HCLOF then reversed course and demanded resets. Now that the Trustee has

  proposed a plan that will permit HCLOF to obtain resets, HCLOF is now demanding that the

  portfolio manager of the reset CLOs be HCM which, as discussed below, HCLOF has no right to

  request under either the PMAs or the indentures. HCLOF’s contention that Acis LP would be

  breaching its fiduciary duties to HCLOF by effectuating an optional redemption that improves

  the economics of the Acis CLOs is nonsensical. Not only would such action not be a breach of

  Acis LP’s fiduciary duties, a refusal by the HCLOF directors to follow the recommendations of

  Reorganized Acis would likely be a breach of the Guernsey directors’ own fiduciary duties.

  Regardless, any issue regarding whether Acis or the Guernsey directors would be breaching




  49   ALF PMA, § 14(a) and (b).


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                              Page 36
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                   Entered 12/05/18 23:54:23              Page 47 of 165



  their fiduciary duties is premature and need not be determined in connection with confirmation.

                            (iii)    The Termination of the ALF PMA was a Transfer

          75.      The Highlands’ argument that the prepetition termination of a contract is not a

  transfer for purposes of section 548 of the Bankruptcy Code does not apply when the

  termination was a result of collusion and nefarious motives rather than the debtor’s prepetition

  default and/or inability to perform under the contract. In this case, the reason for the termination

  of the ALF PMA was not Acis LP’s independent default or inability or failure to perform; rather, it

  was a result of the Highlands’ scheme to appropriate the business of Acis and denude Acis LP

  of all value so that its creditors would be left with no means of collection.50 Even though Acis LP

  ostensibly terminated the ALF PMA itself as permitted by its terms, the signatory for Acis LP and

  Acis GP was Jim Dondero. As explained below, the language of the avoidance statutes would

  recognize the termination of Acis LP’s rights under the ALF PMA as a transfer. In addition,

  courts generally consider the reasons for the contract termination in determining whether a

  prepetition contract termination is a transfer.

          76.      The Highlands’ argument that the termination of Acis’ rights under the ALF PMA

  was not a transfer conflicts with the definition of a “transfer” under both the Bankruptcy Code

  and TUFTA. The definition of “transfer” under the Bankruptcy Code includes “each mode, direct

  or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with – (i)

  property; or (ii) an interest in property.” 11 U.S.C. § 101(54)(D). Likewise, TUFTA defines the

  term “transfer” as follows:

          “Transfer” means every mode, direct or indirect, absolute or conditional,
          voluntary or involuntary, of disposing of or parting with an asset or an interest in
          an asset, and includes payment of money, release, lease, and creation of a lien
          or other encumbrance….




  50This scheme included, for example, the transfer of Acis LP’s interest in ALF (now known as HCLOF), which it
  needed to be risk retention compliant, and Acis LP’s interest the ALF PMA. This scheme forms the basis of the
  Trustee’s counter claims and third party claims in the Highland Adversary.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                            Page 37
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                Entered 12/05/18 23:54:23        Page 48 of 165



  Tex. Bus. & Comm. Code § 24.002(12). Consequently, under the definition of “transfer” under

  both avoidance statutes, the termination of Acis LP’s valuable rights under the ALF PMA

  constituted a disposition or release of Acis LP’s intangible rights under the ALF PMA. The case

  law is in accord.

             77.      One of the first cases to address the issue was In re Jermoo’s, Inc.51 In that case,

  the debtor operated three Amoco stations under franchise dealership contracts, which provided

  that Amoco could terminate if the debtor failed to cure any dishonored check within five days.

  The debtor delivered checks to Amoco that were dishonored by the debtor’s bank, Amoco gave

  notice of the default, and, when the debtor failed to cure the default, Amoco terminated the

  contracts. The debtor filed chapter 11 the next day. The debtor sought to assume the

  contracts, but the bankruptcy court denied that request because they had been terminated pre-

  petition. The unsecured creditors’ committee later sued to avoid the contract termination under

  section 548(a)(2) of the Bankruptcy Code. The court considered, as an issue of first impression,

  whether the contract termination was a “transfer” within the meaning of section 548. The court

  held that the fraudulent transfer statute excludes “rightful terminations of operating

  agreements,”52 explaining that the debtor’s rights under a properly terminated contract “simply

  disappear.”53

             78.      In Jermoo’s, the debtor unquestionably defaulted on the contract, and Amoco

  terminated the contract in accordance with its provisions because the debtor could not perform

  its obligations under the contract. In a case where the debtor can perform and is performing,

  but the termination is caused by some collusive or nefarious motive, the result is different.




  51   38 B.R. 197 (Bankr. W.D. Wis. 1984).
  52   Id. at 204 (emphasis added).
  53   Id.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                  Page 38
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                  Entered 12/05/18 23:54:23            Page 49 of 165



              79.    In the Metro Water & Coffee54 case, the court considered whether the prepetition

  termination of an executory contract could be a transfer for purposes of section 548. The court

  held that it could be under certain circumstances.55 In that case, the debtor had a concession

  agreement with RCB under which the debtor provided concession services for baseball games.

  In August 1992, RCB gave the debtor notice that it was in default under the provisions of the

  concession agreement requiring it to remain current on payment of fees to RCB and current on

  payments to its suppliers. The debtor did not cure the default, so RCB terminated the contract

  in November 1992. In March 1993, the debtor filed both a chapter 11 case and a fraudulent

  transfer action against RCB to recover the terminated concession agreement. The debtor

  contended that RCB’s termination was in bad faith and deprived the estate of $200,000 in value.

  RCB filed a motion to dismiss the complaint.

              80.    The court dismissed the complaint—not because a prepetition contract

  termination can never be a fraudulent transfer—but because the termination was done under

  ordinary business terms, with no allegations of collusion, and because the debtor defaulted

  under the contract. 56 The court held that a contract termination is a transfer of the debtor’s

  interest, but it is not a fraudulent transfer absent allegations the termination was “the result of

  any collusion between any individuals or entities in any way associated with both of the

  respective parties designed to bring about a financial benefit to themselves or related entities to

  the prejudice of the Debtor's estate or its creditors.”57 In this case, the termination of the ALF

  PMA was precisely a result of collusion between entities (the Highlands) seeking to benefit

  themselves at the expense of Acis LP and its creditors.




  54Metro Water & Coffee Servs. v. Rochester Community Baseball (In re Metro Water & Coffee Servs.), 157 B.R. 742
  (Bankr. W.D.N.Y. 1993).
  55   Id. at 746.
  56   Id.
  57   Id.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                        Page 39
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                     Entered 12/05/18 23:54:23             Page 50 of 165



              81.     Several courts have agreed with the common-sense approach taken by the

  Metro Water & Coffee court, refusing to say that a prepetition contract termination can never be

  a transfer for avoidance action purposes. For example, in Lloyd McKee Motors,58 the Court

  addressed whether termination of a contract is a transfer for purposes of section 548 of the

  Bankruptcy Code because a termination “transforms or eliminates” rights. The court held that

  contract termination can be a transfer and that whether a termination is fraudulent depends on

  the termination when viewed as a whole.”59 Moreover, in EBC I, Inc. v. Am. Online, Inc. (In re

  EBC I, Inc.),60 the court held that there “is no language in section 548 to suggest that executory

  contracts or terminated contracts are not subject to its provisions.”61

              82.     What Metro Water & Coffee and other cases make clear is that a prepetition

  termination of a contract is not actionable under section 548 of the Bankruptcy Code if the

  termination is based on ordinary business terms and the debtor’s default. But, where the

  prepetition termination is based on collusion, nefarious motive, or an attempt to take something

  of value from a debtor, it may be a transfer potentially recoverable under section 548 and other

  similar avoidance statutes.

                               (iv)       Termination of the ALF PMA was a Transfer of Valuable
                                          Intangible Property Rights

              83.     The Highlands’ next argument is that the ALF PMA had no value to Acis LP,

  therefore the transfer of it was not actionable as a fraudulent transfer. That argument is

  irrelevant to the Trustee’s causes of action under the Bankruptcy Code and Texas law based on

  intentional fraudulent transfer theories (i.e. that the ALF PMA was transferred to Highland HCF




  58Lloyd   McKee Motors v. Chrysler Corp. (In re Lloyd McKee Motors), 166 B.R. 725 (Bankr. D. N. Mex. 1993).
  59 Id. at 729. See also, In re Egyptian Bros. Donut, 190 B.R. 26 (Bankr. D.N.J. 1995) (deciding that a contract
  termination can be a transfer, but that sections 547 and 548 of the Bankruptcy Code should not be used to revive an
  agreement validly terminated prior to the petition date).
  60   356 B.R. 631 (Bankr. Del. 2006).
  61   Id. at 638.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                               Page 40
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                       Entered 12/05/18 23:54:23                Page 51 of 165



  Advisor, Ltd. with actual intent to hinder, delay or defraud Acis LP’s creditors). In the context of

  a complaint for recovery of a fraudulent transfer based on actual intent to hinder, delay, or

  defraud, questions of value are immaterial.62 Likewise, questions of intent are immaterial to

  constructive fraudulent transfer actions.63

             84.    In addition to being irrelevant, the Highlands’ argument is also flat wrong. Even if

  the ALF PMA itself did not provide a fee payable to Acis LP (which is further evidence that the

  Highlands are alter egos), there is no question that it still had economic value to Acis LP and will

  have economic value when it is recovered by the Trustee. As discussed above, the Court has

  already entered numerous findings in this case that recognize the value. Such findings were

  based, in part, on testimony at the prior confirmation hearing.

             85.    For example, at the morning hearing on November 23, 2018, during the

  confirmation hearing on the Trustee’s prior plan, Zach Alpern explained the value:

                    But I think it’s been found that by virtue of controlling the timing of
                    the optional redemption of the CLO, the manager can ensure sort
                    of an evergreen fee stream, if you will. They receive portfolio
                    management fees for running the CLO. They have control over
                    what goes into the CLO for the benefit of themselves as equity
                    investors…And they control the portfolio that, you know, that
                    generates those returns….

  See November 23, 2018 a.m. Transcript, p. 66, lines 15-25, p. 67, lines 1-2.

             86.    In testimony from later the same day, Mr. Alpern testified:

                    Is it common market practice for the controlling interest in sub-
                    notes and portfolio management agreement to be bought or sold
                    together.

  See November 23, 2018 p.m. Transcript, p. 49, lines 3-5.



  62 Brandt v. KLC Fin., Inc. (In re Equip. Acquisition Res., Inc.), 481 B.R. 422, 428 (Bankr. N.D. Ill. 2012). See also,
  Rentas v. Olavarria (In re Editorial Flash, Inc.), 2016 Bankr. LEXIS 2435, at *12 (Bankr. D. P.R. June 29, 2016) (stating
  that where actual fraud is proven, a transfer can be avoided without regard to value); Hawkins v. Lister (In re Lister),
  2011 Bankr. LEXIS 5579, at *21 (Bankr. E.D. Ca. 2011) (holding that “if property is transferred with actual fraudulent
  intent, then questions of ‘reasonably equivalent value’ and insolvency, while still relevant as possible ‘badges of fraud,’
  are not required as elements of a claims under subsection 548(a)(1)(A).”)
  63   Id.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                                   Page 41
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                   Entered 12/05/18 23:54:23             Page 52 of 165



          87.      Later in the course of the confirmation hearing, Daniel Castro, expert for the

  Highlands testified that control has value.

                   Well, it’s control—it’s—you have control, and have rights, and you-
                   --you effectively—you know, you can to the reset and realize that
                   value, yeah.

  See November 28, 2018 p.m. Transcript, p. 36, lines 13-15.

          88.      The Highlands’ argument that the Trustee is wasting his time trying to recover the

  ALF PMA is disingenuous and is contrary to all of the evidence presented to date in this case

  and contrary to evidence that will be presented at the hearing on confirmation of this Plan.

          2.       The Estate Will Suffer Irreparable Harm In the Absence of a Plan Injunction

          89.      The Debtors, creditors, and other parties in interest face irreparable harm without

  a Plan Injunction. A primary source of funding for distributions to creditors under the Plan is

  revenue to be generated under the PMAs. Absent a Plan Injunction, the Highlands will be free

  to direct an optional redemption of the collateral in the Acis CLOs before the Trustee’s claims

  relating to the ALF PMA Transfer can be adjudicated. Such action would destroy the value of

  the ALF PMA rights, which the Trustee seeks to recover in the Highland Adversary. Moreover,

  the Court has previously recognized that an optional redemption constitutes a “doomsday”

  scenario that “would effectively destroy all value in the Acis PMAs.”64 Destruction of the going

  concern business of Acis is a classic example of irreparable harm. Notwithstanding the

  determined opposition of the Highlands in support of their agenda to destroy the Debtors, Acis is

  now a profitable going concern business with positive cash flow to pay its creditors and, to the

  extent necessary, fund continuing litigation with the Highlands. Further, after confirmation it is

  anticipated that the Reorganized Acis will obtain additional portfolio management contracts.

  There are economies of scale in the portfolio management business, and termination of the Acis




  64Order Granting Emergency Motion to Approve Break-Up Fee, Expense Reimbursement, and Replacement Sub-
  Advisory and Shared Services Provider, Oaktree Capital Management, L.P., July 10, 2018, at p. 5 [Docket No. 390].


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                           Page 42
Case 18-30264-sgj11 Doc 757 Filed 12/05/18             Entered 12/05/18 23:54:23          Page 53 of 165



  CLOs by HCLOF would negatively impact the ability of Reorganized Acis to obtain new

  business.

         90.     Injunctive relief is necessary to prevent imminent and irreparable injury in the

  form of substantial losses to creditors and other parties in interest, as well as to third parties'

  financial interests, that will necessarily flow from an optional redemption designed to remove

  Acis LP as the portfolio manager of the Acis CLOs. The losses resulting from the destruction of

  the going concern business of Acis cannot be presently measured by any certain pecuniary

  standard, are not reasonably quantifiable, and cannot be adequately compensated with

  monetary damages. Indeed, the destruction of the value of the PMAs would, in turn, effectively

  destroy the Debtors’ ability to satisfy their obligations to creditors. Thus, no adequate remedy at

  law exists. Further, absent a Plan Injunction, the Highlands would be free to complete the last

  step in their concerted effort to strip Acis LP of its assets and transfer its entire business to

  themselves. Indeed, as the Court will recall, the ALF PMA Transfer was not an isolated

  occurrence, but rather just one piece of a larger illegal conspiracy by the Highlands to steal the

  Debtors’ business and leave them unable to pay legitimate creditors. Indeed, in addition to the

  ALF PMA Transfer, the Highlands also caused the Debtors to transfer, e.g., the following assets

  to the Highlands for little or no consideration (or improperly manufactured purported

  consideration) in an effort to thwart creditors: (i) Acis LP’s right to receive management fees

  relating to Acis CLO 2017-7, Ltd., (ii) Acis LP’s equity interests in certain risk retention vehicles

  related to Acis CLO 2017-7; (iii) a note receivable with a $9.5 million balance, and (iv) Acis LP’s

  participation interest in ALF/HCLOF. In addition to the foregoing, the Highlands also

  retroactively increased the shared service and sub-advisory fees being paid by Acis to HCM to

  thirty-five (35) basis points, an amount that was way above market. Finally, even throughout

  this bankruptcy case, HCM has been trying to take away Acis LP’s valuable portfolio

  management rights with Universal/BvK. Dissolving the Preliminary Injunction, which would

  allow the Highlands to complete the last step in their scheme to denude the Debtors of all of

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                 Page 43
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23          Page 54 of 165



  their assets, is the epitome of irreparable harm.

          91.       The Highlands’ argument that the Trustee cannot suffer irreparable harm

  because he has an adequate remedy at law also misses the mark. The destruction of the

  Debtors’ ongoing business which has the potential to repay creditors under the Plan in two

  years constitutes irreparable harm. The fact that the estate possesses a number of avoidance

  claims for damages against the Highlands, and could potentially obtain damages on such

  claims, does not render the destruction of Acis LP’s ongoing business any less harmful. Indeed,

  according to the Fifth Circuit:

          [T]he mere fact that economic damages may be available does not always mean
          that a remedy at law is ‘adequate.’ For example, some courts have found that a
          remedy at law is inadequate if legal redress may be obtained only by pursuing a
          multiplicity of actions.

  Janvey, 647 F.3d at 600 (citing, Lee v. Bickell, 292 U.S. 415, 421 (1934) (“we are not in doubt,

  the multiplicity of actions necessary for redress at law [is] sufficient . . . to uphold the remedy by

  injunction.”)).

          92.       Thus, the fact that the Debtors’ collective estate possesses multiple claims

  against the Highlands does not mean that the there is an adequate remedy at law with respect

  to the ALF PMA Transfer. Dissolving the Preliminary Injunction and leaving the Debtors with no

  ongoing source of revenue would return this case to the litigation arena so often used by the

  Highlands to browbeat adversaries into submission by utilizing the vast resources of the

  Highlands to outspend their opponents. The Debtors would be left with causes of action but

  without the resources to effectively litigate them against the Highlands’ billions.

          93.       Further, the Trustee seeks to avoid and recover Acis LP’s rights under the ALF

  PMA so that it can continue to operate the Debtors’ business and pay creditors. Absent the

  Plan Injunction, these rights would be destroyed and the estate would be left solely with a claim

  against the Highlands for damages. Although the remedy under section 550 is discretionary, “it

  is clear that courts favor a return of the property itself if at all possible so as to avoid speculation


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                  Page 44
Case 18-30264-sgj11 Doc 757 Filed 12/05/18             Entered 12/05/18 23:54:23        Page 55 of 165



  over its value.” Asarco LLC v. Ams. Mining Corp., 404 B.R. 150, 162-63 (S.D. Tex. 2009);

  accord, Rodriguez v. Drive Fin. Servs. L.P. (In re Trout), 609 F.3d 1106, 1113 (10th Cir. 2010)

  (“the language of § 550(a) suggests that the default rule is the return of the property itself,

  whereas a monetary recovery is a more unusual remedy to be used only in the court’s

  discretion.”). This is so because section 550(a) is intended to restore the estate to the financial

  condition it would have enjoyed if the transfer had not occurred. Ebert v. DeVries Family Farm,

  LLC (In re Devries), 2014 Bankr. LEXIS 3621, *49 (Bankr. N.D. Tex. 2014) (Lynn, J.). As a

  result, transferees should typically be required to return the property transferred unless to do so

  would be inequitable, in which event they must pay the property’s value. Asarco, 404 B.R. at

  162. Here, there is nothing inequitable about requiring the Highlands to return Acis LP’s rights

  under the ALF PMA to the estate. Consequently, the Plan Injunction is necessary for the

  Trustee to obtain his preferred remedy of recovering Acis LP’s rights under the ALF PMA, which

  would give the Reorganized Acis the right to control its own destiny under the PMAs.

         94.     Finally, under the facts and circumstances of this case, where the Highlands

  engaged in a coordinated scheme to dismantle Acis’ entire business piece by piece to avoid

  paying the Terry judgment, the Highlands’ contention that the Trustee’s “concern for dissipation

  of assets by Highland and HCLOF is unfounded and baseless” is truly outrageous. To the

  contrary, and as the Court witnessed firsthand in the involuntary trial, the Highlands have a

  demonstrated pattern of fraudulently transferring assets out of Acis in order to defeat the claims

  of judgment creditors. Thus, even if the Debtors were to litigate for years against the Highlands,

  there is no guarantee that there would be any assets left in any entity against which the estate

  could collect on its judgment. Under the circumstances, the fact that the estate may be left with

  a claim for damages absent the Plan Injunction is not an adequate remedy at law where the

  Debtors would be left without adequate resources to pursue the litigation and there is reason to

  believe the Highlands would continue to transfer assets to avoid payment on a judgment.



  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                               Page 45
Case 18-30264-sgj11 Doc 757 Filed 12/05/18               Entered 12/05/18 23:54:23        Page 56 of 165



             3.       The Highlands Are Not Being Irreparably Harmed

             95.      The Highland are not being irreparably harmed by the Court’s injunctive relief

  because any alleged harm that has or may be suffered by HCLOF is either self-inflicted or

  specious and illusory because it is based on alleged rights that HCLOF does not possess. For

  example, HCLOF’s contention that its investment in the Acis CLOs is being held captive and

  would be forced into a relationship with a hostile portfolio manager are completely inaccurate.

  HCLOF has not been held captive. At any time, it could have sold its interests in the Acis CLOs

  in the open market. Likewise, it could have cashed out of its investment at a premium with the

  Oaktree transaction. It can also elect to do the resets everyone agrees are in the best interests

  of the Acis CLOs under the Plan. Or, if none of those options are appealing, the Highlands at

  any time could have proposed a competing full pay plan. The Highlands have done none of the

  foregoing and instead remain bent on their mission to destroy the going concern value of the

  Debtors, even if it means reducing the value of HCLOF’s investment in the Acis CLOs in the

  process. Further, HCLOF is not being forced into a relationship with Acis. Rather, HCLOF

  entered into a legally binding and enforceable contract with Acis, and there is nothing

  inequitable about requiring HCLOF to honor the terms of that bargain. The fact that HCLOF

  only wants for Acis to be its portfolio manager if it is sub-advised by Highland is irrelevant.

             96.      Finally, HCLOF does not have a “contractual right” under the indentures to reset

  the CLOs or select HCM as the new portfolio manager to any reset CLOs. In fact, its own

  expert testified that the indentures do not specifically provide for a right of reset, but rather only

  include an ability to initiate an optional redemption.65 The indentures provide that, “[u]pon

  receipt or delivery of a notice of redemption of the Secured Notes, the Portfolio Manager in its

  sole discretion will (except in the case of a Refinancing) direct the sale of all or part of the




  65   Transcript, August 28, 2018 (PM) at p. 27:5-22.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                 Page 46
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                      Entered 12/05/18 23:54:23   Page 57 of 165



  Collateral Obligations and other Assets….”66 Thus, as Mr. Alpern testified at the prior

  confirmation hearing, Acis LP (the portfolio manager of the Acis CLOs) and not HCLOF has sole

  discretion over how an optional redemption is carried out.67 Consequently, HCLOF does not

  have the ability under the indentures to control how an optional redemption is carried out or to

  require that HCM be the portfolio manager of any reset CLOs. HCLOF likewise does not have

  the ability under the indentures to select who the sub-advisor for the portfolio manager will be.

  Thus, any harm alleged by HCLOF from not being able to have HCM as the portfolio manager

  of sub-advisor under the Acis CLOs or reset CLOs is specious and illusory.

             4.       Balancing the Equities Favors Maintaining Injunctive Relief

             97.      The balancing of the equities weighs in favor of continuing injunctive relief

  through the Plan Injunction. As discussed, there is no harm to the Highlands. HCM has already

  been fired, and the actions of the Trustee, most of which have been approved by the Court,

  have been in the best interests of the Acis CLOs and, ultimately, HCLOF. HCM was

  mismanaging the CLOs by, among other things, building up way too much cash and engaging in

  a stealth liquidation campaign. HCM was also grossly overcharging Acis for such disservice.

             98.      Mr. Covitz testified that there were no conforming loans available for purchase by

  the CLOs.68 It has been demonstrated that his testimony was at minimum incorrect and more

  likely a deliberate misrepresentation. Acis fired HCM as sub-manager of the CLO portfolios.

  Since then, Acis and its new sub-manager Brigade, have purchased approximately $300 million

  of conforming loans for the CLOs.69 By substantially all industry measurables, the professed

  preference by HCLOF for HCM instead of Brigade is irrational. Instead, HCLOF is apparently

  being used by the Highlands to complete their twin aims of stealing Acis LP’s business for



  66   E.g., 2013-1 Indenture § 9.2 (emphasis added).
  67   See Transcript, August 23, 2018 (PM) at p. 92:13-93:3.
  68   Transcript, August 1, 2018 at pp. 133:7-134:14.
  69   See the Report of Zachary Alpern, attached hereto as Exhibit D.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                     Page 47
Case 18-30264-sgj11 Doc 757 Filed 12/05/18            Entered 12/05/18 23:54:23         Page 58 of 165



  themselves and destroying Acis LP as a competitor despite the cost to HCLOF. Consequently,

  any alleged harm to the Highlands is substantially outweighed by the imminent and irreparable

  harm that would be suffered by the Debtors, creditors, and other parties in interest if the

  Preliminary Injunction is dissolved and an optional redemption follows.

         99.     The Highlands assert that HCLOF “has every right to take the actions that it is

  legally entitled to take, regardless of the motivations, and the Trustee’s judgment should not be

  supplanted for HCLOF’s judgment with respect to its own property.” Objection, ¶82. While this

  statement may be true under ordinary circumstances, it does not apply where the rights the

  Highlands seek to exercise are rights that were fraudulently transferred out of Acis LP.

  Consequently, the balance of the equities lean in favor of continuing injunctive relief through the

  Plan Injunction until the merits of the estate’s avoidance claims relating to the ALF PMA rights

  have been determined.

         100.    Finally, based on their inequitable conduct in stripping the Debtors of their assets

  (and fraudulently transferring them to the Highlands) so that the Debtors would be unable to pay

  their legitimate debts, the Highlands are not entitled to any equitable relief or consideration.

  “The clean hands doctrine prevents a complaining party from obtaining equitable relief in court

  when he is guilty of willful misconduct in the transaction at issue.” Wentzell v. JPMorgan Chase

  Bank, N.A., 627 Fed. Appx. 314, 317-318 (5th Cir. 2015) (per curiam) (unpublished); see also,

  Bank of Saipan v. CNG Fin. Corp., 380 F.3d 836, 840 (5th Cir. 2004) (doctrine of unclean hands

  applies where a party’s conduct has been “marked by a want of good faith or violates the

  principles of equity and righteous dealing,” and finding that party seeking equitable relief must

  show that it has not contributed to the harm at issue). The Court has found that the evidence

  thus far has been compelling that the Highlands worked in tandem to denude Acis LP of value,

  including the ability to control its own destiny in relation the ALF PMA rights. See Plan Ruling,

  at p. 6. Based on these preliminary findings, the Court should deny HCLOF’s request to

  dissolve the Preliminary Injunction based on its unclean hands.

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                               Page 48
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                  Entered 12/05/18 23:54:23         Page 59 of 165



              5.       Public Policy Favors Continued Injunctive Relief

              101.     Finally, the Plan Injunction is consistent with public policy. Public policy favors

  the equitable collecting of a debtor’s assets, maximizing the value of those assets, and

  distributing the proceeds in an orderly fashion in accordance with the priorities and safeguards

  set forth in the Bankruptcy Code, rather than in an uncontrolled, piecemeal, and potentially

  wasteful way. Public policy also supports successful reorganizations. Comptroller of Public

  Accounts v. Transtexas Gas Corp. (In re Transtexas Gas Corp.), 303 F.3d 571, 580 (5th Cir.

  2002). The Court observed as much in issuing the Preliminary Injunction: “There is a public

  interest in allowing for a Chapter 11 process, rather than costly, prolonged litigation.”70

              102.     As detailed above, an optional redemption will destroy the going concern value of

  Acis and eliminate future revenues under the PMAs – a key source of funding distributions to

  creditors. Protecting and maximizing the value of the PMAs is integral to enabling the

  Reorganized Acis to make required distributions to creditors under the Plan and is, therefore,

  consistent with public policy. Continuing injunctive relief through the Plan Injunction is

  necessary to prevent the Highlands from renewing their demand for an optional redemption and

  is likewise consistent with public policy.

              103.     Additionally, public policy favors disposition of cases on their merits. Crane v.

  Napolitano, Civ. Action No. 3:12-cv-03247-O, 2013 U.S. Dist. LEXIS 193120, at *3 (N.D. Tex.

  Mar. 15, 2013). Consistent with its past practice, the Highlands can be expected to renew their

  demand for an optional redemption if the Plan Injunction is not entered. This would destroy the

  value of the ALF PMA rights, which the Trustee seeks to recover as a fraudulent transfer, before

  the Reorganized Acis has any opportunity to prosecute the claim. Public policy most certainly

  does not favor dissolving the Preliminary Injunction so that a network of wrongdoers can




  70   Preliminary Injunction at p. 11.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                     Page 49
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                      Entered 12/05/18 23:54:23              Page 60 of 165



  complete the last step in their fraudulent scheme to destroy the Debtors, render them unable to

  pay their creditors, and leave them without the resources to effectively pursue legitimate actions

  against the Highlands. For these reasons, public policy strongly favors maintaining the

  Preliminary Injunction.

  C.       THE PLAN AND THE TRUSTEE ARE IN COMPLIANCE WITH SECTION 1129(A)
           AND (B).71

           104.     The Highlands assert a variety of objections to the Plan under section 1129(a)

  and (b). See Highlands’ Objection at pp. 35-48. As demonstrated below, and as will be shown

  through evidence presented at the Confirmation Hearing, each of these objections has no

  support in law or fact and should be overruled.

           1.       The Plan Complies with Section 1129(a)(1) and (3).

           105.     The Highlands raise multifarious objections under section 1129(a)(1) and (3) to

  the effect that the Plan and the Trustee are in violation of certain provisions of the Bankruptcy

  Code and other law, which violations, according to the Highlands, are evidence of lack of good

  faith in proposing the Plan. As demonstrated below and as further shown by the evidence to be

  presented at the Confirmation Hearing, each of these objections is without merit and should be

  overruled.

                    (a)      The Plan Does Not Impermissibly Control Non-Estate Property or
                             Alter Non-Debtor Contracts.

           106.     First, the Highlands argue that the Plan controls non-estate property, alters

  contracts to which the Debtors are not parties, cherry-picks the provisions of contracts to be

  assumed, and impermissibly wipes out equity. In fact, the Plan does none of these things. The

  argument that the Plan improperly affects rights to non-estate property is nothing more than a



  71On October 22, 2018, the Trustee previously filed a Brief of Robin Phelan, Chapter 11 Trustee, in Support of
  Confirmation of Chapter 11 Trustee’s Second Amended Joint Plan of Reorganization [Docket No. 651] (the
  “Confirmation Brief”). For the sake of brevity, as to any confirmation elements or Plan provisions to which the
  Highlands have not specifically objected, the Trustee incorporates the applicable sections of his prior Confirmation
  Brief as though fully set forth herein.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                                Page 50
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23          Page 61 of 165



  repackaging of the Highlands’ attack on the Plan Injunction, which attack is dealt with in detail

  elsewhere. The Plan Injunction, which mirrors the existing Preliminary Injunction, is appropriate,

  and its effects on the Highlands’ use of their property are temporary, limited, and necessary for

  a successful reorganization. Similarly, the Plan Injunction does not “alter” any contract – it only

  affects, for a limited time, certain parties’ abilities to exercise certain rights thereunder.

  Additionally, all contracts that will be assumed under the Plan will be assumed cum onere – with

  all contractual burdens as well as benefits. Finally, the extinguishment of equity interests under

  the Plan is not only appropriate but necessary, given the present valuation of the Debtors and

  projections of future income, as the evidence presented at the Confirmation Hearing will show.

                  (b)     The Plan Does Not Violate the Investment Advisers Act of 1940

          107.    Next, the Highlands argue that the Plan violates section 215 of the Investment

  Advisers Act of 1940 (the “IAA”) because the Plan “would nullify HCLOF’s right to decide who

  manages its assets.” Highlands’ Objection at 35-36. The Highlands have cited no case, and the

  Trustee is not aware of any, in which a court has denied confirmation of a plan on account of the

  IAA. More importantly, the Plan does not “nullify HCLOF’s right to decide who manages its

  assets” because HCLOF has no such right. As discussed elsewhere in this Brief, HCLOF has

  never had a contractual or statutory right to veto changes in the management of the Acis CLOs.

  The Plan does not violate section 206 or any other provision of the IAA, and therefore it is not

  voidable under IAA § 215. See 15 U.S.C. § 80b-15.

                  (c)     The Vesting and Compromise Language in the Plan Does Not Have
                          the Effect that the Highlands Say It Does

          108.    The Highlands object to certain language in the Plan regarding vesting of assets

  (Plan § 6.01) and compromise of claims (Plan § 14.01) on the concern that, at some point in the

  future, the Reorganized Debtor might assert that this language in the Plan effectively

  compromised claims and assertions raised in pending adversary proceedings that would

  otherwise survive a plan confirmation. It was not the Trustee’s intent that the referenced Plan


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                  Page 51
Case 18-30264-sgj11 Doc 757 Filed 12/05/18           Entered 12/05/18 23:54:23         Page 62 of 165



  provisions would have the effect of foreclosing defensive use of causes of action in pending

  adversary proceedings. The Trustee would invite the Highlands to provide him proposed

  language which, if incorporated as a Plan amendment or in the Confirmation Order, would

  resolve this objection.

                 (d)        The Plan Was Proposed in Good Faith

         109.    The Highlands continue to maintain that the Plan was not proposed in good faith.

  In arguing lack of good faith, the Highlands level a variety of charges at the Plan, the Trustee,

  and Terry, including the contention that the Reorganized Debtor cannot deliver the promised

  resets of the CLOs and that any resets actually implemented would be unfavorable to HCLOF.

  These allegations are dealt with elsewhere in this Response and will be further addressed in the

  evidence that the Trustee presents at the Confirmation Hearing. For present purposes,

  however, the Trustee would note that the Highlands fail to address the real test of good faith.

  Section 1129(a)(3) of the Bankruptcy Code requires that a plan be “proposed in good faith and

  not by any means forbidden by law.” “Where the plan is proposed with the legitimate and honest

  purpose to reorganize and has a reasonable hope of success, the good faith requirement of

  §1129(a)(3) is satisfied.” In re Sun Country Dev., Inc., 764 F.2d 406, 408 (5th Cir. 1985); see

  also Western Real Estate Equities, L.L.C. v. Vill. At Camp Bowie I, L.P. (In re Vill. At Camp

  Bowie I, L.P.), 710 F.3d 239 (5th Cir. 2013); Mabey v. Southwestern Elec. Power Co. (In re

  Cajun Elec. Power Co-op., Inc.), 150 F.3d 503, 519 (5th Cir. 1998); Financial Sec. Assur. v. T-H

  New Orleans Ltd. P'ship (In re T-H New Orleans Ltd. P'ship), 116 F.3d 790, 802 (5th Cir. 1997).

         110.    The Trustee, as the plan proponent, has met his good faith obligation under the

  Bankruptcy Code. The Trustee proposed the Plan with the purpose of expeditiously distributing

  value to creditors and not by any means forbidden by law. Inasmuch as the Plan promotes the

  rehabilitative objectives and purposes of the Bankruptcy Code, the Plan and the related

  documents have been filed in good faith.

         111.    Likewise, the Trustee has not proposed the Plan by any means forbidden by law.

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                             Page 52
Case 18-30264-sgj11 Doc 757 Filed 12/05/18             Entered 12/05/18 23:54:23         Page 63 of 165



  The Plan is not premised upon and does not contemplate any transaction that is even arguably

  violative of any substantive nonbankruptcy law. For these reasons, the Trustee has met his

  obligations under section 1129(a)(3).

         2.      The Plan Complies with Section 1129(a)(5)

         112.    The Highlands argue that Terry is an insider of the Trustee and that the Trustee

  has failed to make the disclosures and showings required by section 1129(a)(5). On the

  contrary, Terry is not an insider, and the Plan and the Trustee are in full compliance with section

  1129(a)(5).

         113.    One of the prerequisites to confirmation of a chapter 11 plan is disclosure of

                 the identity and affiliations of any individual proposed to serve,
                 after confirmation of the plan, as a director, officer, or voting
                 trustee of the debtor, an affiliate of the debtor participating in a
                 joint plan with the debtor, or a successor to the debtor under the
                 plan. . . .

  11 U.S.C. § 1129(a)(5)(A)(i). In addition, the plan proponent must show that

                 the appointment to, or continuance in, such office of such
                 individual, is consistent with the interests of creditors and equity
                 security holders and with public policy. . . .

  Id. § 1129(a)(5)(A)(ii). Further, the proponent must have

                 disclosed the identity of any insider that will be employed or
                 retained by the reorganized debtor, and the nature of any
                 compensation for such insider.

  Id. § 1129(a)(5)(B).

         114.    The Trustee has already made the requisite disclosures regarding Terry’s role

  prior to the commencement of these cases and his anticipated role after confirmation of the

  Plan. Terry’s management of the CLOs as an employee of Highland, his termination by

  Highland, his obtaining an arbitration award and subsequent judgment against the Debtors, and

  his filing of the involuntary bankruptcy petitions against the Debtors are all detailed in the

  Disclosure Statement. (Disclosure Statement at pp. 15-16.) No further disclosure is required

  under section 1129(a)(5). See In re Premiere Network Servs., Case No. 04-33402-HDH-11,

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                  Page 53
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23          Page 64 of 165



  2005 Bankr. LEXIS 2298, at *8 (Bankr. N.D. Tex. Jul. 1, 2005) (plan describing “in general terms

  the proposed operations of the successor to the debtor” held to be “[s]ufficient disclosure” under

  § 1129(a)(5)(A)).

          115.    The objection under section 1129(a)(5) is a red herring. The Highlands assert

  that “Terry’s relationship with the Trustee remains a significant and still troubling issue”

  (Highlands’ Objection at p. 39), but they offer not a shred of support that any untoward

  “affiliation” exists. In fact, there is no such affiliation that would require disclosure under section

  1129(a)(5). To the extent that any further disclosure is required, the Trustee will provide it at the

  Confirmation Hearing. See Premiere Network, 2005 Bankr. LEXIS 2298, at *8 (disclosure

  requirement of § 1129(a)(5)(B) satisfied by evidence presented at confirmation hearing).

          116.    The Highlands go on to argue that Terry is an insider – not of the Debtors, but of

  the Trustee. The Highlands implicitly concede, as they must, that Terry cannot possibly be

  considered an insider of the Trustee within the statutory definition of the term. See 11 U.S.C.

  § 101(31). Instead, they contend that Terry is a “non-statutory insider” of the Trustee.

          117.    Importantly, none of the cases that the Highlands cite involves an insider of a

  chapter 11 trustee. It is not surprising that the Highlands could not produce a single case in

  which a court held that a person or entity was a non-statutory insider of a chapter 11 trustee.

  Often, a trustee is appointed in a chapter 11 case for the very purpose of bringing in an outside

  representative of the estate, someone who will be free from actual or potential influences

  resulting from the debtor’s prepetition activities. See In re Nartron Corp., 330 B.R. 573, 592

  (Bankr. W.D. Mich. 2005) (lack of evenhandedness in dealing with insiders is a factor in

  appointment of chapter 11 trustee). Further, the definition of “insider” focuses exclusively on the

  relationship between the person or entity in question and the debtor. See 11 U.S.C. § 101(31).

  Accordingly, it seems all but certain that a person’s relationship with a chapter 11 trustee cannot

  give rise to insider status for the purpose of section 1129(a)(5).

          118.    Even if a person could be considered an insider of a chapter 11 trustee for this

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                  Page 54
Case 18-30264-sgj11 Doc 757 Filed 12/05/18             Entered 12/05/18 23:54:23         Page 65 of 165



  purpose under certain facts, those facts are not present in this case. Courts have noted that the

  categories set forth in section 101(31) were not meant to be exhaustive and that, in an

  appropriate case, a person or entity can be considered an insider without fitting into any of the

  statutory descriptions. See, e.g., Browning Interests v. Allison (In re Holloway), 955 F.2d 1008,

  1010 (5th Cir. 1992) (debtor’s ex-wife of over 20 years was non-statutory insider); Think3 Litig.

  Tr. v. Zuccarello (In re Think3, Inc.), 529 B.R. 147, 190-91 (Bankr. W.D. Tex. 2015) (reviewing

  pleadings for allegations that defendants were non-statutory insiders); Lynch v. Winslow (In re

  Winslow), 473 B.R. 94, 106 (E.D.N.C. 2012) (debtor’s auctioneer was not non-statutory insider).

  The concept of the non-statutory insider is not nearly so expansive as the Highlands would have

  the Court believe, and not broad enough to include Terry and the Trustee.

         119.    As the Fifth Circuit has observed, courts consider two factors in determining

  whether non-statutory insider status exists:

                 (1) the closeness of the relationship between the [potential insider]
                 and the debtor; and (2) whether the transactions between the
                 [potential insider] and the debtor were conducted at arm's length.

  Holloway, 955 F.2d at 1011; see also U.S. Bank N.A. v. Village at Lakeridge, LLC, 138 S. Ct.

  960, 965 (2018) (mentioning two-part test without addressing correctness of the standard).

  Applying these two factors to the present case, Terry cannot be considered an insider of the

  Trustee. First, Terry and the Trustee had no relationship, close or otherwise, before the

  commencement of these cases. Since the petition date, the relationship between Terry and the

  Trustee has not been any closer or otherwise different from the typical relationship between a

  very large creditor and the estate representative in any chapter 11 case. Second, all of the

  dealings between Terry and the Trustee in these cases, including negotiation of the terms of the

  Plan, have been fair and at arm’s length. Terry’s has been an important and influential voice in

  these proceedings. He commenced these cases by filing the involuntary petitions. Terry’s claim

  is the largest in this reorganization. However, his position is due solely to the size and priority of

  his claim with respect to the other claims in these cases. The fact that a creditor holds a strong

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                Page 55
Case 18-30264-sgj11 Doc 757 Filed 12/05/18            Entered 12/05/18 23:54:23         Page 66 of 165



  or even dominant bargaining position does not make it an insider. In re Friedman, 126 B.R. 63,

  70 (B.A.P. 9th Cir. 1991); MCA Fin. Grp. v. Hewlett-Packard (In re Fourthstage Techs.), 355

  B.R. 155, 160 (Bankr. D. Ariz. 2006).

         120.    The Highlands’ case authorities are inapposite. With the exception of the

  Supreme Court’s opinion in Lakeridge and the Fifth Circuit’s Holloway decision, cited above,

  none is binding on this Court. Moreover, all the cases are distinguishable in material ways. The

  Supreme Court’s opinion in Lakeridge was about the appropriate standard of review; the Court

  specifically withheld judgment on whether the lower courts were correct on the substantive

  ruling. 138 S. Ct. at 965. In In re Allegheny International, Inc., 118 B.R. 282 (Bankr. W.D. Pa.

  1990), the insider was a claim-purchasing investor and plan proponent that was guilty of all

  manner of inequitable conduct. See id. at 299. Holloway involved the debtor’s ex-wife of more

  than twenty years who engaged in transactions with the debtor with personal, not commercial,

  motivation. 955 F.2d at 1013-14. In the Ninth Circuit’s opinion in Lakeridge, the court held that

  the purchaser of a claim from a statutory insider does not thereby become an insider of the

  debtor. U.S. Bank N.A. v. Village at Lakeridge, LLC (In re Village at Lakeridge, LLC), 814 F.3d

  993, 1003 (9th Cir. 2015), aff’d, 138 S. Ct. 960 (2018). In Anstine v. Carl Zeiss Meditec AG (In

  re U.S. Medical, Inc.), 531 F.3d 1272 (10th Cir. 2008), the court addressed the legal issue

  whether a party’s “extreme closeness” to the debtor can make him a non-statutory insider,

  without any showing of control, attempt to control, undue influence, or dealings at less than

  arm’s length. The Tenth Circuit adopted the two-part test cited above. Id. at 1282.

         121.    In In re South Beach Securities, Inc., 376 B.R. 881 (Bankr. N.D. Ill. 2007), the

  debtor was a corporate shell with no business operations or income. Its only assets were net

  operating losses, and its only creditor was a company whose officer and director signed the

  debtor’s chapter 11 petition as “authorized agent.” Initially, the chapter 11 filing was dismissed

  as having been filed in bad faith, but the dismissal was reversed on appeal. Later the debtor

  proposed a plan. At the confirmation hearing, the court found that the creditor was a non-

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                              Page 56
Case 18-30264-sgj11 Doc 757 Filed 12/05/18             Entered 12/05/18 23:54:23          Page 67 of 165



  statutory insider of the debtor. Id. at 893. In In re Rexford Properties, LLC, 557 B.R. 788 (Bankr.

  C.D. Cal. 2016), an investment trust that held an equity interest in the debtor and was managed

  by a personal friend of the debtor’s founder was held to be an insider of the debtor, where

  principals in the debtor were also income beneficiaries of the trust, and there was evidence that

  the trust extended a loan to the debtor not on an arm’s-length basis. Id. at 801.

         122.    In all of the cases cited by the Highlands where the court found non-statutory

  insider status, the facts showed both a high degree of closeness between the debtor and the

  other party and a transaction or course of dealings where the parties did not interact at arm’s

  length. Neither is present here. Terry and the Trustee had no relationship of any kind prior to the

  petition date, and their relationship since then has not been characterized by anything like the

  kind of closeness that is found in the cases on which the Highlands rely. Likewise, all of the

  interactions between Terry and the Trustee have been at arm’s length. Thus, the argument that

  Terry is an insider of the Trustee is wholly unsupported by the relevant facts and applicable law.

         3.      The Plan Complies with Section 1129(a)(7)

         123.    The Highlands object that the Plan does not meet the requirements of section

  1129(a)(7). That provision requires, in relevant part, that with respect to each impaired class of

  claims or interests, each holder of a claim or interest in such class either

                 (i) has accepted the plan; or

                 (ii) will receive or retain under the plan on account of such claim or
                 interest property of a value, as of the effective date of the plan,
                 that is not less than the amount that such holder would so receive
                 or retain if the debtor were liquidated under chapter 7 of [the
                 Bankruptcy Code] on such date.

  Section 1129(a)(7) of the Bankruptcy Code is often referred to as the “best-interests-of-

  creditors” test or the “liquidation” test. The best-interests test focuses on individual dissenting

  creditors rather than classes of claims. See Bank of Am. Nat’l Trust & Sav. Ass’n v. 203 N.

  LaSalle St. P’ship, 526 U.S. 434 (1999). The court “must find that each [non-accepting] creditor

  will receive or retain value that is not less than the amount he would receive if the debtor were

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                Page 57
Case 18-30264-sgj11 Doc 757 Filed 12/05/18             Entered 12/05/18 23:54:23         Page 68 of 165



  liquidated [under chapter 7 of the Bankruptcy Code].” Id. at 440; United States v. Reorganized

  CF&I Fabricators, Inc., 518 U.S. 213, 228 (1996).

         124.    Under the Plan, there is only one unimpaired Class, Class 1 (Secured Tax

  Claims). By its terms, the best-interests test does not apply to an unimpaired class. Therefore,

  the Plan’s treatment of Class 1 is consistent with section 1129(a)(7).

         125.    The best-interests test is also satisfied by the treatment of the other Classes

  under the Plan, which are impaired. The Plan proposes to pay all creditors (with the exception of

  creditors who hold equitably subordinated insider claims) in full with interest. “By definition,” as

  Judge Houser observed, such a plan “cannot fail the best-interests test of § 1129(a)(7).” In re

  Couture Hotel Corp., 536 B.R. 712, 736 (Bankr. N.D. Tex. 2015) (emphasis added).

         126.    In this case, the Plan’s inherent structure makes it impossible for creditors to

  obtain a greater recovery under chapter 7 than they would under the Plan. Under chapter 7, the

  Debtors would have fewer assets following the loss of revenues from the PMAs and more

  claims based on the additional layer of administrative expenses resulting from the conversion to

  chapter 7. Indeed, the Trustee is currently projecting payment in full with interest to the holders

  of allowed general unsecured claims under the Plan. On the other hand, if the case is

  converted to a chapter 7, the testimony at the confirmation hearing will show that general

  unsecured creditors likely will not receive any recovery on their claims.

         4.      The Plan Complies With Section 1129(a)(8), (a)(10), and (b).

         127.    The Highlands point out that the Plan cannot be confirmed as a consensual plan

  because it was not accepted by all impaired classes, as section 1129(a)(8) requires. The

  Highlands go on to argue that the Trustee cannot obtain confirmation under section 1129(a)(10)

  and (b). Section 1129(a)(10) requires that a plan receive the acceptance of at least one

  impaired class, without including any acceptances by insiders. The Highlands maintain that

  Terry’s class’s acceptance of the Plan does not count for purposes of section 1129(a)(10)

  because (1) Terry’s class is not impaired, (2) Terry is an insider, and (3) the Plan

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                               Page 58
Case 18-30264-sgj11 Doc 757 Filed 12/05/18               Entered 12/05/18 23:54:23          Page 69 of 165



  gerrymandered Terry’s class to produce an impaired accepting class. Further, the Highlands

  contend that the Plan discriminates unfairly and is not fair and equitable, in violation of section

  1129(b). Each of these objections is unsupported by the law and the facts and should be

  overruled.

                  (a)     Terry’s Class is Impaired.

          128.    First, Terry’s class is clearly impaired under the Plan. Disclosure Statement at

  p. 3. The Plan treats this claim as follows: in exchange for a $1 million reduction in the amount of

  the claim, Terry will receive 100% of the equity in the Reorganized Debtor. Plan § 4.02. The

  balance of the claim will be treated as a General Unsecured Claim in Class 3, on account of

  which Terry will receive a three-year Unsecured Cash Flow Note. Id. §§ 4.02, 4.03. Thus, in

  exchange for a judgment claim that is partially secured by a writ of garnishment, Terry will receive

  equity and an unsecured promissory note. His judgment lien will be “released, terminated and

  nullified” upon the Effective Date of the Plan. Id. § 16.13.

          129.    A class of claims is impaired under a plan of reorganization unless the plan

  (1) “leaves unaltered the legal, equitable, and contractual rights” to which such claims are

  entitled or (2) cures any defaults, reinstates the maturity, compensates for damages, and “does

  not otherwise alter the legal, equitable, or contractual rights” to which such claims are entitled.

  11 U.S.C. § 1124. Congress intended the concept of impairment to be broadly construed.

  Indeed, as the Fifth Circuit has observed, “any alteration of a creditor’s rights, no matter how

  minor, constitutes impairment.” Western Real Estate Equities, LLC v. Vill. at Camp Bowie I, LLP

  (In re Vill. at Camp Bowie I, LLP), 710 F.3d 239, 245 (5th Cir. 2013).

          130.    There can be no question that Class 2 is impaired under the Plan. When a plan

  treats a partially secured claim by distributing equity and an unsecured note, that is a substantial

  alteration of a creditor’s right. Impairment does not turn on whether the consideration provided

  under the plan may be more valuable or less valuable than the creditor’s prebankruptcy bundle

  of rights – “[a]ny alteration of . . . rights constitutes impairment, even if the value of the rights is

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                   Page 59
Case 18-30264-sgj11 Doc 757 Filed 12/05/18             Entered 12/05/18 23:54:23          Page 70 of 165



  enhanced.” COLLIER ON BANKRUPTCY ¶ 1124.03 (16th ed. rev. 2012) (emphasis added) (quoted

  in Camp Bowie, 710 F.3d at 245 n. 21).

          131.    Given the broad definition of impairment as adopted by the Fifth Circuit, and the

  fact that the Plan requires Terry to give up his judgment lien and to exchange his partially

  secured judgment claim for equity and an unsecured promissory note, the Plan leaves Class 2

  impaired. The same would be true even if Terry’s claim were entirely unsecured. The Highlands’

  objection on this point is lacking in merit.

                  (b)     Terry is Not an Insider.

          132.    As discussed in detail above, Terry is not an insider. Therefore, Terry’s class’s

  acceptance of the Plan counts under section 1129(a)(10).

                  (c)     The Plan’s Classification of Claims Meets the Requirements of the
                          Bankruptcy Code.

          133.    The Highlands’ argument that the Plan “gerrymanders” the Terry class in order to

  produce an impaired accepting class is not well founded. The Plan classifies claims against and

  equity interests in the Debtors as required by sections 1122 and 1123(a)(1) of the Bankruptcy

  Code. The classification is reasonable and justified; it complies with the requirements in the

  Bankruptcy Code; and it is not motivated by, or evidence of, any lack of good faith in these

  chapter 11 cases.

          134.    Section 1123(a)(1) of the Bankruptcy Code provides that a plan shall, subject to

  section 1122, designate (i) classes of claims other than claims that qualify as allowed

  administrative expenses under section 503(b) of the Bankruptcy Code or priority tax claims

  under section 507(a)(8) of the Bankruptcy Code, and (ii) classes of interests. 11 U.S.C.

  § 1123(a)(1). Section 1122(a) of the Bankruptcy Code provides in pertinent part as follows:

                  Except as provided in subsection (b) of this section, a plan may
                  place a claim or interest in a particular class only if such claim or
                  interest is substantially similar to the other claims or interests of
                  such class.

  11 U.S.C. § 1122(a).

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                Page 60
Case 18-30264-sgj11 Doc 757 Filed 12/05/18            Entered 12/05/18 23:54:23         Page 71 of 165



         135.    For a classification structure to satisfy section 1122(a) of the Bankruptcy Code,

  not all substantially similar claims or interests need to be designated in the same class. In re

  Thru, Inc., Case No. 17-31034, 2017 Bankr. LEXIS 1902, at *8-9 (Bankr. N.D. Tex. Jul. 10,

  2017), aff’d in part, rev’d and remanded in part, dism’d as equitably moot in part, Dropbox, Inc.

  v. Thru, Inc. (In re Thru, Inc.), No. 3:17-CV-1958-G, 2018 U.S. Dist. LEXIS 179769 (N.D. Tex.

  Oct. 19, 2018); Couture Hotel, 536 B.R. at 733; In re Mirant, 2007 Bankr. LEXIS 4951 at *21

  (Bankr. N.D. Tex. Apr. 27, 2007). Instead, claims or interests designated to a particular class

  must be substantially similar to each other. Mirant, 2007 Bankr. LEXIS 4951 at *20-21 (citing

  Phoenix Mut. Life Ins. Co. v. Greystone III Joint Venture (In re Greystone III Joint Venture), 995

  F.2d 1274, 1278-81 (5th Cir. 1991)). A plan proponent is permitted to separately classify claims

  that are similar as long as there is a reasonable basis or good business justification for such

  separate classification. Id. at *21 (citing Heartland Fed. Sav. & Loan Assoc. v. Briscoe Enters.

  Ltd., II (In re Briscoe Enters. Ltd., II, 994 F.2d 1160, 1167 (5th Cir. 1993)); Thru, 2017 Bankr.

  LEXIS 1902 at *9.

         136.    The Plan designates Classes of Claims against and Interests in the Debtors in

  accordance with section 1123(a)(1) of the Bankruptcy Code, and provides, in a manner

  consistent with section 1122(a) of the Bankruptcy Code, for the separate classification of Claims

  and Interests based upon valid business, factual, and legal reasons. Specifically, in addition to

  Administrative Expenses, Priority Tax Claims, and quarterly fees payable to the United States

  Trustee, which need not be classified, Article II of the Plan designates six Classes and

  subclasses of Claims against and Interests in the Debtors, as follows:

                         Class 1 — Secured Tax Claims

                         Class 2 — Terry Partially Secured Claim

                         Class 3 — General Unsecured Claims

                         Class 4A — Insider Claims

                         Class 4B — Equitably Subordinated Insider Claims

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                              Page 61
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                Entered 12/05/18 23:54:23         Page 72 of 165



                               Class 5 — Interests in the Debtors

             137.     Each class in the Plan includes only claims or equity interests that are

  “substantially similar” to the other claims or equity interests in the class. Claims are

  “substantially similar” when they “share common priority and rights against the debtor's estate.”

  Phoenix Mut. Life Ins. v. Greystone III Joint Venture (In re Greystone III Joint Venture), 995 F.2d

  1274, 1278 (5th Cir. 1991) (unsecured deficiency claim under § 1111(b) “substantially similar” to

  unsecured trade claims). The Plan does not lump together, in any class, claims or equity

  interests with different rights of priority with respect to the Debtors or their assets. Accordingly,

  the Plan’s classification system meets the requirements of sections 1122 and 1123(a)(1).

             138.     Specifically, Class 1 consists of all Secured Tax Claims, which includes any ad

  valorem tax claims that arose or are deemed to have arisen on or before the Petition Date,

  irrespective of the date on which such claim is assessed or is due. Class 2 includes Terry’s

  Partially Secured Claim, which is a judgment claim partially secured by a writ of garnishment.

  Class 3 consists of all General Unsecured Claims. Class 4 includes Insider Claims and is

  divided into two subclasses. Subclass 4A includes Insider Claims not subject to equitable

  subordination, and Subclass 4B includes equitably subordinated Insider Claims.72 Class 5

  consists of Interests in the Debtors.

             139.     Even if the judicial lien created by service of the writ of garnishment were

  avoided and Terry stood in the position of an unsecured creditor, it would still be appropriate to

  classify Terry’s claim separately. Section 1122(a) does not require that all “substantially similar”

  claims be classified together. In re Thru, Inc., Case No. 17-31034, 2017 Bankr. LEXIS 1902, at

  *8-9 (Bankr. N.D. Tex. Jul. 10, 2017), aff’d in part, rev’d and remanded in part, dism’d as

  equitably moot in part, Dropbox, Inc. v. Thru, Inc. (In re Thru, Inc.), No. 3:17-CV-1958-G, 2018




  72   Subclass 4B is currently an empty subclass.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                    Page 62
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23          Page 73 of 165



  U.S. Dist. LEXIS 179769 (N.D. Tex. Oct. 19, 2018); Couture Hotel, 536 B.R. at 733. Indeed,

  courts recognize that a plan proponent has and should have a large degree of flexibility in

  classifying claims and equity interests. See Couture Hotel, 536 B.R. at 733; In re McCommas

  LFG Processing Partners, Case No. 07-32219-HDH-11), 2007 Bankr. LEXIS 4053 (Bankr. N.D.

  Tex. Nov. 29, 2007); In re General Homes Corp., 134 B.R. 853, 863 (Bankr. S.D. Tex. 1991). In

  the Fifth Circuit, separate classification of “substantially similar” claims will be upheld if the plan

  proponent shows that the classification was based on a reasonable justification and not to

  gerrymander an impaired accepting class. Save Our Springs (SOS) Alliance v. WSI (II)-COS,

  L.L.C. (In re Save Our Springs (SOS) Alliance), 632 F.3d 168, 174 (5th Cir. 2011); Heartland

  Fed. Sav. & Loan v. Briscoe Enters. (In re Briscoe Enters.), 994 F.2d 1160, 1167 (5th Cir.

  1993); Greystone, 995 F.2d at 1279.

          140.    Terry is uniquely situated in these cases. His claim is by far the largest claim.

  Before the commencement of these cases, Terry, as an employee of Highland, served as

  portfolio manager for the Acis CLOs. Terry’s history – and, more importantly, his economic

  interest in what happens to Acis after confirmation of the Plan – are not shared by any other

  creditor in these cases. For this reason, it is appropriate for Terry’s claim to constitute a

  separate class in the Plan. See Briscoe, 994 F.2d at 1167 (creditor’s unique interest in

  reorganized debtor justified separate classification); Thru, 2017 Bankr. LEXIS 1902, at *9

  (creditor’s special “non-creditor interest” made separate classification appropriate); see also In

  re LightSquared Inc., 513 B.R. 56, 88-89 (Bankr. S.D.N.Y. 2014) (competitor of debtor held to

  have significant non-creditor interest; separate classification of claim upheld); In re Premiere

  Network Servs., 333 B.R. 130, 135 (Bankr. N.D. Tex. 2005) (same).

          141.    The reasonable justification for separately classifying Terry’s claim, and the

  absence of any motive to gerrymander claims, are further supported by the unique treatment

  given to the claim, which treatment befits Terry’s unique situation. Under the Plan, Terry will

  receive 100% of the equity in reorganized Acis in exchange for a $1 million reduction in the

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                  Page 63
Case 18-30264-sgj11 Doc 757 Filed 12/05/18             Entered 12/05/18 23:54:23         Page 74 of 165



  amount of the secured portion of his claim. The balance of the claim will be treated as a General

  Unsecured Claim. Plan § 4.02. Holders of Allowed General Unsecured Claims receive quarterly

  distributions of cash. Id. § 4.03. Compare Greystone, 995 F.2d at 1280-81 (separately

  classifying similar claims, but giving same treatment, undercuts proponent’s justification for

  separate classes).

         142.    The Plan’s classification of claims and equity interests, including classification of

  the Terry Partially Secured Claim, is compliant with sections 1122 and 1123 of the Bankruptcy

  Code and governing Fifth Circuit law. The Plan’s classification of Claims and Interests does not

  prejudice the rights of any creditor or equity security holder, is consistent with the requirements

  of the Bankruptcy Code and, thus, is appropriate.

                 (d)     The Plan Satisfies Section 1129(b).

         143.    To obtain confirmation of a plan that has not received the acceptance of all

  impaired classes, the proponent must show (i) that the plan and the proponent have met all the

  requirements for confirmation except for section 1129(a)(8) (acceptance by all impaired classes)

  and (ii) that the plan “does not discriminate unfairly, and is fair and equitable” with respect to

  each non-accepting impaired class. 11 U.S.C. § 1129(b)(1). Here, the Plan has been accepted

  by two classes of unsecured claims: Class 2 (the Terry Partially Secured Claim) and Class 2

  (General Unsecured Claims). The only voting class that has not voted to accept the Plan is

  Class 4 (Insider Claims). As a result, because not all impaired classes have voted to accept the

  Plan, the Trustee will show that the Plan can be confirmed under the “cramdown” provisions of

  section 1129(b).

         144.    First, as discussed in detail above, the Trustee and the Plan have satisfied or will

  have satisfied all of the requirements for confirmation except for the requirement that all

  impaired classes accept the Plan.

         145.    Second, the Plan “does not discriminate unfairly, and is fair and equitable” with

  respect to each potential non-accepting impaired Class. Class 1 is unimpaired. Class 2 is

  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                Page 64
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                Entered 12/05/18 23:54:23           Page 75 of 165



  impaired and consists of a secured claim. Classes 3 and 4 are impaired and consist of

  unsecured claims. Class 5 consists of Interests, which are cancelled. As shown in the

  projections attached as Exhibit 3 to the Disclosure Statement, the Trustee anticipates that the

  Plan will provide for a 102%73 recovery for the Allowed Class 2 Claim, 102%74 recovery for

  Allowed Class 3 Claims, and between 65% and 100% recovery for Allowed Class 4 Claims. The

  treatment and projected recoveries for Allowed Claims in impaired Classes under the Plan

  clearly meet the “cramdown” requirements for any such Class as set forth in section 1129(b).

             5.       The Plan Complies With Section 1129(a)(11).

             146.     The Highlands object that the Plan does not meet the feasibility test of section

  1129(a)(11). As the Trustee will show through evidence presented at the Confirmation Hearing,

  the Plan satisfies the requirements of this provision.

             147.     Section 1129(a)(11) of the Bankruptcy Code requires that, as a condition to

  confirmation, the Court determine that the Plan is feasible. Specifically, the Court must

  determine that:

                      Confirmation of the plan is not likely to be followed by the
                      liquidation, or the need for further financial reorganization, of the
                      debtor or any successor to the debtor under the plan, unless such
                      liquidation or reorganization is proposed in the plan.

  As described below, and as will be shown at the Confirmation hearing, the Plan meets the

  requirements of this provision.

             148.     Section 1129(a)(11) requires the Court to determine that confirmation of the Plan

  is not likely to be followed by the liquidation, or a need for further financial reorganization, of the

  Debtors or any successor to the Debtors under the Plan, other than as proposed in the Plan. To

  satisfy section 1129(a)(11) of the Bankruptcy Code the Trustee need not prove a guaranteed




  73   Including an interest component.
  74   Including an interest component.


  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                   Page 65
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23          Page 76 of 165



  success, but only a reasonable probability of success. In re Thru, Inc., Case No. 17-31034,

  2017 Bankr. LEXIS 1902, at *16 (Bankr. N.D. Tex. Jul. 10, 2017), aff’d in part, rev’d and

  remanded in part, dism’d as equitably moot in part, Dropbox, Inc. v. Thru, Inc. (In re Thru, Inc.),

  No. 3:17-CV-1958-G, 2018 U.S. Dist. LEXIS 179769 (N.D. Tex. Oct. 19, 2018); (citing Fin. Sec.

  Assurance Inc. v. T-H New Orleans Ltd. P’ship (In re T-H Orleans Ltd. P’ship), 116 F.3d 790,

  801 (5th Cir. 1997)). Courts often consider several factors is determining whether a plan is

  feasible, including (1) capital structure, (2) earning power, (3) economic conditions, (4) the

  ability of management, (5) the probability of continuation of management, and (6) other related

  facts. Id. (citing In re Couture Hotel, 536 B.R. 712, 737 (Bankr. N.D. Tex. 2015)).

          149.    Applying the foregoing legal standards, the Plan satisfies the feasibility

  requirement of section 1129(a)(11) of the Bankruptcy Code. For purposes of determining

  whether the Plan satisfies the above-described feasibility standards, the Trustee has analyzed

  the Estate’s ability to fulfill obligations under the Plan. As part of this analysis, the Trustee’s

  financial advisors and investment bankers have prepared financial projections (the

  “Projections”), which are attached to the Disclosure Statement as Exhibit 3.

          150.    The Projections were prepared in good faith and are based on reasonable

  assumptions. The Projections indicate that sufficient resources will exist to satisfy obligations

  under the Plan. Based upon the foregoing, the Plan has more than a reasonable likelihood of

  success and satisfies the feasibility standard of section 1129(a)(11).

          WHEREFORE, the Trustee prays that the Court confirm the Plan, deny the Objection,

  and for any other and further relief to which he may be justly entitled.




  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                  Page 66
Case 18-30264-sgj11 Doc 757 Filed 12/05/18     Entered 12/05/18 23:54:23     Page 77 of 165



  DATED: December 5, 2018                       Respectfully submitted,

                                                /s/ Jeff P. Prostok
                                                Jeff P. Prostok
                                                State Bar No. 16352500
                                                J. Robert Forshey
                                                State Bar No. 07264200
                                                Suzanne K. Rosen
                                                State Bar No. 00798518
                                                Laurie Dahl Rea
                                                State Bar No. 00796150
                                                FORSHEY & PROSTOK LLP
                                                777 Main St., Suite 1290
                                                Ft. Worth, TX 76102
                                                Telephone: (817) 877-8855
                                                Facsimile: (817) 877-4151
                                                jprostok@forsheyprostok.com
                                                bforshey@forsheyprostok.com
                                                srosen@forsheyprostok.com
                                                lrea@forsheyprostok.com

                                                COUNSEL FOR ROBIN PHELAN,
                                                CHAPTER 11 TRUSTEE

                                                -and-

                                                Rakhee V. Patel
                                                State Bar No. 00797213
                                                rpatel@winstead.com
                                                Phillip Lamberson
                                                State Bar No. 00794134
                                                plamberson@winstead.com
                                                Joe Wielebinski
                                                State Bar No. 21432400
                                                jwielebinski@winstead.com
                                                Annmarie Chiarello
                                                State Bar No. 24097496
                                                achiarello@winstead.com
                                                WINSTEAD PC
                                                500 Winstead Building
                                                2728 N. Harwood Street
                                                Dallas, Texas 75201
                                                (214) 745-5400 (Phone)
                                                (214) 745-5390 (Facsimile)

                                                SPECIAL COUNSEL FOR ROBIN
                                                PHELAN, CHAPTER 11 TRUSTEE




  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                  Page 67
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                             Entered 12/05/18 23:54:23                    Page 78 of 165



                                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served
  electronically via the Court’s ECF Notification system on December 5, 2018.

                                                                          /s/ Jeff P. Prostok
                                                                          Jeff P. Prostok




  L:\JPROSTOK\ACIS Capital Management (Trustee Rep)\Pleadings 18-30264-sgj11\Response to HCM and HCLOF Plan Objection 12.5.18.docx




  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                                                             Page 68
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 79 of 165




                   EXHIBIT “A”
                           [ALF PMA]
Case 18-30264-sgj11 Doc 757 Filed 12/05/18            Entered 12/05/18 23:54:23        Page 80 of 165



                             PORTFOLIO MANAGEMENT AGREEMENT

          THIS PORTFOLIO MANAGEMENT AGREEMENT (this “Agreement”), dated to be
  effective from December 22, 2016 (the “Effective Date”) is entered into by and between Acis
  Loan Funding, Ltd., a closed-ended investment company limited by shares incorporated under
  the laws of Guernsey with registered number 60120, (the “Company”) and Acis Capital
  Management, L.P., a limited partnership organized under the laws of the State of Delaware (the
  “Portfolio Manager” or “Acis”).

                                              RECITALS

          WHEREAS, the Company and the Portfolio Manager entered into that certain Portfolio
  Services Agreement, dated to be effective from August 10, 2015 (the “Portfolio Services
  Agreement”); and


          WHEREAS, the Company and the Portfolio Manager desire to supersede and replace the
  Portfolio Services Agreement in its entirety with this Agreement.


          NOW, THEREFORE, in consideration of the mutual covenants herein contained and for
  other good and valuable consideration, the receipt of which is hereby acknowledged, the parties
  hereto agree as follows:

                     1.   Termination of the Portfolio Services Agreement. Effective as of the
  Effective Date, the Portfolio Services Agreement is hereby terminated and shall have no further
  force or effect.


                     2.   Appointment of the Portfolio Manager. The Portfolio Manager shall act as
  the investment manager to the Company and shall manage the investment and reinvestment of the
  cash, Financial Instruments (as defined in Section 5 below) and other properties comprising the
  assets and liabilities of the Company, in each case, subject to and in accordance with the investment
  policy of the Company (the “Investment Policy”).




                                                  - 1-
Case 18-30264-sgj11 Doc 757 Filed 12/05/18            Entered 12/05/18 23:54:23         Page 81 of 165



                 3.     Additional Portfolio Services. The Portfolio Manager shall discuss with the
  directors of the Company (the “Directors”) the investment objectives of the Company and assist the
  Directors to develop, monitor and update the Company’s Investment Policy; shall identify and
  present information to the Directors with respect to potential investments available to the Company
  in furtherance of the Investment Policy, including (without limitation) credit and market research
  and analysis in connection with the origination or acquisition of such investments; shall provide
  such assistance with respect to the administration and valuation of the Company's investment
  portfolio as the Directors shall reasonably require; and shall make available to the Company such
  personnel and resources as are necessary in connection with the foregoing services.


                 4.      Custody. The Financial Instruments (as defined in Section 5 below) shall
  be held in the custody of State Street Custodial Services (Ireland) Limited or one or more banks
  selected by the Company (each such bank, a “Custodian”). The Company will notify the Portfolio
  Manager promptly of the proposed selection of any other Custodians. The Custodian shall at all
  times be responsible for the physical custody of the Financial Instruments; for the collection of
  interest, dividends, and other income attributable to the Financial Instruments; and for the exercise
  of rights and tenders on the Financial Instruments after consultation with and as then directed by
  the Company. At no time shall the Portfolio Manager have possession of or maintain custody
  over any of the Financial Instruments. The Portfolio Manager shall not be responsible for any loss
  incurred by reason of any act or omission of the Custodian.

                 5.      Authority of the Portfolio Manager. Subject at all times to (i) provisions
  of applicable law, and (ii) the Investment Policy, the Portfolio Manager shall have the authority for
  and in the name of the Company to:

                         (a)     invest, directly or indirectly, on margin or otherwise, in all types of
  securities and other financial instruments of United States and non-U.S. entities, including, without
  limitation, capital stock; all manner of equity securities (whether registered or unregistered, traded
  or privately offered, American Depository Receipts, common or preferred); physical commodities;
  shares of beneficial interest; partnership interests, limited liability company interests and similar
  financial instruments; secured and unsecured debt (both corporate and sovereign, bank debt, vendor
  claims and/or other contractual claims); bonds, notes and debentures (whether subordinated,


                                                   - 2-
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23          Page 82 of 165



  convertible or otherwise); currencies; interest rate, currency, equity and other derivative products,
  including, without limitation, (i) senior secured loans, (ii) notes representing tranches of debt
  (“CLO Notes”) issued by a special purpose vehicle which issues notes backed by a pool of
  collateral consisting primarily of loans (which may be represented by a debt or equity security) (a
  “CLO”), (iii) preference shares, income notes or other equity instruments issued by CLO issuers,
  (iv) equity interests or loans in asset management companies, (v) future contracts (and options
  thereon) relating to stock indices, currencies, United States Government securities, securities of
  non-U.S. governments, other financial instruments and all other commodities, (vi) swaps and
  contracts for difference, options, swaptions, rights, warrants, when- issued securities, caps, collars,
  floors, forward rate agreements, and repurchase and reverse repurchase agreements and other cash
  equivalents, (vii) spot and forward currency transactions and (viii) agreements relating to or
  securing such transactions; leases, including, without limitation, equipment lease certificates;
  equipment trust certificates; mortgage-backed securities and other similar instruments (including,
  without limitation, fixed-rate, pass-throughs, adjustable rate mortgages, collateralized mortgage
  obligations, stripped mortgage-backed securities and REMICs); loans; credit paper; accounts and
  notes receivable and payable held by trade or other creditors; trade acceptances and claims;
  contract and other claims; executory contracts; participations; mutual funds, exchange traded funds
  and similar financial instruments; money market funds and instruments; obligations of the United
  States, any state thereof, non-U.S. governments and instrumentalities of any of them; commercial
  paper; certificates of deposit; bankers’ acceptances; trust receipts; letters of credit; choses in action;
  puts; calls; other obligations and instruments or evidences of indebtedness of whatever kind or
  nature; and real estate and any kind of interests in real estate; in each case, of any person,
  corporation, government or other entity whatsoever, whether or not publicly traded or readily
  marketable (each of such items, “Financial Instruments”), and the sale of Financial Instruments
  short and covering such sales;

                          (b)     engage in such other lawful Financial Instruments transactions as the
  Portfolio Manager may from time to time determine;


                          (c)      provide credit and market research and analysis in connection
  with the investments and ongoing management of the Company and direct the formulation of
  investment policies and strategies for the Company;

                                                     - 3-
Case 18-30264-sgj11 Doc 757 Filed 12/05/18             Entered 12/05/18 23:54:23         Page 83 of 165




                         (d)     purchase Financial Instruments and hold them for investment;


                         (e)    enter into contracts for or in connection with investments in Financial
  Instruments;


                         (f)     invest in other pooled investment vehicles, which investments shall
  be subject in each case to the terms and conditions of the respective governing document for each
  such vehicle;
                         (g)     possess, transfer, mortgage, pledge or otherwise deal in, and exercise
  all rights, powers, privileges and other incidents of ownership or possession with respect to Financial
  Instruments and other property and funds held or owned by the Company and/or its subsidiaries;

                         (h)       lend, either with or without security, any Financial Instruments,
  funds or other properties of the Company, including by entering into reverse repurchase
  agreements, and, from time to time, undertaking leverage on behalf of the Company;

                         (i)     open, maintain and close accounts, including margin and custodial
  accounts, with brokers and dealers, including brokers and dealers located outside the United States;

                         (j)    open, maintain and close accounts, including custodial accounts, with
  banks, including banks located outside the United States, and drawing checks or other orders for
  the payment of monies;

                         (k)      combine purchase or sale orders on behalf of the Company with
  orders for other accounts to which the Portfolio Manager or any of its affiliates provides investment
  services (“Other Accounts”) and allocate the Financial Instruments or other assets so purchased
  or sold, on an average-price basis or in any other manner deemed fair and equitable to the Portfolio
  Manager in its sole discretion, among such accounts;

                         (l)       enter into arrangements with brokers to open “average price”
  accounts wherein orders placed during a trading day are placed on behalf of the Company and
  Other Accounts and are allocated among such accounts using an average price;



                                                   - 4-
Case 18-30264-sgj11 Doc 757 Filed 12/05/18             Entered 12/05/18 23:54:23         Page 84 of 165




                           (m)     organize one or more corporations and other entities formed to hold
  record title, as nominee for the Company (whether alone or together with the Other Accounts), to
  Financial Instruments or funds of the Company;

                           (n)      cause the Company to engage in (i) agency, agency cross, related
  party principal transactions with affiliates of the Portfolio Manager and (ii) cross transactions
  with Other Accounts, in each case, to the extent permitted by applicable laws;


                           (o)     engage and/or provide personnel, whether part-time or full- time,
  and attorneys, independent accountants or such other persons (including, without limitation, finders,
  consultants, investment bankers and any human resources as may be necessary for the Company
  to conduct any matters related to its portfolio of assets on behalf of or for the Company);

                           (p)      provide certain support and assistance (including back office and
  middle office functions) to the Company; and

                           (q)         vote Financial Instruments, participate in arrangements with
  creditors, the institution and settlement or compromise of suits and administrative proceedings and
  other like or similar matters.

                 6.        Policies of the Company.        The activities engaged in by the Portfolio
  Manager shall be subject to the policies and control of the Company, including (without limitation)
  the Investment Policy.

                 The Portfolio Manager shall submit such periodic reports, recommendations,
  research and analytic material to the Company regarding the Investment Policy, the Company’s
  investment portfolio and the Portfolio Manager’s activities hereunder as the Company may
  reasonably request and a representative of the Portfolio Manager shall be available to meet with
  the Company (whether in person or by telephone) as reasonably requested by the Company.

                 In furtherance of the foregoing, the Company hereby appoints the Portfolio
  Manager as the Company’s attorney-in-fact, with full power of authority to act in the Company’s
  name and on its behalf with respect to the matters set forth in Section 5 above.


                                                    - 5-
Case 18-30264-sgj11 Doc 757 Filed 12/05/18            Entered 12/05/18 23:54:23         Page 85 of 165




                 7.        Status of the Portfolio Manager. The Portfolio Manager shall, for all
  purposes, be an independent contractor and not an employee of the Company, and nothing herein
  shall be construed as making the Company a partner, member or co-venturer with the Portfolio
  Manager or any of its affiliates or clients. The Portfolio Manager shall have no authority to act
  for, represent, bind or obligate the Company except as specifically provided herein.

                 8.      Reimbursement by the Company. The Portfolio Manager may retain, in
  connection with its responsibilities hereunder, the services of others to assist in the investment
  advice to be given to the Company with respect to the Company and/or its subsidiaries (any such
  appointee, a “Sub-Services Provider”), including, but not limited to, any affiliate of the Portfolio
  Manager, but payment for any such services shall be assumed by the Portfolio Manager, and the
  Company shall not have any liability therefor; provided, however, that the Portfolio Manager, in
  its sole discretion, may retain the services of independent third party professionals, including,
  without limitation, attorneys, accountants and consultants, to advise and assist it in connection with
  the performance of its activities on behalf of the Company, and the Company shall bear full
  responsibility therefor and the expense of any fees and disbursements arising therefrom, including
  any irrecoverable VAT arising on such costs and expenses.

                 9.      Expenses.

                         (a)      The Company shall pay or reimburse the Portfolio Manager and its
  affiliates for all expenses related to the services hereunder, including, but not limited to,
  investment-related expenses, brokerage commissions and other transaction costs, expenses related
  to clearing and settlement charges, professional fees relating to legal, auditing or valuation
  services, any governmental, regulatory, licensing, filing or registration fees incurred in compliance
  with the rules of any self-regulatory organization or any federal, state or local laws, research-
  related expenses (including, without limitation, news and quotation equipment and services,
  investment and trading-related software, including, without limitation, trade order management
  software (i.e., software used to route trade orders)), accounting (including accounting software),
  tax preparation expenses, costs and expenses associated with reporting and providing information
  to the Company, any taxes imposed upon the Company (including, but not limited to, any
  irrecoverable VAT arising on such costs and expenses), fees relating to valuing the Financial


                                                   - 6-
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23        Page 86 of 165



  Instruments, and extraordinary expenses. In no event shall any of the foregoing costs or expenses
  include any salaries, occupational expense or general overhead of the Portfolio Manager. For the
  avoidance of doubt, (i) the cost of all third party expenses incurred in connection with this
  Agreement shall not exceed standard market rates (which may include standard soft dollar
  arrangements) and (ii) to the extent any of the foregoing expenses were incurred on behalf of, or
  benefit of a number of Portfolio Manager’s advised accounts, such expenses shall be allocated pro
  rata among such accounts.

                         (b)        To the extent that expenses to be borne by the Company are paid by
  the Portfolio Manager or by any Sub-Services Provider, the Company shall reimburse the Portfolio
  Manager (or the relevant Sub-Services Provider, as applicable) for such expenses so long as
  such expenses are determined on an arm’s length basis.

                 10.      Exculpation; Indemnification.

                         (a)        Whether or not herein expressly so provided, every provision of this
  Agreement relating to the conduct or affecting the liability of or affording protection to the
  Portfolio Manager, its managers, directors, officers, partners, shareholders, agents and employees,
  or any of their respective affiliates and their respective managers, directors, officers, partners,
  shareholders, agents and employees (including parties acting as agents for the execution of
  transactions) (each, a “Covered Person” and collectively, “Covered Persons”) shall be subject to
  the provisions of this Section.

                         (b)        To the fullest extent permitted by law, no Covered Person shall be
  liable (whether directly or indirectly, in contract or in tort or otherwise) to the Company or any of
  its subsidiaries or anyone for liabilities incurred by the Company as a result of or arising out of or
  in connection with the performance by the Portfolio Manager under this Agreement, or for any
  losses or damages resulting from any failure to satisfy the Standard of Care (including but not
  limited to (i) any act or omission by any Covered Person in connection with the conduct of the
  business of the Company, that is determined by such Covered Person in good faith to be in or not
  opposed to the best interests of the Company, (ii) any act or omission by any Covered Person based
  on the suggestions of any professional advisor of the Company or any of its subsidiaries whom
  such Covered Person believes is authorized to make such suggestions on behalf of the Company,


                                                     - 7-
Case 18-30264-sgj11 Doc 757 Filed 12/05/18            Entered 12/05/18 23:54:23        Page 87 of 165



  (iii) any act or omission by the Company, or (iv) any mistake, negligence, misconduct or bad faith
  of any broker or other agent of the Company selected by Covered Person with reasonable care),
  unless any such liabilities were incurred by reasons of acts or omissions constituting bad faith,
  fraud, willful misconduct or gross negligence (with such term given its meaning under New York
  law) or reckless disregard of the duties and obligations of the Portfolio Manager (as determined
  by a non-appealable judgment of a court of competent jurisdiction), (a “Portfolio Manager
  Breach”).

                         (c)      Covered Persons may consult with legal counsel or accountants
  selected by such Covered Person and any act or omission by such Covered Person on behalf of the
  Company or in furtherance of the business of the Company in good faith in reliance on and in
  accordance with the advice of such counsel or accountants shall be full justification for the act or
  omission, and such Covered Person shall be fully protected in so acting or omitting to act if the
  counsel or accountants were selected with reasonable care.

                         (d)     To the fullest extent permitted by law, the Company shall indemnify
  and hold harmless Covered Persons, from and against any and all claims, liabilities, damages,
  losses, costs and expenses (“Losses”), including amounts paid in satisfaction of judgments, in
  compromises and settlements, as fines and penalties and legal or other costs and expenses of
  investigating or defending against any claim or alleged claim, of any nature whatsoever, known or
  unknown, liquidated or unliquidated, that are incurred by any Covered Person and arise out of or
  in connection with the business of the Company, any investment made under or in connection with
  this Agreement, or the performance by the Covered Person of Covered Person’s responsibilities
  hereunder and against all taxes, charges, duties or levies incurred by such Covered Person in
  connection with the Company, provided that a Covered Person shall not be entitled to
  indemnification hereunder to the extent the Covered Person’s conduct constitutes a Portfolio
  Manager Breach. The termination of any proceeding by settlement, judgment, order or upon a
  plea of nolo contendere or its equivalent shall not, of itself, create a presumption that the Covered
  Person’s conduct constituted a Portfolio Manager Breach.

                         (e)     Expenses incurred by an Covered Person in defense or settlement of
  any claim that shall be subject to a right of indemnification hereunder, shall be advanced by the



                                                  - 8-
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23      Page 88 of 165



  Company prior to the final disposition thereof upon receipt of an undertaking by or on behalf of
  the Covered Person to repay the amount advanced to the extent that it shall be determined
  ultimately that the Covered Person is not entitled to be indemnified hereunder.

                          (f)        The right of any Covered Person to the indemnification provided
  herein shall be cumulative of, and in addition to, any and all rights to which the Covered Person
  may otherwise be entitled by contract or as a matter of law or equity and shall be extended to the
  Covered Person’s successors, assigns and legal representatives.

                          (g)        The provisions of this Section are expressly intended to confer
  benefits upon Covered Persons and such provisions shall remain operative and in full force and
  effect regardless of the expiration or any termination of this Agreement.

                          (h)         In no event shall any Covered Person be liable for special,
  exemplary, punitive, indirect, or consequential loss, or damage of any kind whatsoever, including
  without limitation lost profits.

                          (i)        No Covered Person shall be liable hereunder for any settlement of
  any action or claim effected without its written consent thereto.

                          (j)        Pursuant to the exculpation and indemnification provisions
  described above, the Portfolio Manager and each Covered Person will generally not be liable to
  the Company for any act or omission (or alleged act or omission), absent a Portfolio Manager
  Breach, and the Company will generally be required to indemnify such persons against any Losses
  they may incur by reason of any act or omission (or alleged act or omission) related to the
  Company, absent a Portfolio Manager Breach. As a result of these provisions, the Company (not
  the Portfolio Manager or any other Covered Person) will be responsible for any Losses resulting
  from trading errors and similar human errors, absent a Portfolio Manager Breach or the inability
  to waive or limit such Losses under applicable law. Trading errors might include, for example,
  keystroke errors that occur when entering trades into an electronic trading system or typographical
  or drafting errors related to derivatives contracts or similar agreements.    Given the volume of
  transactions executed by the Portfolio Manager and its affiliates on behalf of the Company, the
  Company acknowledges that trading errors (and similar errors) will occur and that the Company


                                                     - 9-
Case 18-30264-sgj11 Doc 757 Filed 12/05/18            Entered 12/05/18 23:54:23       Page 89 of 165



  will be responsible for any resulting Losses, even if such Losses result from the negligence (but
  not gross negligence) of the Portfolio Manager or its affiliates.


                 11.     Activities of the Portfolio Manager and Others. The Portfolio Manager,
  and its affiliates may engage, simultaneously with their portfolio servicing and management
  activities on behalf of the Company, in other businesses, and may render services similar to those
  described in this Agreement to other individuals, companies, trusts or persons, and shall not by
  reason of such engaging in other businesses or rendering of services for others be deemed to be
  acting in conflict with the interests of the Company. Notwithstanding the foregoing, the Portfolio
  Manager and its affiliates shall devote as much time and resources to the performance of its
  obligations hereunder as the Portfolio Manager deems necessary and appropriate. In addition, the
  Portfolio Manager or any of its affiliates, in their individual capacities, may engage in securities
  transactions which may be different than, and contrary to, any guidance provided by the Portfolio
  Manager to the Company. The Portfolio Manager may give advice and recommend securities to,
  or buy securities for, accounts and other clients, which advice or securities may differ from
  guidance given to, or securities recommended for, the Company, even though their investment
  objectives may be the same or similar. The Portfolio Manager may recommend transactions in
  securities and other assets in which the Portfolio Manager has an interest, including securities or
  other assets issued by affiliates of the Portfolio Manager. The Company acknowledges that it has
  received a copy of Part 2 of the Portfolio Manager’s Form ADV, which further describes
  conflicts of interest, including the Portfolio Manager, its affiliates and their respective advised
  accounts.

                 12.     Standard of Care. Under this Agreement, the Portfolio Manager agrees to
  perform its obligations hereunder, with reasonable care (a) using a degree of skill and attention
  no less than that which the Portfolio Manager exercises with respect to comparable assets
  that it manages for itself and others having similar investment objectives and restrictions, and (b)
  to the extent not inconsistent with the foregoing, in a manner consistent with the Portfolio
  Manager’s customary standards, policies and procedures (the “Standard of Care”); provided that
  the Portfolio Manager shall not be liable for any loss or damages resulting from any failure to
  satisfy the Standard of Care except to the extent any act or omission of the Portfolio Manager
  constitutes a Portfolio Manager Breach. The Standard of Care may change from time to time to

                                                   - 10-
Case 18-30264-sgj11 Doc 757 Filed 12/05/18           Entered 12/05/18 23:54:23        Page 90 of 165



  reflect changes by the Portfolio Manager to its customary standards, policies and procedures
  provided that such customary standards, policies and procedures are at least as rigorous as the
  foregoing.

                 13.    Term; Termination.

                        (a) This Agreement shall remain in effect through an initial term concluding
  August 10, 2018 and shall be automatically extended for additional three-year terms thereafter,
  provided, however, this Agreement may be terminated in the event of: (A) the Company
  determining in good faith that the Company or the portfolio has become required to register as an
  investment company under the provisions of the Investment Company Act of 1940, as amended
  (the “Investment Company Act”) (where there is no available exemption), and the Company has
  given prior notice to the Portfolio Manager of such requirement, (B) the date on which the portfolio
  has been liquidated in full and the Company’s financing arrangements have been terminated or
  redeemed in full, (C) such other date as agreed between the Company and the Portfolio Manager
  and (D) under subsection (b) of this Section 13 or Section 14 of this Agreement.

                        (b) Notwithstanding any other provision hereof to the contrary but subject
  to the provisions of clause (d) below, this Agreement may be terminated without cause by the
  Portfolio Manager, and the Portfolio Manager may resign, upon at least ninety (90) days’ (or such
  shorter notice as is acceptable to the Company) written notice to the Company. The resignation shall
  not be effective until the date as of which a successor adviser has been appointed. The Portfolio
  Manager may immediately resign by providing written notice to the Company upon the failure of
  the Company to comply in any material respect with any investment policy or investment
  objective to which it is bound to comply, a willful breach or knowing violation by the Company
  of a material provision of this Agreement or the occurrence of insolvency proceedings in respect of
  the Company.

                        (c) Notwithstanding the provisions of clause (b) above, no resignation or
  removal of the Portfolio Manager or termination of this Agreement pursuant to such clause shall
  be effective until the date as of which a successor Portfolio Manager shall have been appointed
  and approved in accordance with Section 13(d) and has accepted all of the Portfolio Manager’s



                                                  - 11-
Case 18-30264-sgj11 Doc 757 Filed 12/05/18            Entered 12/05/18 23:54:23         Page 91 of 165



  duties and obligations pursuant to this Agreement in writing and has assumed such duties and
  obligations.

                         (d) Any termination, removal or resignation of the Portfolio Manager
  shall be effective only upon (a) the appointment by the Company of a successor Portfolio Manager
  that is an established institution which (i) has demonstrated an ability to professionally and
  competently perform duties reasonably comparable to those imposed upon the Portfolio Manager
  hereunder, (ii) is legally qualified and has the capacity to act as successor to the Portfolio Manager
  under this Agreement in the assumption of all of the responsibilities, duties and obligations of the
  Portfolio Manager hereunder and under the terms of the offering memorandum dated August 10,
  2015 (as amended from time to time, the “Offering Memorandum”) applicable to the Portfolio
  Manager, (iii) shall not cause the Company to become required to register under the provisions of
  the Investment Company Act and (iv) shall not result in the imposition of any entity-level or
  withholding tax on the Company or cause any other material adverse tax consequences to the
  Company and (b) written acceptance of appointment by such successor Portfolio Manager. The
  Company shall use its commercially reasonable efforts to appoint a successor Portfolio Manager to
  assume the duties and obligations of the removed or resigning Portfolio Manager. The Company,
  the Custodians and the successor Portfolio Manager shall take such action (or cause the outgoing
  Portfolio Manager to take such action) consistent with this Agreement and the terms of the
  Offering Memorandum applicable to the Portfolio Manager, as shall be necessary to effectuate any
  such succession. In the event that a successor has not been appointed or has not assumed the duties
  of the Portfolio Manager in writing within a 60-day period ,the Portfolio Manager or the Company
  may petition a court of competent jurisdiction for the appointment of a successor Portfolio
  Manager, which appointment will not require the consent of, or be subject to the approval or
  disapproval of, the Company (so long as such court appointed successor meets the requirements
  of clauses (a)(i) through (iv) above).

                         (e) In the event of removal of the Portfolio Manager pursuant to this
  Agreement, the Company shall have all of the rights and remedies available with respect thereto
  at law or equity, and, without limiting the foregoing, the Company may by notice in writing to the
  Portfolio Manager as provided under this Agreement terminate all the rights and obligations of
  the Portfolio Manager under this Agreement (except those that survive termination pursuant to


                                                   - 12-
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23          Page 92 of 165



  Section 13(d) above). Upon resignation or removal of the Portfolio Manager in accordance with
  this Section 13 or Section 14 of this Agreement, as applicable, and upon acceptance by a successor
  Portfolio Manager of appointment, all authority and power of the Portfolio Manager under this
  Agreement and the Offering Memorandum, shall automatically and without further action pass to
  and be vested in the successor Portfolio Manager.

                          (f) For so long as Acis Capital Management, L.P. or an Affiliate of Acis
  Capital Management, L.P. is the Portfolio Manager, the Company shall be permitted to use the
  “Acis” name; provided that, if the Portfolio Manager ceases to be Acis Capital Management, L.P.
  or an Affiliate of Acis Capital Management, L.P., the Company shall use commercially
  reasonable efforts to change its name to remove all reference to the name “Acis” therefrom. In
  addition, the Portfolio Manager, without the consent of the Company, may change the name of
  the Portfolio Manager.


                          14.     Termination by the Company for Cause. This Agreement may be
  terminated, and the Portfolio Manager may be removed for Cause (as defined below) by the
  Company upon ten (10) days’ prior written notice to the Portfolio Manager. No such termination
  or removal shall be effective until the date as of which a successor Portfolio Manager shall have
  agreed in writing to assume all of the Portfolio Manager’s duties and obligations pursuant to this
  Agreement and as specified in the Offering Memorandum. “Cause” shall mean any one of the
  following events:

                          (a) the Portfolio Manager willfully violates, or takes any action that it knows
  breaches any material provision of this Agreement or the Offering Memorandum applicable
  to it in bad faith (not including a willful and intentional breach that results from a good faith dispute
  regarding reasonable alternative courses of action or interpretation of instructions);

                          (b) the Portfolio Manager breaches in any respect any provision of this
  Agreement or any terms of the Offering Memorandum applicable to it (other than as covered by
  clause (a) and except for any such violations or breaches that have not had, or could not, either
  individually or in the aggregate, reasonably be expected to have, a material adverse effect on the
  Company) and fails to cure such breach within 30 days of the Company receiving notice of such



                                                    - 13-
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23          Page 93 of 165



  breach, unless, if such breach is remediable, the Portfolio Manager has taken action that the
  Portfolio Manager believes in good faith will remedy such breach, and such action does remedy
  such breach, within sixty (60) days after the Company receives notice thereof;

                          (c) the Portfolio Manager is wound up or dissolved or there is appointed
  over it or a substantial portion of its assets a receiver, administrator, administrative receiver, trustee
  or similar officer; or the Portfolio Manager (i) ceases to be able to, or admits in writing its inability
  to, pay its debts as they become due and payable, or makes a general assignment for the benefit of,
  or enters into any composition or arrangement with, its creditors generally; (ii) applies for or
  consents (by admission of material allegations of a petition or otherwise) to the appointment of a
  receiver, trustee, assignee, custodian, liquidator or sequestrator (or other similar official) of the
  Portfolio Manager or of any substantial part of its properties or assets, or authorizes such an
  application or consent, or proceedings seeking such appointment are commenced without such
  authorization, consent or application against the Portfolio Manager and continue undismissed
  for sixty (60) days; (iii) authorizes or files a voluntary petition in bankruptcy, or applies for or
  consents (by admission of material allegations of a petition or otherwise) to the application of any
  bankruptcy, reorganization, arrangement, readjustment of debt, insolvency or dissolution, or
  authorizes such application or consent, or proceedings to such end are instituted against the
  Portfolio Manager without such authorization, application or consent and are approved as properly
  instituted and remain undismissed for sixty (60) days or result in adjudication of bankruptcy or
  insolvency; or (iv) permits or suffers all or any substantial part of its properties or assets to be
  sequestered or attached by court order and the order remains undismissed for sixty (60) days;

                          (d) the occurrence of an act by the Portfolio Manager that constitutes fraud
  or criminal activity in the performance of its obligations under this Agreement (as determined
  pursuant to a final adjudication by a court of competent jurisdiction), or the Portfolio Manager
  being indicted for a criminal offense materially related to its business of providing asset
  management services; or


                          (e) any senior executive officer of the Portfolio Manager (in the
  performance of his or her investment management duties) is convicted for a criminal offense
  materially related to the business of the Portfolio Manager providing asset management services


                                                     - 14-
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23        Page 94 of 165



  and continues to have responsibility for the performance by the Portfolio Manager hereunder for
  a period of ten (10) days after such conviction.

                           If any of the events specified in the definition of “Cause” in this Section 14
  shall occur, the Portfolio Manager shall give prompt written notice thereof to the Company upon
  the Portfolio Manager’s becoming aware of the occurrence of such event. The Company may waive
  any event described in (a), (b), (d), or (e) above as a basis for termination of this Agreement and
  removal of the Portfolio Manager under this Section 14.

                 15.       Miscellaneous.

                           (a)     Notices. Any notice, consent or other communication made or given
  in connection with this Agreement shall be in writing and shall be deemed to have been duly given
  when delivered by hand or facsimile or five days after mailed by certified mail, return receipt
  requested, as follows:

                                  If to the Portfolio Manager, to:

                                  Acis Capital Management, L.P.
                                  300 Crescent Court, Suite 700
                                  Dallas, Texas 75201
                                  Telephone Number: (972) 628-4100
                                  Facsimile Number: (972) 628-4147

                                  If to the Company, to:
                                  Acis Loan Funding, Ltd.
                                  1st Floor
                                  Dorey Court Admiral Park St Peter Port
                                  Channel Islands
                                  Guernsey
                                  GY1 3BG
                                  Attention: Sharon Wrench
                                  Telephone Number: +44 (0) 1481 704543
                                  Facsimile Number: +44 (0) 1481 715602

                           (b)     Entire Agreement. This Agreement contains all of the terms agreed
  upon or made by the parties relating to the subject matter of this Agreement, and supersedes all
  prior and contemporaneous agreements, negotiations, correspondence, undertakings and
  communications of the parties, oral or written, respecting such subject matter.


                                                     - 15-
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                Entered 12/05/18 23:54:23     Page 95 of 165




                           (c)      Amendments and Waivers. No provision of this Agreement may be
  amended, modified, waived or discharged except as agreed to in writing by the parties. No
  amendment to this Agreement may be made without first obtaining the required approval from the
  Company. The failure of a party to insist upon strict adherence to any term of this Agreement on
  any occasion shall not be considered a waiver thereof or deprive that party of the right thereafter
  to insist upon strict adherence to that term or any other term of this Agreement.

                           (d)      Binding Effect; Assignment. This Agreement shall be binding upon
  and inure to the benefit of the Company, the Portfolio Manager, each Covered Person and their
  respective successors and permitted assigns. Any person that is not a signatory to this Agreement
  but is nevertheless conferred any rights or benefits hereunder (e.g., officers, partners and personnel
  of the Portfolio Manager and others who are entitled to indemnification hereunder) shall be entitled
  to such rights and benefits as if such person were a signatory hereto, and the rights and benefits of
  such person hereunder may not be impaired without such person’s express written consent. No
  party to this Agreement may assign (as such term is defined under the U.S. Investment Advisers
  Act of 1940, as amended) all or any portion of its rights, obligations or liabilities under this
  Agreement without the prior written consent of the other parties to this Agreement; provided;
  however, that the Portfolio Manager may assign all or any portion of its rights, obligations and
  liabilities hereunder to any of its affiliates at its discretion.

                           (e)     Governing Law. Notwithstanding the place where this Agreement
  may be executed by any of the parties thereto, the parties expressly agree that all terms and
  provisions hereof shall be governed by and construed in accordance with the laws of the State of
  Texas applicable to agreements made and to be performed in that State.



                           (f)     Arbitration.

                                  (i) Any controversy or claim or dispute arising out of or relating to
         this Agreement or the breach, termination, enforcement, interpretation or validity thereof (a
         “Disputed Matter”) shall be handled exclusively pursuant to the following procedures. In
         the event of any Disputed Matter, the parties agree that upon written notice of such Disputed
         Matter sent by one party to the party, the parties shall arbitrate the Disputed Matter pursuant


                                                       - 16-
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23        Page 96 of 165



        to this Section 15(f) unless the parties expressly agree in writing to resolve the Disputed
        Matter in another manner through mediation or otherwise.              The arbitration shall be
        conducted pursuant to the commercial arbitration rules of the American Arbitration
        Association in Dallas, Texas. Any arbitration pursuant to this Agreement unless otherwise
        agreed to by the parties shall be conducted by a panel of three (3) arbitrators mutually
        selected by the parties from a list of arbitrators determined in accordance with the American
        Arbitration Association’s arbitrator selection procedure.

                                (ii)     The judgment upon the award rendered in any such arbitration
        shall be final and binding upon the parties and may be entered in any court having
        jurisdiction thereof. All fees and expenses of the arbitrator and all other expenses of the
        arbitration shall be paid by the non-prevailing party in such arbitration. The arbitrator shall
        have no authority to impose any punitive or consequential damages.

                                (iii)    Nothing in this Section 15(f) shall be construed to limit either
        party’s right to obtain equitable or injunctive relief in a court of competent jurisdiction in
        appropriate circumstances.

                         (g)        Headings. The headings contained in this Agreement are intended
  solely for convenience and shall not affect the rights of the parties to this Agreement.

                         (h)        Counterparts. This Agreement may be signed in any number of
  counterparts with the same effect as if the signatures to each counterpart were upon a single
  instrument, and all such counterparts together shall be deemed an original of this Agreement.

                         (i)        Survival. The provisions of Sections 8, 9, 10 and 15 hereof shall
  survive the termination of this Agreement.



                         (j)        Pronouns. All pronouns shall be deemed to refer to the masculine,
  feminine, neuter, singular or plural as the identity of the person or persons’ firm or company may
  require in the context thereof.




                                                     - 17-
Case 18-30264-sgj11 Doc 757 Filed 12/05/18       Entered 12/05/18 23:54:23      Page 97 of 165



                       (k)      Arm’s-Length Agreement.         The Company has approved this
  Agreement and reviewed the activities described in Section 11 and in the Portfolio Manager’s
  Form ADV and the risks related thereto.

                                   [Signature Page to Follow]




                                              - 18-
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 98 of 165
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 99 of 165
Case 18-30264-sgj11 Doc 757 Filed 12/05/18    Entered 12/05/18 23:54:23   Page 100 of 165




                    EXHIBIT “B”
        [McGuffin Expert Report]




  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                Page 1
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 101 of 165
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 102 of 165
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 103 of 165
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 104 of 165
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 105 of 165
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 106 of 165
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 107 of 165
Case 18-30264-sgj11 Doc 757 Filed 12/05/18    Entered 12/05/18 23:54:23   Page 108 of 165




                    EXHIBIT “C”
           [Froeba Expert Report]




  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                Page 2
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23      Page 109 of 165




                   IN THE UNITED STATES BANKRUPTCY COURT

                     FOR THE NORTHERN DISTRICT OF TEXAS

                                  DALLAS DIVISION



                                               §
   IN RE:                                      §   CHAPTER 11 CASES
                                               §

   ACIS CAPITAL MANAGEMENT, L.P.,              §   CASE NO. 18-30264-sgj11

   ACIS CAPITAL MANAGEMENT GP, LLC,            §   (Jointly Administered)

                                               §
                            Debtors.           §



                        EXPERT REPORT OF MARK FROEBA

                                   November 14, 2018
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                                Entered 12/05/18 23:54:23                        Page 110 of 165



                                                  TABLE OF CONTENTS

                                                                                                                                            Page




  I.     INTRODUCTION .............................................................................................................. 1

         A.        Assignment ............................................................................................................. 1

         B.        Summary of Principal Opinions.............................................................................. 2

         C.        Qualifications .......................................................................................................... 2

  II.    BACKGROUND: GENERAL FEATURES OF CLOS .................................................... 8

         A.        Parties ...................................................................................................................... 8

         B.        Transaction Documents ........................................................................................ 10

         C.        Structural Features ................................................................................................ 10

  III.   PRINCIPAL OPINIONS .................................................................................................. 11

         A.        Under the terms of the ALF PMA, Acis has authority to exercise control
                   over the Subordinated Notes, including over any election by the
                   Subordinated Notes under Article 9 of the Indentures to redeem or
                   refinance the Secured Notes and the merely nominal role of ALF’s
                   Guernsey Directors in its governance does not alter this grant of authority. ........ 11

         B.        Acis has authority as Portfolio Manager to the Acis CLOs to control all
                   aspects of a redemption or refinancing under Article 9, with the only
                   exception being the election to redeem or refinance itself. .................................. 18

         C.        Acis, through its subservicing agreement with Brigade, will continue to be
                   able to provide high quality CLO management services to the Acis CLOs,
                   including for any refinancing of its Secured Notes. Joshua Terry’s
                   resumed involvement in a reorganized Acis would help, not hurt, with any
                   refinancing. ........................................................................................................... 21

  IV.    CONCLUSION ................................................................................................................. 25




                                                                      i
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23       Page 111 of 165



  I.     INTRODUCTION

         A.      Assignment

         1.      I have been retained by counsel for the Bankruptcy Trustee to provide my opinion

  (i) whether, under the terms of the Acis Loan Funding, Ltd. (“ALF”) Portfolio Management

  Agreement (the “ALF PMA”), Acis has authority to exercise control over the Subordinated

  Notes, including over any election by the Subordinated Notes under Article 9 of the Indentures

  with the Acis CLOs (defined below) to redeem or refinance the Secured Notes and whether the

  merely nominal role of ALF’s Guernsey Directors in its governance alters this grant of authority;

  (ii) whether Acis has authority as Portfolio Manager to the Acis CLOs to control all aspects of a

  redemption or refinancing under Article 9 of the Indentures, with the only exception being the

  election to redeem or refinance itself; (iii) whether Acis, through its subservicing agreement with

  Brigade Capital Management L.P. (“Brigade”), will continue to be able to provide high quality

  CLO management services to the Acis CLOs, including for any refinancing of its Secured Notes

  and whether Joshua Terry’s resumed involvement in a reorganized Acis would help or hurt with

  any refinancing.

         2.      In preparing this report, I have relied on my experience, general knowledge,

  training, and other expertise. I have also reviewed documents related to this litigation. Appendix

  C lists the materials I have relied on in forming my opinions for this report.

         3.      This report provides a summary of my conclusions and opinions in this matter.

  My work on this matter is ongoing, and I reserve the right to supplement this report as necessary.

         4.      I am being compensated for my services in this matter at the rate of $750 per hour

  for tasks relating to providing this report, and at the rate of $1,000 per hour for testimony at

  deposition or at trial. In conducting the analysis reflected in this report, I am working




                                                    1
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                       Entered 12/05/18 23:54:23             Page 112 of 165



  independently. None of my compensation is contingent upon either the substance of my

  opinions or conclusions or the outcome of this action.

           B.       Summary of Principal Opinions

           5.       Under the terms of the ALF PMA, Acis has authority to exercise control over the

  Subordinated Notes, including over any election by the Subordinated Notes under Article 9 of

  the Indentures to redeem or refinance the Secured Notes, and the merely nominal role of ALF’s

  Guernsey Directors in its governance does not alter this grant of authority.

           6.       Acis has authority as Portfolio Manager to the Acis CLOs to control all aspects of

  a redemption or refinancing under Article 9 of the Indentures, with the only exception being the

  election to redeem or refinance itself.

           7.       Acis, through its subservicing agreement with Brigade, will continue to be able to

  provide high quality CLO management services to the Acis CLOs, including for any refinancing

  of its Secured Notes, and Joshua Terry’s resumed involvement in a reorganized Acis would help,

  not hurt, with any refinancing.

           C.       Qualifications

           8.       I currently work as an independent consultant affiliated with PF2 Securities

  Evaluations, Inc. (“PF2”). PF2 provides, among other services, consulting and evaluation

  services relating to various types of structured finance securities including Collateral Debt

  Obligations (“CDOs”).1




   1
       As explained further below, a CDO is a structured investment vehicle that borrows money through the sale of
       notes to investors and invests that money in debt securities. These debt securities generate income to repay the
       notes. There are several types of CDOs that have a similar structure but invest in different types of collateral.
       For example, “Collateralized Bond Obligations” invest in various types of corporate bonds and “Collateralized
       Loan Obligations” invest in various types of corporate loans.



                                                             2
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                       Entered 12/05/18 23:54:23            Page 113 of 165



           9.       Prior to affiliating with PF2 in 2008, I was a Senior Vice President in the

  Derivatives Group at Moody’s Investors Service, Inc. (“Moody’s”) where I worked for ten years.

  During my last several years at Moody’s, I was both Team Leader and Co-Chair of Rating

  Committees for Collateralized Loan Obligations (“CLOs”) with joint responsibility for assigning

  ratings to CLOs and for evaluating and developing Moody’s CLO rating criteria.

           10.      I earned my JD cum laude from Harvard Law School in 1990. After graduation, I

  practiced federal income tax law at Kirkland & Ellis LLP in Chicago. In 1994, I joined the Tax

  Department at Skadden, Arps, Slate, Meagher & Flom, LLP in New York, where my tax practice

  expanded to include tax issues of structured finance transactions. In 1997, I joined Moody’s

  Derivatives Group, where I focused exclusively on the analysis and rating of all types of CDOs.

           11.      I have substantial experience conducting credit analysis of CDOs, especially

  CLOs. During my ten years at Moody’s, I participated as an analyst in assigning ratings to —

  and closely reviewing the applicable transaction documents, including the indentures of — more

  than 250 CDOs.2 As the CDO market continued to develop, I was often selected to be part of the

  team that assigned ratings to new types of CDOs, including the first CLO of project finance

  loans, the first CDO of REIT bonds and the first CDO of CDOs. My most extensive CDO

  experience has been with CLOs, both CLOs of broadly syndicated loans and CLOs of middle

  market loans.

           12.      As CLO Team Leader and Co-Chair of CLO Rating Committees, I played a major

  role at Moody’s in the development and implementation of all CLO rating guidelines. I helped


   2
       At Moody’s, I worked on several transactions for which Highland Capital Management, L.P. (and/or its
       affiliates) served as portfolio manager, including (i) as legal analyst for the assignment of initial ratings by
       Moody’s Rating Committee to securities issued by Highland Loan Funding V Ltd. (2001) and by Restoration
       Funding CLO Ltd. (2002) and (ii) for several years, as monitoring analyst for ongoing rating actions by
       Moody’s Rating Committee with respect to outstanding ratings of notes issued by Pamco Cayman Ltd. (1997)
       and PAM Capital Funding LP (1998).



                                                             3
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                  Entered 12/05/18 23:54:23          Page 114 of 165



  develop a standardized template for Moody’s CLO Rating Committee memoranda, and co-

  chaired nearly every CLO Rating Committee convened while I was CLO Team Leader. I

  authored (or contributed to) many Moody’s publications updating CDO/CLO rating guidelines.

  For example, when Moody’s corporate ratings group changed its methodology for rating

  corporate loans, I wrote the CDO group’s analysis of how the change would affect existing

  CLOs.3 Later, when the CDO group proposed to adapt its CLO methodology to incorporate

  these changes into new CLO ratings, I wrote both the request for comment on the proposal and

  the final proposal.4

           13.     I have made many public presentations on CDOs and related topics. I was

  frequently invited on behalf of Moody’s to speak (or moderate speaker panels) at securitization

  conferences. I have also made presentations at Moody’s annual CDO briefings on topics relating

  to Moody’s CDO/CLO rating guidelines. In 2007, Moody’s corporate rating group invited me to

  participate in a national tour of investor briefings to describe how changes to Moody’s loan

  rating methodology would affect both existing CLOs and Moody’s CLO rating methodology.

           14.     As part of the credit analysis of CDOs, I also developed extensive expertise

  conducting operations reviews of CDO portfolio managers, which is a standard part of the CDO

  rating process. During my career at Moody’s, I attended hundreds of operations reviews of CDO




   3
       Froeba et al., Responses to Frequently Asked Questions About U.S. CLOs and Proposed Changes to Moody’s
       U.S. Loan Rating Methodology, Mar. 29, 2006.
   4
       Froeba et al., Proposal to Adapt U.S. Cash-Flow CLO Rating Methodology to LGD/PDR Initiative, August 31,
       2006; Froeba, et al., Moody’s Approach to Adapting U.S. Cash-Flow CLO Rating Methodology to PDR/LGD
       Initiative, Feb. 21, 2007.



                                                        4
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                      Entered 12/05/18 23:54:23            Page 115 of 165



  portfolio managers.5 My experience conducting these meetings became the basis for the guide to

  Moody’s operations reviews that I authored for CDO portfolio managers.6

           15.      In addition to assigning ratings to new CDOs and conducting operations reviews

  of portfolio managers, I also developed significant expertise monitoring Moody’s CDO ratings

  for ongoing credit improvement or deterioration. I have participated in hundreds of Moody’s

  CDO monitoring committees and initiated numerous Moody’s rating actions (i.e., watchlistings,

  upgrades or downgrades of ratings) in response to ongoing credit improvement or deterioration

  of the CDO’s performance. I also authored Moody’s guide to the CDO monitoring process.7

           16.      Since becoming affiliated with PF2, I have continued to speak publicly and write

  about CDOs, CLOs, the rating process and rating agencies. In August 2008, I was invited to

  make a presentation about CDOs to the annual training seminar sponsored by the Federal

  Financial Institutions Examination Council (FFIEC).8 I have written an investor’s guide on the

  impact to CLO structures of excess concentrations of low-rated securities.9 I have also testified

  before the Senate Banking Committee on rating agency reform (August 2009) and the Financial

  Crisis Inquiry Commission on the role of rating agencies in the recent financial crisis (June

  2010).




   5
       In the course of performing operations reviews of Highland either for new CLO ratings or for monitoring
       existing CLO ratings, I visited Highland’s offices in Dallas, TX, on two or more occasions. I also met with the
       representatives of Highland, including James Dondero, at Moody’s offices in New York City.
   6
       Froeba et al., Moody’s Approach: Preparing CDO Managers for Moody’s Operations Reviews, Dec. 23, 2002.
   7
       Froeba, Moody’s Approach: The CDO Monitoring Process, Sept. 30, 2002.
   8
       The FFIEC is a formal interagency body empowered to prescribe uniform principles, standards, and report
       forms for the federal examination of financial institutions by the Board of Governors of the Federal Reserve
       System (FRB), the Federal Deposit Insurance Corporation (FDIC), the National Credit Union Administration
       (NCUA), the Office of the Comptroller of the Currency (OCC), and the Office of Thrift Supervision (OTS), and
       to make recommendations to promote uniformity in the supervision of financial institutions.
   9
       Froeba, “Special Report – CLO CCC Buckets: Key Variations in Terms and Performance,” Structured Credit
       Investor (2009).



                                                            5
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                     Entered 12/05/18 23:54:23           Page 116 of 165



            17.      In MBIA Insurance Corp. v. Patriarch Partners VIII, LLC, I was retained by

  counsel to Patriarch Partners (“Patriarch”).10 I prepared and submitted an expert report, was

  deposed, and ultimately testified at trial. In this case, MBIA alleged breach of an agreement

  relating to Class B Notes issued by a CLO Patriarch managed. My report and testimony

  concerned whether these notes would have received an investment grade rating during the period

  required. I concluded that the Class B Notes would not have received an investment grade rating

  during that period.

            18.      In In re Tilton, et al., I was again retained by counsel to Patriarch. I prepared and

  submitted an expert report and ultimately testified at trial.11 In this case, the Enforcement

  Division of the Securities and Exchange Commission (SEC) brought an Order Instituting

  Administrative and Cease-and-Desist Proceedings alleging that Patriarch did not use “the

  categorization methodology set forth in the documents” resulting in incorrect calculations of the

  overcollateralization (the “OC”) ratio test in certain CLOs. My report and testimony concerned

  my opinion that the portfolio manager had broad and unusual discretion in these CLOs to amend

  the underlying loans with the result that there were no incorrect calculations of the OC ratio.

            19.      In Zohar II 2005-1, Limited v. FSAR Holdings Inc., I was retained by counsel,

  submitted an expert report, was deposed and ultimately testified at trial in the matter.12 This case

  concerned a claim in Delaware Chancery Court for a judgment declaring the identity of the

  directors of certain entities organized under the law of Delaware the control of which was in

  dispute. My report concerned the scope of the portfolio manager’s power to act on behalf of



   10
        MBIA Insurance Corp. v. Patriarch Partners VIII, LLC, 950 F. Supp. 2d 568 (S.D.N.Y. 2013).
   11
        SEC Administrative Proceeding, File No. 3-16462.
   12
        Zohar II 2005-1, Limited v. FSAR Holdings Inc., Court of Chancery of the State of Delaware, C.A. No. 12946-
        VCS.



                                                           6
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                  Entered 12/05/18 23:54:23    Page 117 of 165



  entities it controls, directly or indirectly through a CLO, including in conflicts that might arise

  between it and other parties to the transaction.

           20.     In a confidential matter I served as expert witness in an arbitration hearing on

  behalf of Joshua N. Terry at which I was retained by counsel, submitted an expert report, was

  deposed and testified. My report concerned whether proposed changes to an asset’s terms would

  prohibit specified CDOs from making or continuing an investment in that asset.13

           21.     In Tilton et al., v. MBIA Inc. et al., I was retained by counsel, submitted an expert

  report and rebuttal report and was deposed.14 This case concerns a claim against MBIA for fraud

  and promissory estoppel in connection with negotiations to extend the maturity of certain CLO

  notes prior to their maturity. My report concerned the impact of a monoline insurer on the CLO

  amendment process and how non-standard CLOs are more likely to require amendments as

  unanticipated issues arise during ordinary operations and at maturity.

           22.     In a confidential matter before the SEC, I was retained by counsel and submitted

  an expert report concerning whether the sale of a defaulted security by a CDO manager to a party

  related to the manager violated the terms of the CDO’s indenture.

           23.     In Norddeutsche Landesbank Girozentrale et al. vs. Tilton et al., I was retained

  by counsel and submitted an expert report to the court. This case concerns whether losses

  sustained in the sale of CLO notes several years prior to their stated maturity are attributable to

  the portfolio manager’s management of the collateral pool.15 My report concluded that such

  losses are entirely attributable to factors unrelated to the collateral manger’s management of the




  13
       JAMS Arbitration Proceeding, JAMS, 1310022713.
  14
       New York Supreme Court, County of Westchester, No. 68880/2015.
  15
       New York Supreme Court, County of New York, No. 651695/2015



                                                        7
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                       Entered 12/05/18 23:54:23            Page 118 of 165



  pool.16

            24.      I have attached as Appendix A hereto a list of all the publications I have authored

  in the past ten years and as Appendix B hereto a list of prior testimony within the last five years.

  II.       BACKGROUND: GENERAL FEATURES OF CLOS

            25.      In this section, I describe the key terms and features of typical CLOs and, where

  applicable, explain how the Acis CLOs are different.

            26.      A CLO is an investment vehicle created to buy a collateral pool of debt

  instruments, primarily commercial loans. CLOs borrow money to buy the collateral pool by

  issuing securities or instruments to investors. These securities are typically in the form of notes

  (rated and, sometimes, not rated) and preference shares (normally not rated). The collateral pool

  secures the notes and preference shares and generates the income the CLO will use to make

  payments due on them over time. The Acis CLOs issued (i) senior notes that were rated by

  Standard & Poors Ratings Services (“S&P”) and/or by Moody’s at closing (“Secured Notes”)

  and (ii) subordinated notes that were not rated at closing (“Subordinated Notes”).

            A.       Parties

            27.      CLOs are heavily negotiated transactions. The parties who participate directly in

  the negotiation of CLO terms include (i) the investment bank, (ii) the portfolio manager, (iii) the

  rating agencies, (iv) the trustee, and (v) key investors. In some transactions, certain notes are

  guaranteed by a third party, known as the “credit enhancer.” Each of these parties (and

  sometimes their respective counsel) reviews the transaction documents and comments on various

  provisions in the documents relevant to the party.


  16
        My other expert engagements have been as follows. I submitted a report, but did not testify, in Chau v. Lewis,
        No. 11-cv-01333 (S.D.N.Y. filed Feb. 25, 2011). I also submitted a report relating to a discovery issue in China
        Development Industrial Bank v. Morgan Stanley & Co. Inc., et al., Index No. 650957/2010 (N.Y. Sup. Ct. filed
        Sept. 30, 2010).



                                                             8
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23      Page 119 of 165



             28.   Investment Bank. CLOs are normally structured by an investment bank. The

  investment bank negotiates the terms of the governing documents, works with the rating agencies

  to obtain ratings of the notes issued by the CLO, and markets and places the notes and preference

  shares with investors. For the Acis CLOs, various investment banks were involved in structuring

  the CLOs including Cantor Fitzgerald & Co., Nomura Securities International, Inc. and Jefferies

  LLC.

             29.   Portfolio Manager. Most CLOs have an investment advisor called the collateral

  or portfolio manager that makes all decisions regarding the management of the CLO and its

  collateral pool, including regarding the purchase, sale, and, if it is a managed pool, the

  reinvestment of the CLO’s collateral assets. From the inception of the Acis series of CLOs, the

  portfolio manager of the Acis CLOs was Acis Capital Management, L.P..

             30.   Rating Agencies. Most CLOs issue notes that have public ratings from one of

  two rating agencies, usually S&P and/or Moody’s. As part of the rating process, the rating

  agencies review and carefully analyze the terms of every rated transaction in light of their

  general criteria. The rating agencies participate closely in the negotiation of indenture terms,

  discussing novel and non-standard terms and the impact that such terms will have on their

  ratings. For the Acis CLOs, S&P and/or Moody’s assigned initial ratings to the Secured Notes

  and, thereafter, as required under the Acis Indentures, conducted ongoing monitoring of their

  ratings.

             31.   Trustee/Collateral Administrator. In most CLOs, there is an indenture

  trustee/collateral administrator (“Indenture Trustee”) that plays a key role in monitoring and

  reporting on the CLO’s collateral pool. The Indenture Trustee prepares and distributes periodic

  reports on the collateral pool and its compliance with specified tests in the CLO indenture. The




                                                    9
Case 18-30264-sgj11 Doc 757 Filed 12/05/18           Entered 12/05/18 23:54:23         Page 120 of 165



  Indenture Trustee for the Acis CLOs is U.S. Bank National Association.

         B.       Transaction Documents

         32.      Indenture. For most U.S. CLOs, including the Acis CLOs, the governing

  document is called the indenture. The indenture is a comprehensive agreement that specifies,

  among other things, (i) the CLO’s capital structure, (ii) the initial ratings required for the CLO’s

  notes, (iii) the priority of payments to the CLO’s noteholders and service providers (the payment

  waterfall), (iv) the types of collateral the CLO may purchase and rules for trading that collateral,

  and (v) the various coverage and quality tests. Indentures can differ substantially in their terms

  and language.

         33.      Portfolio Management Agreement. The portfolio management agreement is an

  agreement between the CLO and the party that will serve as portfolio manager of the CLO.

  These agreements set forth, among other things, the duties of the manager, the standard of care

  the manager must exercise, and the grounds for removing the manager.

         34.      CLO Collateral. CLOs can be categorized by the primary types of loan collateral

  they are structured to purchase. Most CLOs are structured to purchase broadly syndicated loans

  or middle market loans. Broadly syndicated loans are large-sized loans made by a syndicate of

  institutional lenders to large corporate borrowers. Most of these loans will have a public rating

  from S&P and/or Moody’s. Middle market loans are made by a limited group of lenders to

  smaller corporate borrowers. Most of these loans will not have a public rating from S&P and/or

  Moody’s. In the Acis CLOs, the collateral consists primarily of broadly syndicated bank loans.

         C.       Structural Features

         35.      Coverage Tests. Most managed CLOs have two tests — the coverage tests —

  that directly affect the CLO’s cash flows. One is called the overcollateralization test (“OC test”)

  and establishes a minimum ratio of the total par (or face) value of the CLO’s collateral to the


                                                   10
Case 18-30264-sgj11 Doc 757 Filed 12/05/18                      Entered 12/05/18 23:54:23              Page 121 of 165



  total par value of its outstanding obligations to noteholders. The other is called the interest

  coverage test (“IC test”) and establishes a minimum ratio of total interest earned by the CLO on

  its collateral to the interest owed by it to noteholders. The method for calculating the OC and IC

  tests is set out in the Indenture, and may differ from one CLO to another. If a coverage test is

  violated, the CLO’s cash flows are typically redirected to bring the test back into compliance

  either by increasing assets or by decreasing debt.

             36.      Excess Interest. “Excess interest” is one of the primary motivations for the

  creation of CLOs. CLOs generate excess interest because of the difference between what they

  earn in interest income from the collateral pool and what they pay in expenses, including interest

  expense to noteholders and fees to service providers. When there is no coverage test violation,

  most CLOs distribute excess interest to investors, typically the holders of the CLO’s preference

  shares. When there is a coverage test violation, the CLO must retain interest in excess of what is

  needed to pay senior interest and fees for use either to buy more collateral or to redeem the

  CLO’s senior-most notes.

  III.       PRINCIPAL OPINIONS

  A.      Under the terms of the ALF PMA, Acis has authority to exercise control over the
  Subordinated Notes, including over any election by the Subordinated Notes under Article 9
  of the Indentures to redeem or refinance the Secured Notes and the merely nominal role of
  ALF’s Guernsey Directors in its governance does not alter this grant of authority.

             37.      Acis is the portfolio manager of the four CLOs at issue in this report:

                      •   Acis CLO 2014-3 Ltd. (“CLO 2014-3”);
                      •   Acis CLO 2014-4 Ltd. (“CLO 2014-4”);
                      •   Acis CLO 2014-5 Ltd. (“CLO 2014-5”); and,
                      •   Acis CLO 2015-6 Ltd. (“CLO 2015-6” and together with CLO 2014-3, CLO
                          2014-4, CLO 2014-5 and CLO 2015-6, the “Acis CLOs”).17



  17
         A fifth CLO, Acis CLO 2013-1 Ltd., is currently in the process of being liquidated by agreement of the parties.



                                                             11
Case 18-30264-sgj11 Doc 757 Filed 12/05/18            Entered 12/05/18 23:54:23        Page 122 of 165



  Each of the Acis CLOs is party to an Indenture (each as specified, the “Indenture” and together,

  the “Acis Indentures”) and to a Portfolio Management Agreement (each as specified, the “PMA”

  and together, the “Acis PMAs”).

          38.    The Acis CLOs issued both Senior Notes, the repayment of which is secured by a

  portfolio of broadly syndicated bank loans, and Subordinated Notes. The Senior Notes were

  assigned ratings at issuance by S&P and/or by Moody’s. The Subordinated Notes are not rated

  and constitute the first-loss/equity position in the capital structures of the Acis CLOs.

          39.    All of the Subordinated Notes issued by the Acis CLOs are controlled by a single

  Highland-affiliated entity, organized under the laws of Guernsey, originally named Acis Loan

  Funding, Ltd., (“ALF”) and later renamed Highland CLO Funding, Ltd. (“HCLOF”). In addition

  to the various PMAs that Acis entered into to manage each of the Acis CLOs, Acis also entered

  into a separate portfolio management agreement with ALF (the “ALF PMA”) concerning Acis’

  management of ALF and all of its assets, including the Subordinated Notes issued by the Acis

  CLOs.

          40.    The net effect of these arrangements was that a single entity, Acis, controlled

  management of both (i) the Acis CLOs through the Acis PMAs and (ii) the Acis CLO equity, the

  Subordinated Notes, through the ALF PMA.

          41.    The ALF PMA. Section 2 of the ALF PMA appoints Acis “to act as the

  investment manager” of ALF “subject to and in accordance with the Investment Policy of the

  Company (the ‘Investment Policy’).” Although this term — Investment Policy — is defined

  (without content), Section 3 of the ALF PMA uses the term in a way that does not suggest an

  external standard for the Investment Policy, but rather one the development and modification of

  which directly involves Portfolio Manager:




                                                   12
Case 18-30264-sgj11 Doc 757 Filed 12/05/18              Entered 12/05/18 23:54:23        Page 123 of 165



                     [t]he Portfolio Manager shall discuss with the directors of the Company
                     (the ‘Directors’) the investment objectives of the Company and assist the
                     Directors to develop, monitor and update the Company’s Investment
                     Policy.

  Further, Section 5(c) of the ALF PMA, makes clear that responsibility for formulating the

  Investment Policy is explicitly allocated to the Portfolio Manager, Acis:

                     the Portfolio Manager shall have the authority for and in the name of the
                     Company to: … (c) … direct the formulation of investment policies and
                     strategies for the Company.”18

  In other words, although the Portfolio Manager is technically subject in all matters to the

  Investment Policy of the Company, it is the Portfolio Manager who develops that very policy to

  which it is subject.

             42.     Moreover, although the ALF PMA does not explicitly adopt an external standard

  by reference as the Investment Policy, there are external descriptions of an investment policy that

  relate to ALF/HCLOF. For example, there are two offering memoranda of ALF/HCLOF, the

  2015 OM and the 2017 OM (as defined below), each of which describes an investment policy.

  Notably, both make clear that the Investment Policy described does not limit ALF to investing in

  Highland managed investments:


                     “[ALF] will from time to time invest directly or indirectly . . . in CLO Notes
                     issued by . . . CLOs managed by other asset managers” (2015 OM, pg 4,
                     emphasis added), and

                     “[HCLOF] will from time to time invest directly or indirectly . . . in CLO Notes
                     issued by . . . CLOs managed by other asset managers” (2017 OM, pg. 3,
                     emphasis added).


  Thus, whatever other ambiguities relate to the Investment Policy specified in the ALF PMA, it is

  clear that the Portfolio Manager directs the formulation of the Investment Policy and strategies


  18
       ALF PMA, Section 5(c) (emphasis added).



                                                      13
Case 18-30264-sgj11 Doc 757 Filed 12/05/18            Entered 12/05/18 23:54:23         Page 124 of 165



  for ALF, and such Investment Policy does not contemplate investment exclusively in Highland

  managed investments.

           43.     Next, Section 5 of the ALF PMA, grants Acis power to engage in a long list of

  permitted investment activities and subjects this list only to the limitations of “(i) provisions of

  applicable law, and (ii) the Investment Policy.” In particular, Section 5(g) gives the Portfolio

  Manager authority in the name of the Company to,

                   possess, transfer, mortgage, pledge or otherwise deal in, and exercise all rights,
                   powers, privileges and other incidents of ownership or possession with respect to
                   Financial Instruments and other property and funds held or owned by the
                   Company and/or its subsidiaries.

  In other words, the Portfolio Manager could sell any or all of the Subordinate Notes if it elected

  to do so. They are just another investment that the Portfolio Manager controls. Section 5(q) also

  explicitly grants to the Portfolio Manager (Acis) authority “to vote Financial Instruments” that it

  controls, which would include voting the Subordinated Notes to effect a redemption or

  refinancing under the Indentures.

           44.     Finally, Section 6 of the ALF PMA, grants Acis broad authority to act on behalf

  of ALF, once again subject to whatever limits arise through the Investment Policy:

                   The activities engaged in by the Portfolio Manager shall be subject to the
                   policies and control of the Company, including (without limitation) the
                   Investment Policy. . . .

                   In furtherance of the foregoing, the Company hereby appoints the Portfolio
                   Manager as the Company’s attorney-in-fact, with full power of authority
                   to act in the Company’s name and on its behalf with respect to the matters
                   set forth in Section 5 above.19

           45.     Thus, the ALF PMA sets up a framework in which there is a broad delegation of

  powers and authority to the Portfolio Manager subject only to a form of “control” by the



  19
       ALF PMA, Section 6 (emphasis added).



                                                    14
Case 18-30264-sgj11 Doc 757 Filed 12/05/18           Entered 12/05/18 23:54:23        Page 125 of 165



  Company that is essentially nominal. The grounds for removing Acis as Portfolio Manager

  under the ALF PMA confirm that this “control” is merely nominal. First, the Portfolio Manager

  may only be removed for cause.20 Second, cause is defined very narrowly such that, for example,

  even willful violations of the terms of the ALF PMA do not constitute cause if they are not made

  in bad faith. Thus, the Portfolio Manager may not even be removed for a “willful and intentional

  breach that results from a good faith dispute regarding reasonable alternative courses of action or

  interpretation of instructions.”21 In other words, the structure of the appointment of Acis as

  Portfolio Manager of ALF under the ALF PMA reflects a clear intention to subject Acis only to

  nominal limits to its authority to manage ALF.

          46.     The Guernsey Directors. Among such limits to Acis’ authority is the role of

  ALF’s Directors. As an entity organized under the laws of Guernsey, it is true that ALF’s

  Directors play a role in connection in the governance of ALF. In particular, ALF has two

  Guernsey Directors (William Scott and Heather Bestwick), who would typically also serve as

  Directors on the Boards of numerous other entities organized under the laws of Guernsey or

  other tax havens. The limits of the responsibilities of such tax-haven directors are, of course,

  implicit in the variety of these commitments.

          47.     CLO issuers are almost always organized in a tax haven jurisdiction. In a prior

  arbitration, I offered my opinion on the limited role of tax-haven directors in CLO governance.

  There the question was whether tax haven directors might approve action otherwise arguably not

  allowed by a CLO Indenture. My opinion was that, while such directors do play a nominal role




  20
       ALF PMA, Section 14.
  21
       ALF PMA, Section 14(a).



                                                   15
Case 18-30264-sgj11 Doc 757 Filed 12/05/18             Entered 12/05/18 23:54:23        Page 126 of 165



  in governance, they had no authority to approve action otherwise not allowed by the governing

  documents.

            48.     This case raises similar questions about the role of tax-haven directors. Here, the

  question is whether tax-haven directors can provide direct guidance, even contradictory to the

  Portfolio Manager, on a matter where the governing documents are silent or leave room for

  discretion but where the Portfolio Manager may have taken a different position. More

  specifically, one question raised here is whether Guernsey Directors could direct Subordinated

  Notes held by ALF/HCLOF to elect to redeem or refinance the related CLO and, if they did,

  whether the Portfolio Manager would have to follow such a directive.

            49.     In my opinion, tax-haven directors would normally never provide such a directive

  sua sponte. They would generally only act on such a matter if under clear guidance to do so by

  the portfolio manager and then only within whatever limits arise under the law of the tax haven.

  Thus, Guernsey Directors would normally not offer or act upon their own independent view on

  whether to redeem or refinance a particular CLO.

            50.      Of course, should a conflict arise between a directive of the Guernsey Directors

  and, in this case, Acis, as Portfolio Manager of a Guernsey entity, I would view the conflict as a

  departure from market precedents about the nature of tax haven directors, and a distortion of the

  nominal role tax-haven directors are expected by market participants to play in governance

  matters in an externally-managed fund such as ALF/HCLOF. As such, in my opinion, Acis

  would have reasonable grounds not to defer in such matters to the Guernsey Directors unless and

  until ordered to do so by a competent court. Because the ALF PMA is governed by Texas law, it

  is the application of Texas Law that would ultimately control.22


  22
       ALF PMA, Section 15(e).



                                                     16
Case 18-30264-sgj11 Doc 757 Filed 12/05/18            Entered 12/05/18 23:54:23         Page 127 of 165



         51.       Offering Memoranda. The nominal role that the Guernsey Directors now play in

  governance of ALF/HCLOF is also confirmed in the most recent Offering Memorandum issued

  on behalf of HCLOF dated November 17, 2017 (the “2017 OM”). The 2017 OM contrasts

  significantly with the earlier Offering Memorandum issued by ALF dated August 15, 2015 (the

  “2015 OM”). Under the 2015 OM and the corresponding Portfolio Services Agreement between

  ALF and Acis dated August 10, 2015 (the “PSA”), ALF was a self-managed fund and its Board

  retained a list of significant managerial responsibilities including the following:

               •   the appointment and termination of the Portfolio Services Provider;
               •   the approval of material contracts of the Company;
               •   the appointment and removal of the Company’s officers;
               •   establishing a distribution policy for the Company; and
               •   creating a subsidiary, entering into a loan warehouse facility or sponsoring a
                   CLO.

         52.       In contrast, under the ALF PMA (dated December 22, 2016), ALF transitioned to

  become an externally-managed fund. Reflecting this transition, the 2017 OM no longer includes

  any of the list of significant managerial responsibilities described in the 2015 OM when ALF

  was a self-managed fund. Moreover, the 2017 OM makes clear that, in describing essentially the

  same agreement as the ALF PMA, ALF/HCLOF has delegated all investment management

  responsibility to the Portfolio Manager:

                   [t]he Company has appointed [Acis’ successor] as Portfolio Manager and
                   delegated the investment management and risk management of the Company’s
                   investments to the Portfolio Manager pursuant to the Portfolio Management
                   Agreement.

         53.       Thus, even if ALF’s Guernsey Directors once had broader responsibility for its

  management, that responsibility was altered in the ALF PMA as reflected in the 2017 OM. From

  that time, the Guernsey Directors’ role in the management of AFL/HCLOF has been little more

  than nominal. Moreover, investors in the Acis CLOs would not have expected Guernsey



                                                    17
Case 18-30264-sgj11 Doc 757 Filed 12/05/18            Entered 12/05/18 23:54:23        Page 128 of 165



  Directors to have any significant involvement in substantive decisions relating to the

  management of the CLOs. CLO investors make investment decisions based upon the reputation

  and experience of a portfolio manager and would not have recognized the need to conduct an

  analysis of the abilities and experience of Guernsey Directors in assessing the portfolio manager

  with which they were considering investing. Thus, recognizing any significant substantive

  authority in such Directors would undermine key investor expectations made as part of the

  original investment decision.

  B.    Acis has authority as Portfolio Manager to the Acis CLOs to control all aspects of a
  redemption or refinancing under Article 9, with the only exception being the election to
  redeem or refinance itself.

         54.     Although the Subordinated Notes issued by the Acis CLOs were previously

  controlled by Acis under the ALF PMA, sometime in the Fall of 2017, ALF entered into a new

  portfolio management agreement with a newly formed Cayman Island entity, Highland HCF

  Advisor, Ltd., and was itself renamed (HCLOF). Under this new agreement, the right to make

  certain decisions relating to the Subordinated Notes no longer belongs to Acis and instead

  belongs to Highland HCF Advisor, Ltd. I understand the Chapter 11 Trustee asserts that Acis

  LP’s rights under the ALF PMA were fraudulently transferred by Acis to Highland HCF

  Advisor; however, that issue is beyond the scope of this report. Regardless, as it currently

  stands, certain elections relating to the Subordinated Notes may be made without the cooperation

  or consent of Acis.

         55.     For example, under Section 9.2 of the Acis Indentures, after the expiration of the

  Non-Call Period, 66 2/3% of the Aggregate Outstanding Amount of the Subordinated Notes can

  elect to redeem or refinance the Acis CLOs Secured Notes. However, Section 9.2 of the Acis

  Indentures operates in such a way that all aspects of a redemption/refinancing of the Secured

  Notes (with the exception of the initial election itself) is controlled by the Portfolio Manager of


                                                   18
Case 18-30264-sgj11 Doc 757 Filed 12/05/18            Entered 12/05/18 23:54:23         Page 129 of 165



  the Acis CLOs, Acis. Thus, without regard to which party makes the election on behalf of the

  Subordinated Notes under Section 9.2, it is the Portfolio Manager who controls all aspects of the

  process initiated by and following the election.

         56.     In all four of the Acis CLOs at issue in this report, the execution of an election

  under Article 9 to redeem/refinance Secured Notes is controlled by the Portfolio Manager. The

  process begins when the Portfolio Manager (and both the Issuer and Indenture Trustee) receive

  “written direction” from 66 2/3% of the Subordinated Notes “not later than 30 days prior to the

  Business Day on which such redemption shall occur.”

         57.     Redemption. For redemptions — in which all of the Secured Notes are repaid

  with proceeds from the sale of the CLO’s collateral pool — Article 9 sets forth a process to

  ensure that sale proceeds will be sufficient for the redemption. Section 9.2 specifically calls

  attention to the Portfolio Manager’s “sole discretion” or “discretion” at three separate points in a

  single paragraph describing the sale process upon receipt of a notice of redemption:


                 [T]he Portfolio Manager in its sole discretion will . . . direct the sale of all or part
                 of the Collateral Obligations and other Assets in order that the proceeds from such
                 sale and all other funds available for such purpose . . . will be at least sufficient to
                 pay the Redemption Price on all of the Secured Notes . . .

                 If such sale, in the sole discretion of the Portfolio Manager, would not be
                 sufficient to redeem all Secured Notes . . . the Secured Notes may not be
                 redeemed.

                 The Portfolio Manager, in its discretion, may effect the sale of all or any part of
                 the Collateral Obligations or other Assets through the sale of one or more
                 participations in such Assets.

         58.     Thus, the redemption procedure allocates every aspect of the process to the

  discretion of the Portfolio Manager. The Portfolio Manager decides whether to sell all of the

  collateral, how to sell the collateral, to whom to sell the collateral, and whether the proceeds of a




                                                     19
Case 18-30264-sgj11 Doc 757 Filed 12/05/18            Entered 12/05/18 23:54:23        Page 130 of 165



  sale will be sufficient to redeem the Secured Notes. The Portfolio Manager may even decide to

  cancel a redemption based upon its belief that proceeds will not be sufficient. It does not need to

  justify this belief. There is no appeal process. The Portfolio Manager’s decision is final.

         59.     Refinancing. For a refinancing — in which any class or classes of Secured Notes

  may be redeemed by “obtaining a loan or an issuance of replacement securities” — Article 9

  allocates to the Portfolio Manager similarly broad autonomy. For example, in a refinancing, “the

  terms of [the] loan or issuance [of replacement securities] will be negotiated by the Portfolio

  Manager.” Whether a refinancing replaces less than all classes of Secured Notes or, instead, all

  classes of Secured Notes, the Portfolio Manager must follow separate procedures and provide

  different certifications to the Indenture Trustee and the Issuer. For a refinancing, the Portfolio

  Manager “determines and certifies” to the Indenture Trustee that at least eight different

  conditions are satisfied including, among other things (i) that the rating condition is satisfied and

  (ii) that proceeds from the refinancing will be sufficient to pay the amount due to the notes being

  refinanced and numerous other requirements. In the absence of such a certification, the Issuer

  “shall not obtain a Refinancing.” Moreover, Section 9.2 makes explicit that holders of the Notes

  “shall not have any cause of action against any of the Co-Issuers, the Portfolio Manager or the

  [Indenture] Trustee for any failure to obtain a Refinancing.”

         60.     As this discussion suggests, Section 9.2 gives the Portfolio Manager substantial

  discretion to control the refinancing process even in ways that might make redemption or

  refinancing less likely. In other words, the process is one controlled not by the Subordinated

  Notes who merely elect to begin the process but by the Portfolio Manager who is entrusted with

  responsibility to conclude it.




                                                   20
Case 18-30264-sgj11 Doc 757 Filed 12/05/18            Entered 12/05/18 23:54:23        Page 131 of 165



         61.      Summary. Acis retains broad discretion to control any redemption/refinancing

  under Article 9 of the Acis Indentures. The Acis Indentures make many aspects of a redemption

  of all the notes financed by a sale of the CLO’s collateral pool subject to the sole discretion of

  the Portfolio Manager. They also make many aspects of a refinancing of all the notes financed

  either by a loan or new issuance of notes subject to the discretion and determination of the

  Portfolio Manager. Thus, the Portfolio Manager remains firmly in control of the process of

  redemptions/refinancings under Article 9 of the Acis Indentures even where Acis does not

  control the holders of the Subordinated Notes.

  C.     Acis, through its subservicing agreement with Brigade, will continue to be able to
  provide high quality CLO management services to the Acis CLOs, including for any
  refinancing of its Secured Notes. Joshua Terry’s resumed involvement in a reorganized
  Acis would help, not hurt, with any refinancing.

         62.      Acis is a Delaware limited partnership that has entered into agreements, the Acis

  PMAs, to provide CLO management services to the Acis CLOs. To do so, Acis originally

  entered into certain shared services and sub-advisory agreements with Highland Capital

  Management, LP (“Highland”). On August 1, 2018, such agreements were terminated and

  replaced with a sub-servicing agreement with Brigade.

         63.      Brigade. Brigade is a New York City based global investment management firm

  that manages over $20 billion in assets across multiple credit strategies. It employs 111

  professionals globally of which 47 are part of its investment team. Brigade has issued 15 CLOs

  and (excluding the Acis CLOs) currently manages $5.3 billion in CLOs across 12 active

  transactions.

         64.      Although Acis currently has little capacity to provide CLO management services

  on its own, it could develop that capacity at some future time. In the meantime, Acis procures

  CLO management services for the Acis CLOs from other CLO management providers. I have



                                                   21
Case 18-30264-sgj11 Doc 757 Filed 12/05/18           Entered 12/05/18 23:54:23        Page 132 of 165



  been asked to provide my opinion about Brigade, the provider from which Acis currently

  procures such services. In my opinion, Acis will continue to be able to provide high quality

  CLO management services to the Acis CLOs through its subservicing arrangement with Brigade.

  I base this opinion on (i) Brigade’s record over the last three months in providing such services

  to the Acis CLOs, (ii) my meeting with Brigade to conduct an operations review of its CLO

  management services, (iii) my assessment of Brigade’s reputation as a CLO manager, and (iv)

  my review of materials about Brigade provided to me.

         65.     Prior to Brigade’s engagement on behalf of Acis, the Acis CLOs had accumulated

  very substantial positions in uninvested cash. In the three months since Brigade began to

  function as subservicer to Acis, Brigade has assisted the Acis CLOs with the investment of as

  much as $300 million in cash back into broadly syndicated bank loans. Thus, Acis has

  transitioned to a CLO management-support relationship with Brigade that has already been

  objectively effective. Faced with acute challenges in the CLOs investment posture at the time of

  the transition, Brigade assisted Acis in restoring the Acis CLOs to full investment in a relatively

  short period of time.

         66.     Nevertheless, to formulate my own view of Brigade’s qualifications to provide

  ongoing CLO management services to the Acis CLOs, I also undertook to conduct an

  abbreviated operations review of Brigade and its operations. My goal in this review was to

  replicate a typical rating agency collateral manager operations review. Such a review typically

  involves, among other things: (i) visiting the manager’s offices, (ii) meeting with representatives

  of the investment team, (iii) reviewing the manager’s organizational chart, team biographies, and

  credit review process, (iv) assessing the manager’s view of the broadly syndicated bank loan

  market and of current trends in CLO structuring and terms, (v) evaluating the manager’s record




                                                  22
Case 18-30264-sgj11 Doc 757 Filed 12/05/18           Entered 12/05/18 23:54:23        Page 133 of 165



  of CLO management and performance, and (vi) assessing the manager’s systems for monitoring

  loans, for trading loans and for working out distressed loans and loans with deteriorating risk

  profiles.

          67.    To conduct this operations review, I visited Brigade’s New York City offices for a

  meeting in person on November 14, 2018. Based upon my observations during this meeting and

  upon my review of materials provided to me about Brigade, it is my opinion that Brigade is fully

  capable of providing high quality CLO management services to the Acis CLOs and that these

  services are more than sufficient to replace the services formerly provided to the Acis CLOs by

  Highland. In particular, had this review been conducted as part of a rating analysis of the Acis

  CLOs, I would have concluded that the transition from CLO management services provided by

  Highland to CLO management services provided by Brigade did not raise concerns about the

  ongoing credit quality of the Secured Notes issued by the Acis CLOs.

          68.    Joshua Terry. In addition to assessing the impact on the Acis CLOs of

  substituting Brigade’s CLO management services for Highland’s, I have also been asked to

  assess the impact on the Acis CLOs of Joshua Terry resuming his active involvement in the Acis

  CLO management process. In particular, I have been asked to consider whether his resumed

  involvement in a reorganized Acis might have a negative impact on any effort to refinance the

  Acis CLOs. In my opinion, Mr. Terry’s resumed involvement would not have a negative impact

  on an effort to refinance the Acis CLOs.

          69.    It is my understanding that Joshua Terry was directly involved in Highland’s

  effort to develop a new Acis CLO brand that distinguished itself from other Highland CLO

  brands. The new Acis CLO brand constituted a fresh start for an established Highland business




                                                  23
Case 18-30264-sgj11 Doc 757 Filed 12/05/18          Entered 12/05/18 23:54:23        Page 134 of 165



  line. It also offered the opportunity for a clean break from any marketing challenges that had

  come to be associated with Highland’s established business lines.

         70.     It is also my understanding that, as part of marketing its new Acis brand, Mr.

  Terry was the primary Highland employee who traveled on roadshows marketing the new Acis

  CLOs. Thus, Mr. Terry became the face of Highland’s new Acis CLO brand. It was he who met

  with investors, he who articulated Acis’ CLO investment strategy, and he who, presumably,

  responded to the very investor concerns that gave rise to Highland’s interest in creating the new

  Acis CLO brand in the first place. Of course, in addition to marketing Highland’s new Acis

  CLO brand, Mr. Terry was also involved in structuring the new Acis CLOs.

         71.     Since it was Mr. Terry who helped build the Acis brand, Mr. Terry who helped

  structure and invest the Acis CLOs, and Mr. Terry who was most closely associated with the

  Acis brand by investors, it is my opinion that Mr. Terry’s resumed involvement in the

  reorganized Acis would help facilitate (not impede) any effort by Acis to refinance the Acis

  CLOs’ Secured Notes. Obviously, Mr. Terry would have met and marketed the Acis CLO brand

  to many of the same investors who would be approached for any refinancing of the Acis CLOs.

  The relationships developed by Mr. Terry in the course of his original marketing efforts on

  behalf of the Acis CLOs would clearly benefit the effort to market a refinancing. Thus, Mr.

  Terry’s resumed involvement in a reorganized Acis would almost certainly make it easier to

  market a refinance of the Acis CLOs’ Secured Notes than would be possible without his

  involvement.

         72.     In summary, although Highland originally provided management and sub-

  advisory services to Acis, Brigade now provides such services and has achieved objectively

  better results for the holders of the equity in the Acis CLOs. Based upon my operations review




                                                  24
Case 18-30264-sgj11 Doc 757 Filed 12/05/18           Entered 12/05/18 23:54:23         Page 135 of 165



  of Brigade and its CLO management business, it is my opinion that Brigade is fully capable of

  continuing to provide high quality CLO management services to the Acis CLOs. In addition,

  Josh Terry’s resumed involvement in CLO management at Acis is more likely to facilitate efforts

  by the Acis CLOs to refinance the Secured Notes than it is to impede such efforts.

  IV.    CONCLUSION

         73.     Under the terms of the ALF PMA, Acis has authority to exercise control over the

  Subordinated Notes, including over any election by the Subordinated Notes under Article 9 of

  the Indentures to redeem or refinance the Secured Notes, and the merely nominal role of ALF’s

  Guernsey Directors in its governance does not alter this grant of authority;

         74.     Acis has authority as Portfolio Manager to the Acis CLOs to control all aspects of

  a redemption or refinancing under Article 9 of the Indentures, with the only exception being the

  election to redeem or refinance itself

         75.     Acis, through its subservicing agreement with Brigade, will continue to be able to

  provide high quality CLO management services to the Acis CLOs, including for any refinancing

  of its Secured Notes, and Joshua Terry’s resumed involvement in a reorganized Acis would help,

  not hurt, with any refinancing.




                                                  25
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 136 of 165
Case 18-30264-sgj11 Doc 757 Filed 12/05/18        Entered 12/05/18 23:54:23      Page 137 of 165




                                       APPENDIX A
                                          Mark Froeba
                                          Publications

  Author

  Froeba, CLO triple-C Buckets: Key Variations in Terms and Performance, Structured Credit
  Investor, September 9, 2009.

  Froeba, et al., Moody’s Approach to Adapting U.S. Cash-Flow CLO Rating Methodology to
  PDR/LGD Initiative, Moody’s Investors Service, February 16, 2007.

  Froeba, et al., Proposal to Adapt U.S. Cash-Flow CLO Rating Methodology to LGD/PDR
  Initiative, Moody’s Investors Service, August 31, 2006.

  Froeba, et al., Responses to Frequently Asked Questions About U.S. CLOs and Proposed
  Changes to Moody’s U.S. Loan Rating Methodology, Moody’s Investors Service, March 29,
  2006.

  Froeba, et al., Moody’s Approach: Preparing CDO Managers for Moody’s Operations Reviews,
  Moody’s Investors Service, December 23, 2002.

  Froeba, et al., Moody’s Approach: The CDO Monitoring Process, Moody’s Investors Service,
  September 30, 2002.

  Contributor

  Chen, et al., Post-Reinvestment Period Reinvesting in Actively-Managed CDOs, Moody’s
  Rating Factors Vol. III, No. 2, Moody’s Investors Service, April 20, 2006.

  Wyszomierski, et al., Assigning Market Value To CDO Assets, Moody’s Rating Factors Vol. II,
  No. 4, Moody’s Investors Service, December 14, 2005.

  Froeba, et al., Responses to Frequently Asked CDO Questions (Third of Series), March 29,
  2004.

  Michalek, et al., New Defined Terms for U.S. Cash Flow CBOs/CLOs: “Moody’s Default
  Probability Rating” and “Moody’s Obligation Rating”, Moody’s Rating Factors Vol. I, No. 4,
  Moody’s Investors Service, March 21, 2004.

  Teicher, et al., Moody’s Recovery Rate Assumptions for U.S. Corporate Loans and Bonds:
  Picking Up the Pieces, Moody’s Rating Factors Vol. I, No. 3, Moody’s Investors Service, March
  17, 2004.

  Torres, et al., Current Pay Obligations in Cash-Flow CDOs, Moody’s Rating Factors Vol. I, No.
  2, Moody’s Investors Service, March 2, 2004.



                                               27
Case 18-30264-sgj11 Doc 757 Filed 12/05/18          Entered 12/05/18 23:54:23         Page 138 of 165




                                         APPENDIX B
                                           Mark Froeba
                                  Prior Expert Testimony/Reports

     1. Norddeutsche Landesbank Girozentrale et al. v. Tilton et al. No. 651695/2015 (N.Y.
        Sup. Ct.) (report).

     2. Confidential matter (see ¶ 15) (report)

     3. Tilton, et al., v. MBIA Inc. et al., No. 68880/2015 (N.Y. Sup. Ct.)(report, rebuttal report).

     4. Confidential matter (see ¶ 13) (report, arbitration testimony)

     5. Zohar II 2005-1, Limited v. FSAR Holdings Inc., No. 12946-VCS (Del. Ch. Nov. 29,
        2016) (report, trial testimony).

     6. In re Tilton, SEC Administrative Proceeding, SEC Release No. 1182, 2017 WL 4297256
        (ALJ Sept. 27, 2017) (report, trial testimony).

     7. MBIA Ins. Corp. v. Patriarch Partners VIII, LLC, 950 F. Supp. 2d 568 (S.D.N.Y. 2013)
        (report, trial testimony).

     8. Chau v. Lewis, No. 11-CV-01333 (S.D.N.Y. filed Feb. 25, 2011) (report).

     9. China Dev. Indus. Bank v. Morgan Stanley & Co., Index No. 650957/2010 (N.Y. Sup. Ct.
        filed Sept. 30, 2010) (report).




                                                  28
Case 18-30264-sgj11 Doc 757 Filed 12/05/18         Entered 12/05/18 23:54:23       Page 139 of 165



                                          APPENDIX C

                                           Mark Froeba
                                       Materials Relied Upon

  1.    Agreed Protective Order [Docket No. 535]
  2.    ALF PSA 8.10.2015 [Confirmation Ex. 208]
  3.    ALF PMA 12.22.2016 [Confirmation Ex. 329]
  4.    HCF Advisor PMA 10.27.2017 [Confirmation Ex. 209]
  5.    HCF Advisor PMA 11.15.2017 [Confirmation Ex. 215]
  6.    HCLOF Offering Memorandum dated November 15,.2017 [Confirmation Ex. 90]
  7.    ALF Offering Memorandum dated Aug. 10, 2015 [HCLOF0000207]
  8.    Indenture for CLO 2013-1 [Confirmation Ex. 1]
  9.    Indenture for CLO 2014-3 [Confirmation Ex. 2]
  10.   Indenture for CLO 2014-4 [Confirmation Ex. 3]
  11.   Indenture for CLO 2014-5 [Confirmation Ex. 4]
  12.   Indenture for CLO 2015-6 [Confirmation Ex. 5]
  13.   CAA for CLO 2014-4 [Confirmation Ex. 14]
  14.   PMA between Acis and CLO 2014-4 [Confirmation Ex. 8]
  15.   Deposition transcript from D. Castro 8.18.2018
  16.   HCLOF Motion to Dissolve TRO and Lift Stay [Dkt. 639]
  17.   Trustee Response to Motion to Dissolve TRO and Lift Stay [Dkt. 683]
  18.   Involuntary FOF/COL [Dkt. 118]
  19.   Second Amended Joint Plan [Dkt. 612]
  20.   Amended Disclosure Statement [Dkt. 621]
  21.   Ruling on Confirmation [Dkt. 549]
  22.   Preliminary Injunction [Dkt. 204]
  23.   Confirmation Transcript 8.23.2018 (AM and PM)
  24.   Confirmation Transcript – 10.27.2018 (AM and PM)
  25.   Confirmation Transcript – 10.28.2018 (AM and PM)
  26.   Confirmation Transcript – 10.29.2018
  27.   Acis Compliance Manual [Confirmation Ex. 132]
  28.   Rebuttal report – Zachary Alpern 8.15.2018
  29.   JP Sevilla Affidavit from Guernsey Action
  30.   Castro expert report
  31.   Castro Supplemental exhibit [Confirmation Ex. 143]
  32.   Proposed order on conditional approval of Disclosure Statement
  33.   First Modification to Second Amended Plan [Dkt. 643]
  34.   First Modification to Disclosure Statement [Dkt. 644]
  35.   Supplement to Amended Motion for Conditional Approval of Disclosure Statement [Dkt. 646]
  36.   Confirmation Brief [Dkt. 651]
  37.   Second Modification to Plan [Dkt. 653]
  38.   Second Modification to DS [Dkt. 654]
  39.   Transcript of hearing on Oct. 24, 2018
  40.   Wells Fargo – U.S. CLO Manager Style Guide, Sept. 18, 2018
  41.   Nomura CLO Special Topics – Evaluating Changes in Tail Risk, Oct. 5, 2018
  42.   Third Amended Plan [Dkt. 660]
  43.   Disclosure Statement for Third Amended Plan [Dkt. 661]
  44.   First Modification to Third Amended Plan [Docket No. 693]
  45.   Notice of Redline between Second Amended Plan/DS and Third Amended Plan/DS [Dkt. 662]
  46.   List of Revised Confirmation Dates


                                                29
Case 18-30264-sgj11 Doc 757 Filed 12/05/18         Entered 12/05/18 23:54:23   Page 140 of 165



  47.    Deposition of James Dondero dated March 19, 2018
  48.    Offering Memorandum – Acis CLO 2013-1 [Confirmation Ex. 85]
  49.    Offering Memorandum – Acis CLO 2014-3 [Confirmation Ex. 86]
  50.    Offering Memorandum – Acis CLO 2014-4 [Confirmation Ex. 87]
  51.    Offering Memorandum – Acis CLO 2014-5 [Confirmation Ex. 88]
  52.    Offering Memorandum – Acis CLO 2015-6 [Confirmation Ex. 89]
  53.    Order Approving Brigade as Replacement Sub-Servicer [Dkt. 464]
  54.    Acis-Brigade Interim Sub-Advisory Agreement


  All other materials cited in this Report.




                                                 30
Case 18-30264-sgj11 Doc 757 Filed 12/05/18    Entered 12/05/18 23:54:23   Page 141 of 165




                    EXHIBIT “D”
                      [Alpern Report]




  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                Page 3
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 142 of 165
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 143 of 165
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 144 of 165
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 145 of 165
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 146 of 165
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 147 of 165
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 148 of 165
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 149 of 165
Case 18-30264-sgj11 Doc 757 Filed 12/05/18    Entered 12/05/18 23:54:23   Page 150 of 165




                    EXHIBIT “E”
                  [Dondero Excerpt]




  CHAPTER 11 TRUSTEE’S RESPONSE TO THE HIGHLANDS’ OBJECTION
  TO THE THIRD AMENDED JOINT PLAN                                                Page 4
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 151 of 165



                                        JAMES DONDERO

                                                                                     1
         1                IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
         2                          DALLAS DIVISION
         3
         4     IN RE:                                ) CASE NO. 18-30264-SGJ7
                                                     )
         5     ACIS CAPITAL MANAGEMENT               ) CHAPTER 7
               L.P.,                                 )
         6                                           )
                              ALLEGED DEBTOR.        )
         7
               ____________________________________________________
         8
         9     IN RE:                                ) CASE NO. 18-30265-SGJ7
                                                     )
        10     ACIS CAPITAL MANAGEMENT GP,           ) CHAPTER 7
               L.L.C.,                               )
        11                                           )
                              ALLEGED DEBTOR.        )
        12
               ____________________________________________________
        13
        14
        15
        16           *******************************************
        17           ORAL AND VIDEOTAPED/REALTIMED DEPOSITION OF
        18                       JAMES DONDERO - 30(b)(6)
        19                    AS CORPORATE REPRESENTATIVE OF
        20                    HIGHLAND CAPITAL MANAGEMENT, LP
        21                             MARCH 19, 2018
        22           *******************************************
        23
        24
        25


             Complete Legal                                                214-746-5400
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 152 of 165



                                        JAMES DONDERO

                                                                                     2
         1
         2           *******************************************
         3           ORAL AND VIDEOTAPED/REALTIMED DEPOSITION OF
         4                       JAMES DONDERO - 30(b)(6)
         5                    AS CORPORATE REPRESENTATIVE OF
         6                    HIGHLAND CAPITAL MANAGEMENT, LP
         7                              MARCH 19, 2018
         8           *******************************************
         9
        10
        11          ORAL AND VIDEOTAPED/REALTIMED DEPOSITION OF
        12     JAMES DONDERO, produced as a witness at the instance
        13     of the Petitioning Creditor Joshua N. Terry and duly
        14     sworn, was taken in the above-styled and numbered
        15     cause on MARCH 19, 2018, from 2:04 p.m. to 5:42
        16     p.m., before Karen L. D. Schoeve, CSR, RDR, CRR, in
        17     and for the State of Texas, reported by computerized
        18     machine shorthand, at the law offices of McKool
        19     Smith, 300 Crescent Court, Suite 1500, Dallas,
        20     Texas, pursuant to the Federal Rules of Bankruptcy
        21     Procedure and the provisions stated on the record or
        22     attached hereto.
        23          It is further agreed that Rule 30(b)(5) is
        24     waived by agreement of the parties.
        25


             Complete Legal                                                214-746-5400
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 153 of 165



                                        JAMES DONDERO

                                                                                     3
         1                     A P P E A R A N C E S
         2     APPEARING ON BEHALF OF DEBTOR AND THE WITNESS:
         3          GARY CRUCIANI, ESQUIRE
                    CARSON D. YOUNG, ESQUIRE
         4          McKOOL SMITH
                    300 Crescent Court, Suite 1500
         5          Dallas, Texas 75201
                    D: 214.978.4009 (Mr. Cruciani)
         6          D: 214.978.6368 (Mr. Young)
                    T: 214.978.4000
         7          F: 214.978.4044
                    gcruciani@mckoolsmith.com
         8          cyoung@mckoolsmith.com
         9
        10     APPEARING ON BEHALF OF THE PETITIONER CREDITOR
               JOSHUA N. TERRY:
        11
                     BRIAN P. SHAW, ESQUIRE
        12           CLOUSE DUNN LLP
                     1201 Elm Street, Suite 5200
        13           Dallas, Texas 75270
                     D: 214.239.2707
        14           T: 214.220.3888
                     F: 214.220.3833
        15           shaw@clousedunn.com
        16                 --AND--
        17           RAKHEE V. PATEL, ESQUIRE
                     WINSTEAD PC
        18           2728 N. Harwood Street, Suite 500
                     Dallas, Texas 75201
        19           D: 214.745.5250
                     T: 214.745.5400
        20           rpatel@winstead.com
        21
               ALSO PRESENT:
        22
                    Joshua N. Terry
        23
                    Scott B. Ellington, Chief Legal Officer and
        24          General Counsel, Highland Capital Management LP
        25          Jerry Miller, Videographer

             Complete Legal                                                214-746-5400
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 154 of 165



                                        JAMES DONDERO

                                                                                       4
         1                                     INDEX
         2                                                                      PAGE
         3     Appearances                                                         3
         4
         5     JAMES DONDERO
         6              Examination By Mr. Shaw                                    7
         7
               Changes and Signature                                            127
               Reporter's Certificate                                           129
        10
        11
        12                        DEPOSITION EXHIBIT INDEX
        13     NUMBER         DESCRIPTION                                       PAGE
        14     1              Notice of Appearance pleading                        19
        15     2              Assignment and Transfer Agreement,                   31
                              dated 12/19/17
        16                    Bates stamped Acis0000227 - 236
                              Confidential
        17
        18
        19
        20
        21
        22
        23
        24
        25

             Complete Legal                                                214-746-5400
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 155 of 165



                                        JAMES DONDERO

                                                                                     5
         1                        TRIAL EXHIBIT INDEX
         2      NUMBER     DESCRIPTION                                      PAGE
         3      1          Final Award, dated 10/20/17                        23
                           (28 pages)
         4
                13         Notice of List of Creditors                         13
         5                 Pursuant to Fed. R.
                           BankR.P.1003(b), dated 01/31/18
         6
                15         Promissory Note for $12,666,446,                    29
         7                 dated 10/07/16
                           (6 pages)
         8
                16         Assignment and Transfer Agreement,                  55
         9                 dated 11/03/17
                           Bates stamped Acis000050 - 55
        10                 Confidential
        11      21         E-mail dated 10/27/17 from Roy Amit                 42
                           to Neil Desai
        12                 Subject: Hi
                           (1 pages)
        13
                23         Acis Capital Management, LP,                        27
        14                 Balance Sheet, dated 01/26/18
                           (2 pages)
        15
                40         Case 18-30264-sgj7 Doc 39 Filed                     34
        16                 03/06/18
                           List of Creditors
        17                 (3 pages)
        18      43         Portfolio Management Agreement,                     50
                           dated 10/27/17
        19                 Bates stamped Acis0000420 - 439
                           Confidential
        20
                104        Letter Agreement dated 11/15/17                     80
        21                 from Mizuho
                           Private and Confidential
        22                 (19 pages)
        23      105        Final Judgment, dated 12/13/17                      89
                           (2 pages)
        24
        25

             Complete Legal                                                214-746-5400
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 156 of 165



                                        JAMES DONDERO

                                                                                     6
         1                           TRIAL EXHIBIT INDEX
         2      NUMBER        DESCRIPTION                                       PAGE
         3      110           Consent of the Sole Member of                        8
                              Acis Capital Management GP, LLC,
         4                    dated 06/10/16
                              (3 pages)
         5
                111           E-mail dated 11/03/17 from NexBank                   38
         6                    to Blair Roeber
                              Subject: Online transfer is
         7                    processed: One-to-One, with
                              attachment
         8                    (3 pages)
         9      173           Acis Loan Funding, Ltd. (The Company)                45
                              Bates stamped
        10                    TerryInvoluntary00003441 - 3444
                              (4 pages)
        11
                184           Assignment, Transfer and Amendment                   90
        12                    Agreement, dated 12/19/17
                              Bates stamped Acis0000760 - 768
        13                    Confidential
        14
        15
        16
        17         REPORTER'S NOTE 1: Please be advised that an
        18     UNCERTIFIED ROUGH DRAFT version of this transcript
        19     exists. If you are in possession of said rough
        20     draft, please replace it immediately with this
        21     CERTIFIED FINAL TRANSCRIPT.
        22
        23         REPORTER'S NOTE 2: Quotation marks are used for
        24     clarity and do not necessarily reflect a direct
        25     quote.

             Complete Legal                                                214-746-5400
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23    Page 157 of 165



                                        JAMES DONDERO

                                                                                      7
         1                         P R O C E E D I N G S
         2                        THE VIDEOGRAPHER:         This is the
         3     videotaped deposition of James Dondero.                   The date is
         4     March 20th, 2018.        The time is approximately
         5     2:04 p.m.
         6                        Will counsel present please identify
         7     yourself and who you represent, and will the court
         8     reporter please swear in the witness.
         9                        MR. SHAW:      Brian Shaw and Rahkee Patel
        10     on behalf of Joshua Terry.
        11                       MR. CRUCIANI:        Gary Cruciani with
        12     Carson Young and Scott Ellington on behalf of Acis
        13     and Mr. Dondero.
        14                              JAMES DONDERO,
        15     having been first duly sworn to tell the truth, the
        16     whole truth, and nothing but the truth, so help him
        17     God, testified as follows:
        18                                   EXAMINATION
        19     BY MR. SHAW:
        20           Q.       State your name.
        21           A.       James Dondero.
        22           Q.       Mr. Dondero, you're the president of Acis
        23     Capital Management GP, L.L.C., correct?
        24           A.       I don't know if I still am, but . . .
        25           Q.       You were the president of Acis Capital


             Complete Legal                                                 214-746-5400
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 158 of 165



                                        JAMES DONDERO

                                                                                  108
         1           Q.       (BY MR. SHAW)      What about Ms. Patel's
         2     firm, are you gonna threaten them as well?
         3                        MR. CRUCIANI:       Objection; assumes
         4     facts not in evidence.
         5           A.       We don't threaten, ever.          And I'm -- I'm
         6     not aware of liability that she has yet.
         7           Q.       (BY MR. SHAW)      You've sued law firms
         8     before on behalf of Highland, haven't you?
         9           A.       I believe we have.
        10           Q.       All right.     You've sued Lackey -- and
        11     let's see.      Lackey -- you had Lackey Hershman file a
        12     lawsuit against Looper Reed, right, in the Pat
        13     Daugherty litigation?
        14           A.       Yes.
        15           Q.       And that case was dismissed and affirmed
        16     on appeal, right?
        17           A.       I -- I don't know.
        18           Q.       Highland sued Haynes and Boone before,
        19     right?
        20           A.       I don't -- I don't recall that one.              I --
        21     I recall the $12 million we got from Orrick, but I
        22     don't recall the Haynes Boone one, though.
        23           Q.       Highland sued Winstead, PC, right?
        24           A.       Yes.   We've gotten a firm to take it on
        25     contingency there, so we're optimistic on that one.


             Complete Legal                                                214-746-5400
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 159 of 165



                                        JAMES DONDERO

                                                                                  109
         1           Q.       So other than these litigation claims that
         2     you say would remain, is there anything else that
         3     Acis would do?
         4                        If it's not managing collateralized
         5     management agreements . . .
         6           A.       Well, the -- there's -- I don't know.               I
         7     mean, there'll be some assets left in there, and
         8     there's always an ability for an RIA to resurrect
         9     its reputation, and if it's got a unique and
        10     differentiated product offering, you can raise money
        11     for new investors.
        12                        Performance -- performance is always
        13     the Phoenix, so -- but I do believe the litigation
        14     business is a good business.            I mean, we -- we -- we
        15     run six, eight litigators internally.                It's a big
        16     business for us.       I think it could be an important
        17     part of Acis going forward.
        18           Q.       Yeah, you have a litigation claims
        19     business that you're a partner in with
        20     Mr. Ellington, right?
        21           A.       Yes.
        22           Q.       Now, you've been in the kind of distressed
        23     debt space for a long time.            Is that fair?
        24           A.       Yes.
        25           Q.       You've been involved in involuntary


             Complete Legal                                                214-746-5400
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23    Page 160 of 165



                                        JAMES DONDERO

                                                                                   127
         1                          CHANGES AND SIGNATURE
         2     WITNESS NAME:      JAMES DONDERO
         3     DATE:    MARCH 20, 2018
         4     PAGE/LINE         CHANGE                                  REASON
         5     ____________________________________________________
         6     ____________________________________________________
         7     ____________________________________________________
         8     ____________________________________________________
         9     ____________________________________________________
        10     ____________________________________________________
        11     ____________________________________________________
        12     ____________________________________________________
        13     ____________________________________________________
        14     ____________________________________________________
        15     ____________________________________________________
        16     ____________________________________________________
        17     ____________________________________________________
        18     ____________________________________________________
        19     ____________________________________________________
        20     ____________________________________________________
        21     ____________________________________________________
        22     ____________________________________________________
        23     ____________________________________________________
        24     ____________________________________________________
        25     ____________________________________________________


             Complete Legal                                                 214-746-5400
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 161 of 165



                                        JAMES DONDERO

                                                                                  128
         1            I, JAMES DONDERO, have read the foregoing
         2     deposition and hereby affix my signature that same
         3     is true and correct, except as noted above.
         4
         5                    ____________________________
         6                               JAMES DONDERO
         7
         8     THE STATE OF __________)
         9     COUNTY OF _____________)
        10
        11            Before me, ___________________________, on
        12     this day personally appeared JAMES DONDERO, known to
        13     me (or proved to me under oath or through
        14     ___________________________) (description of
        15     identity card or other document) to be the person
        16     whose name is subscribed to the foregoing instrument
        17     and acknowledged to me that they executed the same
        18     for the purposes and consideration therein
        19     expressed.
        20            Given under my hand and seal of office this
        21     __________ day of ________________________, 2018.
        22
        23                                   ___________________________
        24                                   NOTARY PUBLIC IN AND FOR
        25                                   THE STATE OF _______________


             Complete Legal                                                214-746-5400
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 162 of 165



                                        JAMES DONDERO

                                                                                  129
         1                IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
         2                          DALLAS DIVISION
         3
         4     IN RE:                                ) CASE NO. 18-30264-SGJ7
                                                     )
         5     ACIS CAPITAL MANAGEMENT               ) CHAPTER 7
               L.P.,                                 )
         6                                           )
                              ALLEGED DEBTOR.        )
         7
               ____________________________________________________
         8
         9     IN RE:                                ) CASE NO. 18-30265-SGJ7
                                                     )
        10     ACIS CAPITAL MANAGEMENT GP,           ) CHAPTER 7
               L.L.C.,                               )
        11                                           )
                              ALLEGED DEBTOR.        )
        12
               ____________________________________________________
        13
        14
        15                        REPORTER'S CERTIFICATE
        16
                      ------------------------------------------
        17
                        DEPOSITION OF JAMES DONDERO - 30(b)(6)
        18
                                   TAKEN MARCH 20, 2018
        19
                      ------------------------------------------
        20
        21
        22           I, Karen L. D. Schoeve, Certified Shorthand
        23     Reporter, Registered Diplomate Reporter, Certified
        24     Realtime Reporter, and Realtime Systems
        25     Administrator, residing in the State of Texas, do

             Complete Legal                                                214-746-5400
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 163 of 165



                                        JAMES DONDERO

                                                                                  130
         1     hereby certify that the foregoing proceedings were
         2     reported by me and that the foregoing transcript
         3     constitutes a full, true, and correct transcription
         4     of my stenographic notes, to the best of my ability
         5     and hereby certify to the following:
         6            That the witness, JAMES DONDERO, was duly
         7     sworn by the officer and that the transcript of the
         8     oral deposition is a true record of the testimony
         9     given by the witness;
        10            That the original deposition was delivered to
        11     GARY CRUCIANI, custodial attorney;
        12            That a copy of this certificate was served on
        13     all parties and/or the witness shown herein on
        14     __________________________.
        15            I further certify that pursuant to FRCP No.
        16     30(f)(i) that the signature of the deponent was
        17     requested by the deponent or a party before the
        18     completion of the deposition and the signature is to
        19     be returned within 30 days from date of receipt of
        20     the transcript.
        21            If returned, the attached Changes and
        22     Signature Page contains any changes and the reasons
        23     therefore.
        24          That pursuant to information given to the
        25     deposition officer at the time said testimony was


             Complete Legal                                                214-746-5400
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 164 of 165



                                        JAMES DONDERO

                                                                                  131
         1     taken, the following includes counsel for all
         2     parties of record:
         3
         4     APPEARING ON BEHALF OF DEBTOR AND THE WITNESS:
         5          GARY CRUCIANI, ESQUIRE
                    CARSON D. YOUNG, ESQUIRE
         6          McKOOL SMITH
                    300 Crescent Court, Suite 1500
         7          Dallas, Texas 75201
                    D: 214.978.4009 (Mr. Cruciani)
         8          D: 214.978.6368 (Mr. Young)
                    T: 214.978.4000
         9          F: 214.978.4044
                    gcruciani@mckoolsmith.com
        10          cyoung@mckoolsmith.com
        11
        12     APPEARING ON BEHALF OF THE PETITIONER CREDITOR
               JOSHUA N. TERRY:
        13
                     BRIAN P. SHAW, ESQUIRE
        14           CLOUSE DUNN LLP
                     1201 Elm Street, Suite 5200
        15           Dallas, Texas 75270
                     D: 214.239.2707
        16           T: 214.220.3888
                     F: 214.220.3833
        17           shaw@clousedunn.com
        18                 --AND--
        19           RAKHEE V. PATEL, ESQUIRE
                     WINSTEAD PC
        20           2728 N. Harwood Street, Suite 500
                     Dallas, Texas 75201
        21           D: 214.745.5250
                     T: 214.745.5400
        22           rpatel@winstead.com
        23
        24           I further certify that I am neither counsel
        25     for, related to, nor employed by any of the parties

             Complete Legal                                                214-746-5400
Case 18-30264-sgj11 Doc 757 Filed 12/05/18   Entered 12/05/18 23:54:23   Page 165 of 165



                                        JAMES DONDERO

                                                                                  132
         1     in the action in which this proceeding was taken,
         2     and further that I am not financially or otherwise
         3     interested in the outcome of the action.
         4                    Subscribed and sworn to on this the 20th
         5     day of March, 2018.
         6
         7
         8
         9
        10     __________________________________
        11     Karen L.D. Schoeve, CSR, RDR, CRR
               Realtime Systems Administrator
        12     Texas CSR No. 3354, Exp.: 12-31-2018
               NCRA Exp. Date: 09-31-18
        13     COMPLETE LEGAL
               Firm Registration No. 289
        14     2650 Renaissance Tower
               1201 Elm Street
        15     Dallas, Texas 75270
               214-746-5400
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25


             Complete Legal                                                214-746-5400
